IMPORTANT NOTICE: The taking of this document or any certified copy or any
document which constitutes substitute documentation thereof, including written
confirmations or references thereto, into Austria as well as printing out any
e-mail communication which refers to this document in Austria or sending any
e-mail communication to which a pdf scan of this document is attached to an
Austrian addressee or sending any e-mail communication carrying an electronic or
digital signature which refers to this document to an Austrian addressee may
cause the imposition of Austrian stamp duty. Accordingly keep the original
document as well as all certified copies thereof and written and signed
references thereto outside of Austria and avoid printing out or sending any of
the aforementioned email communication to an Austrian addressee.
Execution Copy
 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
January 12, 2009,
among
LIZ CLAIBORNE, INC.,
MEXX EUROPE B.V.,
and
LIZ CLAIBORNE CANADA INC.,
as Borrowers,
The SUBSIDIARY GUARANTORS Party Hereto,
The LENDERS Party Hereto
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and U.S. Collateral Agent,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Administrative Agent and Canadian Collateral Agent,
J.P. MORGAN EUROPE LIMITED,
as European Administrative Agent and European Collateral Agent,
BANK OF AMERICA, N.A.
and
SUNTRUST BANK,
as Syndication Agents,
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Documentation Agent
 
J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC
as Joint Lead Arrangers
J.P. MORGAN SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC and WACHOVIA CAPITAL MARKETS, LLC,
as Joint Bookrunners
 



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page
ARTICLE I Definitions
    1  
SECTION 1.01 Defined Terms
    1  
SECTION 1.02 Classification of Loans and Borrowings
    61  
SECTION 1.03 Terms Generally
    61  
SECTION 1.04 Accounting Terms; GAAP
    63  
SECTION 1.05 Currency Translations
    63  
 
       
ARTICLE II The Credits
    64  
SECTION 2.01 Commitments
    64  
SECTION 2.02 Loans and Borrowings
    65  
SECTION 2.03 Requests for Borrowing of Revolving Loans
    66  
SECTION 2.04 Protective Advances
    67  
SECTION 2.05 Swingline Loans
    69  
SECTION 2.06 Letters of Credit
    73  
SECTION 2.07 Funding of Borrowings
    79  
SECTION 2.08 Interest Elections
    80  
SECTION 2.09 Termination and Reduction of Commitments
    82  
SECTION 2.10 Repayment of Loans; Evidence of Debt
    83  
SECTION 2.11 Prepayment of Loans
    85  
SECTION 2.12 Fees
    87  
SECTION 2.13 Interest
    88  
SECTION 2.14 Alternate Rate of Interest
    89  
SECTION 2.15 Increased Costs
    90  
SECTION 2.16 Break Funding Payments
    92  
SECTION 2.17 Taxes
    92  
SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs
    96  
SECTION 2.19 Mitigation Obligations; Replacement of Lenders
    100  
SECTION 2.20 Returned Payments
    100  
SECTION 2.21 Bankers’ Acceptances
    101  
SECTION 2.22 Circumstances Making Bankers’ Acceptances Unavailable
    104  
SECTION 2.23 Defaulting Lenders
    105  
 
       
ARTICLE III Representations and Warranties
    107  
SECTION 3.01 Organization; Powers
    107  
SECTION 3.02 Authorization; Enforceability
    108  
SECTION 3.03 Governmental Approvals; No Conflicts
    108  
SECTION 3.04 Financial Condition; No Material Adverse Change
    109  
SECTION 3.05 Properties
    109  
SECTION 3.06 Litigation and Environmental Matters
    109  
SECTION 3.07 Compliance with Laws and Agreements
    110  
SECTION 3.08 Investment Company Status
    110  
SECTION 3.09 Taxes
    110  

- i -



--------------------------------------------------------------------------------



 



 

              Page
SECTION 3.10 ERISA; Benefit Plans
    110  
SECTION 3.11 Disclosure
    112  
SECTION 3.12 No Default
    112  
SECTION 3.13 Solvency
    112  
SECTION 3.14 Insurance
    113  
SECTION 3.15 Capitalization and Subsidiaries
    113  
SECTION 3.16 Security Interest in Collateral
    113  
SECTION 3.17 Employment Matters
    114  
SECTION 3.18 Common Enterprise
    114  
SECTION 3.19 Centre of Main Interests
    114  
SECTION 3.20 Regulation H
    114  
SECTION 3.21 Certain Documents
    115  
 
       
ARTICLE IV Conditions
    115  
SECTION 4.01 Effective Date
    115  
SECTION 4.02 Each Credit Event
    119  
 
       
ARTICLE V Affirmative Covenants
    120  
SECTION 5.01 Financial Statements; Borrowing Base and Other Information
    120  
SECTION 5.02 Notices of Material Events
    124  
SECTION 5.03 Existence; Conduct of Business
    125  
SECTION 5.04 Payment of Obligations
    126  
SECTION 5.05 Maintenance of Properties
    126  
SECTION 5.06 Books and Records; Inspection Rights
    126  
SECTION 5.07 Compliance with Laws
    126  
SECTION 5.08 Use of Proceeds
    128  
SECTION 5.09 Insurance
    128  
SECTION 5.10 Casualty and Condemnation
    129  
SECTION 5.11 Appraisals
    129  
SECTION 5.12 Field Examinations
    129  
SECTION 5.13 [Reserved]
    129  
SECTION 5.14 Additional Collateral; Further Assurances
    130  
SECTION 5.15 Financial Assistance
    131  
SECTION 5.16 Collateral Access Agreements and Deposit Account Control Agreements
    131  
SECTION 5.17 Transfer of Accounts of European Loan Parties
    132  
SECTION 5.18 European Cash Management
    132  
SECTION 5.19 Post-Closing Items
    132  
 
       
ARTICLE VI Negative Covenants
    132  
SECTION 6.01 Indebtedness
    132  
SECTION 6.02 Liens
    135  
SECTION 6.03 Fundamental Changes
    137  
SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions
    137  
SECTION 6.05 Asset Sales
    140  
SECTION 6.06 [Reserved]
    141  
SECTION 6.07 [Reserved]
    141  

- ii -



--------------------------------------------------------------------------------



 



 

              Page
SECTION 6.08 Swap Agreements
    141  
SECTION 6.09 Restricted Payments; Certain Payments of Indebtedness
    141  
SECTION 6.10 Transactions with Affiliates
    143  
SECTION 6.11 Restrictive Agreements
    143  
SECTION 6.12 Amendment of Material Documents
    144  
SECTION 6.13 Capital Expenditures
    144  
SECTION 6.14 Sale and Leaseback Transaction
    144  
SECTION 6.15 Changes in Fiscal Periods
    144  
SECTION 6.16 Fixed Charge Coverage Ratio
    144  
 
       
ARTICLE VII Events of Default
    145  
 
       
ARTICLE VIII The Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent and the Collateral Agents
    149  
 
       
ARTICLE IX Miscellaneous
    156  
SECTION 9.01 Notices
    156  
SECTION 9.02 Waivers; Amendments
    159  
SECTION 9.03 Expenses; Indemnity; Damage Waiver
    161  
SECTION 9.04 Successors and Assigns
    163  
SECTION 9.05 Survival
    167  
SECTION 9.06 Counterparts; Integration; Effectiveness
    167  
SECTION 9.07 Severability
    167  
SECTION 9.08 Right of Setoff
    167  
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
    168  
SECTION 9.10 WAIVER OF JURY TRIAL
    168  
SECTION 9.11 Headings
    169  
SECTION 9.12 Confidentiality
    169  
SECTION 9.13 Several Obligations; Nonreliance; Violation of Law
    170  
SECTION 9.14 USA PATRIOT Act
    170  
SECTION 9.15 Disclosure
    170  
SECTION 9.16 Appointment for Perfection
    170  
SECTION 9.17 Interest Rate Limitation
    171  
SECTION 9.18 Waiver of Immunity
    171  
SECTION 9.19 Currency of Payment
    172  
SECTION 9.20 Conflicts
    172  
SECTION 9.21 Parallel Debt
    172  
SECTION 9.22 Canadian Anti-Money Laundering Legislation
    174  
SECTION 9.23 Subordination
    174  
SECTION 9.24 Process Agent
    175  
SECTION 9.25 No Novation
    175  
SECTION 9.26 French Loan Guarantor
    175  
SECTION 9.27 Effectiveness of Article VIII
    176  
 
       
ARTICLE X Loan Guaranty
    176  
SECTION 10.01 Guaranty
    176  
SECTION 10.02 Guaranty of Payment
    180  

- iii -



--------------------------------------------------------------------------------



 



 

              Page
SECTION 10.03 No Discharge or Diminishment of Loan Guaranty
    181  
SECTION 10.04 Defenses Waived
    182  
SECTION 10.05 Rights of Subrogation
    182  
SECTION 10.06 Reinstatement; Stay of Acceleration
    182  
SECTION 10.07 Information
    183  
SECTION 10.08 [Reserved]
    183  
SECTION 10.09 Maximum Liability
    183  
SECTION 10.10 Limitations on Enforcement in respect of German Loan Parties
    183  
SECTION 10.11 Contribution
    186  
SECTION 10.12 Liability Cumulative
    186  
SECTION 10.13 Place of Performance
    186  
 
       
ARTICLE XI The Borrower Representative
    187  
SECTION 11.01 Appointment; Nature of Relationship
    187  
SECTION 11.02 Powers
    187  
SECTION 11.03 Employment of Agents
    188  
SECTION 11.04 Notices
    188  
SECTION 11.05 Successor Borrower Representative
    188  
SECTION 11.06 Execution of Loan Documents; Borrowing Base Certificate
    188  
SECTION 11.07 Reporting
    188  

SCHEDULES:
Schedule 1.01(a) – Commitment Schedule
Schedule 1.01(b) – Eligible Real Property
Schedule 1.01(c) – Mandatory Cost Formula
Schedule 1.01(d) – Mortgaged Properties
Schedule 2.02 – Allocation of Loans
Schedule 2.06 – Existing Letters of Credit
Schedule 3.05 – Real Property
Schedule 3.06 – Disclosed Matters
Schedule 3.10 – Foreign Benefit Arrangements and Foreign Pension Plans
Schedule 3.14 – Insurance
Schedule 3.15 – Capitalization and Subsidiaries
Schedule 3.16 – Filing Jurisdictions
Schedule 5.19 – Post-Closing Obligations
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.11 – Existing Restrictions
Schedule 8 European Collateral Agent Security Trust Provisions
EXHIBITS:
Exhibit A – Form of Assignment and Assumption
Exhibit B-1 – Form of Aggregate Borrowing Base Certificate
- iv -



--------------------------------------------------------------------------------



 



 

Exhibit B-2 – Form of US Borrowing Base Certificate
Exhibit B-3 – Form of Canadian Borrowing Base Certificate
Exhibit B-4 – Form of European Borrowing Base Certificate
Exhibit C    – Form of Compliance Certificate
Exhibit D    – Form of Joinder Agreement
Exhibit E     – Form of Exemption Certificate
Exhibit F-1  – Form of In-house Opinion of Liz Claiborne, Inc.
Exhibit F-2  – Form of Legal Opinion of Kramer Levin Naftalis & Frankel LLP
Exhibit G     – Form of Discount Note
Exhibit H     – Form of Intercreditor Agreement
- v -



--------------------------------------------------------------------------------



 



 

     This AMENDED AND RESTATED CREDIT AGREEMENT dated as January 12, 2009 (as it
may be amended or modified from time to time, this “Agreement”), among LIZ
CLAIBORNE, INC., MEXX EUROPE B.V., LIZ CLAIBORNE CANADA INC., the other Loan
Parties from time to time party hereto, the Lenders party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent and US Collateral Agent, J.P. MORGAN EUROPE
LIMITED, as European Administrative Agent and European Collateral Agent,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent and
Canadian Collateral Agent, BANK OF AMERICA, N.A. and SUNTRUST BANK, as
Syndication Agents, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation
Agent amends and restates in full the Five Year Credit Agreement, dated
October 13, 2004 (as amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Existing Credit Agreement”), among Liz Claiborne, Inc.,
the lenders party thereto and JPMorgan Chase Bank, N.A. as administrative agent.
     The parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Acceptance Fee” means a fee payable in Canadian Dollars by the Canadian
Borrower with respect to the acceptance of a Bankers’ Acceptance by a Facility B
Lender under this Agreement, as set forth in Section 2.21(m).
     “Acceptance Obligations” means, as to any Loan Party, any and all
obligations of such Loan Party, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof), arising under or evidenced by any bills
of exchange, drafts or similar instruments drawn on any Loan Party and accepted
by such Loan Party (whether payable at sight, on demand or at any specified
time) that are purchased or otherwise assigned or payable to (whether by
indorsement or otherwise) or held by any Lender or any Affiliate of any Lender;
provided that, (i) for the avoidance of doubt, in no event shall “Acceptance
Obligations” include any obligations relating to BA Drawings, (ii) at or prior
to the time that any such obligation is incurred, the applicable Lender or its
Affiliate (other than JPMCB) shall have delivered written notice to the
Administrative Agent of such obligation and that it constitutes an Acceptance
Obligation entitled to the benefits of the Collateral Documents and (iii) the
aggregate principal amount of all Acceptance Obligations outstanding at any one
time shall not exceed $10,000,000.
     “Account” means, individually and collectively, any “Account” referred to
in any Security Agreement.



--------------------------------------------------------------------------------



 



 

 2 
     “Account Debtor” means any Person obligated on an Account.
     “Account Party” means any Loan Party other than a US Loan Party, Canadian
Loan Party, Netherlands Loan Party or German Loan Party.
     “Adjusted Funding Amount” means, on any Interim Calculation Date, the
excess of (i) the aggregate principal amount of European Swingline Loans
outstanding on such date over (ii) the aggregate principal amount of the
European Swingline Loans with respect to which the European Administrative Agent
has requested a Settlement pursuant to Section 2.05(c).
     “Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period, an interest rate per annum equal to (a) (i) the LIBO Rate
for such Interest Period multiplied (if applicable) by (ii) the Statutory
Reserve Rate, plus (b) the Mandatory Cost (in each case, rounded upwards, if
necessary, to the next 1/16 of 1%).
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agency Agreement” means the Agency Agreement, dated as of July 6, 2006,
between Liz Claiborne, Inc., as issuer, JPMorgan Chase Bank, N.A. and J.P.
Morgan Bank Luxembourg S.A.
     “Agents” means, individually and collectively, the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent, the US
Collateral Agent, the Canadian Collateral Agent, the European Collateral Agent,
the Syndication Agents and the Documentation Agent.
     “Aggregate Availability” means, with respect to all the Borrowers, at any
time, an amount equal to (a) the lesser of (i) the aggregate amount of the
Commitments and (ii) the Aggregate Borrowing Base minus (b) the total Revolving
Exposure.
     “Aggregate Borrowing Base” means the aggregate amount of the US Borrowing
Base, the Canadian Borrowing Base and the European Borrowing Base; provided that
the maximum amount of (a) the Canadian Borrowing Base which may be included in
the Aggregate Borrowing Base is the Canadian Sublimit and (b) the European
Borrowing Base which may be included in the Aggregate Borrowing Base is the
European Sublimit.
     “Aggregate Borrowing Base Certificate” means a certificate, signed and
certified as accurate and complete by a Financial Officer of the Borrower
Representative, in substantially the form of Exhibit B-1.



--------------------------------------------------------------------------------



 



3

     “Aggregate Credit Exposure” means, at any time, the aggregate Credit
Exposure of all the Lenders.
     “Agreement” has the meaning assigned to such term in the preamble hereto.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month interest period in effect on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such page) at approximately 11:00 a.m. London
time on such day (or if such day is not a Business Day, the immediately
preceding Business Day). Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
     “Alternate Rate” means, for any day, the sum of (a) a rate per annum
selected by the Administrative Agent, in its reasonable discretion based on
market conditions in consultation with the Borrower Representative (or the
applicable Borrower) and the Lenders, plus (b) the Applicable Spread for
Eurocurrency Loans, plus (c) the Mandatory Cost. When used in reference to any
Loan or Borrowing, “Alternate Rate” refers to whether such Loan, or the Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Alternate Rate.
     “Applicable Commitment Fee Rate” means, for any day relating to each of
Facility A and Facility B, with respect to the commitment fees payable
hereunder, the applicable rate per annum set forth below, based upon the daily
average Commitment Utilization Percentage during the most recent fiscal quarter
of the Company; provided that until the completion of two full fiscal quarters
after the Effective Date, the Applicable Commitment Fee Rate shall be the
applicable rate per annum set forth below in Category 3:

                  Applicable Commitment Utilization     Commitment Percentage  
  Fee Rate
Category 1 > 67%
      0.50 %
Category 2 ³ 33% but £ 67%
      0.75 %
Category 3 < 33%
      1.00 %

     For purposes of the foregoing, the Applicable Commitment Fee Rate shall be
determined as of the end of each fiscal quarter of the Company; provided that
the Commitment Utilization Percentage shall be deemed to be in Category 3 (A) at
any time that an Event of Default has occurred and is continuing (other than an
Event of Default arising from the failure to deliver any Borrowing Base
Certificate) or (B) at the option of the Administrative Agent or at the request
of the Required Lenders if the Borrowers fail to deliver any Borrowing Base
Certificate that is



--------------------------------------------------------------------------------



 



4

required to be delivered by them pursuant to Section 5.01, during the period
from the expiration of the time for delivery thereof until each such Borrowing
Base Certificate is so delivered.
     “Applicable Percentage” means, with respect to any Facility A Lender or
Facility B Lender, (a) with respect to Revolving Loans, LC Exposure, Swingline
Loans or Protective Advances, a percentage equal to a fraction the numerator of
which is such Lender’s Facility A Commitment or Facility B Commitment, as
applicable, and the denominator of which is the aggregate amount of the Facility
A Commitments or Facility B Commitments, as applicable (or, if the Facility A
Commitments or Facility B Commitments, as applicable, have terminated or
expired, such Lender’s share of the total Facility A Revolving Exposure or
Facility B Revolving Exposure, respectively, at that time); provided that in the
case of Section 2.23(c) when a Specified Defaulting Lender shall exist,
“Applicable Percentage” pursuant to this clause (a) shall mean the percentage
equal to a fraction the numerator of which is such Lender’s Facility A
Commitments or Facility B Commitments, as applicable, and the denominator of
which is the aggregate amount of the Facility A Commitments or Facility B
Commitments (disregarding any Specified Defaulting Lender’s Commitment), as
applicable and (b) with respect to the Aggregate Credit Exposure, a percentage
based upon its share of the Aggregate Credit Exposure and the aggregate amount
of unused Facility A Commitments or Facility B Commitments, as applicable.
     “Applicable Spread” means, for any day, with respect to any ABR Loan,
Canadian Prime Rate Loan, Eurocurrency Loan, BA Drawing or Overnight LIBO Loan,
as the case may be, the applicable rate per annum set forth below under the
caption “ABR Spread”, “Eurocurrency Spread”, “Canadian Prime Spread”, “BA
Drawing Spread” or “Overnight LIBO Spread”, as the case may be, based upon the
daily average Aggregate Availability during the most recent fiscal quarter of
the Company (the “Average Aggregate Availability”); provided that until the
completion of two full fiscal quarters after the Effective Date, the Applicable
Spread shall be the applicable rate per annum set forth below in Category 3:

                                                              Canadian          
Overnight Average Aggregate   ABR   Eurocurrency   Prime   Acceptance   LIBO
Availability   Spread   Spread   Spread   Fee   Spread
Category 1 > $450,000,000
    4.50 %     4.50 %     4.50 %     4.50 %     4.50 %
Category 2 £ $450,000,000 but >$300,000,000
    4.75 %     4.75 %     4.75 %     4.75 %     4.75 %
Category 3 £ $300,000,000 but >$150,000,000
    5.00 %     5.00 %     5.00 %     5.00 %     5.00 %
Category 4 £ $150,000,000
    5.25 %     5.25 %     5.25 %     5.25 %     5.25 %

     For purposes of the foregoing, the Applicable Spread shall be determined as
of the end of each fiscal quarter of the Company based upon the Aggregate
Borrowing Base Certificate that is delivered from time to time pursuant to
Section 5.01, with any changes to the Applicable Spread resulting from changes
in the Average Aggregate Availability to be effective on the first day of



--------------------------------------------------------------------------------



 



5

the first month following delivery of such Aggregate Borrowing Base Certificate;
provided that the Average Aggregate Availability shall be deemed to be in
Category 4 (A) at any time that an Event of Default has occurred and is
continuing (other than an Event of Default arising from the failure to deliver
any Borrowing Base Certificate) or (B) if the Company fails to deliver any
Borrowing Base Certificate that is required to be delivered pursuant to
Section 5.01, during the period from the expiration of the time for delivery
thereof until five days after each such Borrowing Base Certificate is so
delivered; provided further that if any Borrowing Base Certificate is at any
time restated or otherwise revised or if the information set forth in any
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Spread would have been higher than was otherwise in effect during
any period, without constituting a waiver of any Default or Event of Default
arising as a result thereof, interest due under this Agreement shall be
immediately recalculated at such higher rate for any such applicable periods and
shall be due and payable on demand.
     “Approved Fund” has the meaning assigned to such term in Section 9.04(b).
     “Approved Pension Scheme” means any voluntary pension scheme entered into
on or about July 1, 2009 by Mexx Europe International B.V., Mexx Europe B.V.,
Mexx Europroduction B.V. and/or Mexx Nederland B.V. for its employees as a
replacement or continuation of the voluntary pension scheme operated or
maintained by it at the date of this Agreement.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Auditor’s Determination” has the meaning set forth in Section 10.10(c).
     “Austrian Collateral Document” has the meaning set forth in Article VIII.
     “Availability Period” means the period from and including the Effective
Date to but excluding Maturity Date.
     “Available Commitments” means, at any time, the aggregate amount of the
Commitments then in effect minus the total Revolving Exposure at such time;
provided, that in calculating the total Revolving Exposure for the purpose of
determining the Available Commitment pursuant to Section 2.12(a), the aggregate
principal amount of Swingline Loans then outstanding shall be deemed to be zero.
     “Average Aggregate Availability” shall have the meaning set forth in the
definition of “Applicable Spread” set forth herein.
     “BA Drawing” means B/As accepted and purchased, and any BA Equivalent Loan
made in lieu of such acceptance and purchase, on the same date and as to which a
single Contract Period is in effect.



--------------------------------------------------------------------------------



 



6

     “BA Equivalent Loan” means an extension of credit made by a Non BA Lender
pursuant to Section 2.21(j).
     “Bankers’ Acceptance” and “B/A” means a bill of exchange, including a
depository bill issued in accordance with the Depository Bills and Notes Act
(Canada), denominated in Canadian Dollars, drawn by the Canadian Borrower and
accepted by a Facility B Lender and shall include a Discount Note except where
the context otherwise requires.
     “Banking Services” means each and any of the following bank services
provided to any Loan Party by any Lender or any of its Affiliates:
(a) commercial credit cards, (b) stored value cards, (c) purchasing cards and
(d) treasury, depositary or cash management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services) or any
similar transaction.
     “Banking Services Obligations” of the Loan Parties, means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
     “Banking Services Reserves” means all Reserves which the Administrative
Agent from time to time establishes in its Permitted Discretion for Banking
Services then provided or outstanding.
     “Bankruptcy Code” means the provisions of Title 11 of the United States
Code, 11 USC. §§ 101 et seq., as amended, or any similar federal or state law
for the relief of debtors.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America (or any successor thereto).
     “Bookrunners” means, individually or collectively, J.P. Morgan Securities
Inc., Banc of America Securities LLC and Wachovia Capital Markets, LLC, in their
respective capacities as joint bookrunners hereunder.
     “Borrower” or “Borrowers” means, individually or collectively, the Company,
the Canadian Borrower and the European Borrower.
     “Borrower Representative” means the Company, in its capacity as contractual
representative of the Borrowers pursuant to Article XI.
     “Borrowing” means (a) Revolving Loans of the same Facility, Type and
currency, made, converted or continued on the same date and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect and, in
the case of BA Drawings, as to which a single Contract Period is in effect,
(b) a Swingline Loan and (c) a Protective Advance.
     “Borrowing Base” means, individually and collectively, each of the
Aggregate Borrowing Base, the US Borrowing Base, the Canadian Borrowing Base and
the European Borrowing Base.



--------------------------------------------------------------------------------



 



7

     “Borrowing Base Certificate” means, individually and collectively, each of
the Aggregate Borrowing Base Certificate, the US Borrowing Base Certificate, the
Canadian Borrowing Base Certificate and the European Borrowing Base Certificate.
     “Borrowing Request” means a request by the Borrower Representative (or the
applicable Borrower) for a Borrowing of Revolving Loans in accordance with
Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurocurrency
Loan, any Swingline Loan made by the European Swingline Lender or any Facility B
Letter of Credit other than a Canadian Letter of Credit, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in deposits
in the applicable currency in the London interbank market, (b) when used in
connection with a Facility B Swingline Loan, Facility B Letter of Credit or
Eurocurrency Loan, in each case denominated in Euros, the term “Business Day”
shall also exclude any day which is not a TARGET Day (as determined by the
Administrative Agent), (c) when used in connection with any European Loan,
European Swingline Loan or European Letter of Credit, the term “Business Day”
shall also exclude any day in which commercial banks in the country where the
European Borrower is organized are authorized or required by law to remain
closed, (d) when used in connection with any Canadian Loan or Canadian Letter of
Credit or any Loan or Letter of Credit issued in Canadian Dollars, the term
“Business Day” shall also exclude any day in which commercial banks in Toronto,
Canada are authorized or required by law to remain closed, (e) when used in
connection with any Loan denominated in Sterling, the term “Business Day” shall
also exclude any day in which commercial banks in London, England are authorized
or required by law to remain closed and (f) when used in connection with any
Loan denominated in Yen, the term “Business Day” shall also exclude any day in
which commercial banks in Tokyo, Japan are authorized or required by law to
remain closed.
     “Canadian Administrative Agent” means JPMorgan Chase Bank, N.A., Toronto
Branch, in its capacity as administrative agent for the Facility B Lenders
hereunder, and its successors in such capacity (or such of its Affiliates as it
may designate from time to time).
     “Canadian Availability” means (a) the lesser of (x) the Canadian Sublimit
and (y) the sum of (i) the Canadian Borrowing Base plus (ii) solely to the
extent the total Revolving Exposure relating to the Canadian Borrower exceeds
the Canadian Borrowing Base, the US Availability (calculated without giving
effect to any Canadian US Borrowing Base Utilization), minus (b) the total
Revolving Exposure relating to the Canadian Borrower.
     “Canadian Benefit Plans” means any plan, fund, program, policy or
agreement, whether oral or written, formal or informal, funded or unfunded,
insured or uninsured, providing employee benefits, including medical, hospital
care, dental, sickness, accident, disability, life insurance, pension,
retirement, supplemental retirement or savings benefits, maintained by any Loan
Party or any Subsidiary of any Loan Party or under which any Loan Party or any
Subsidiary of any Loan Party has any actual or potential liability with respect
to any employee or former employee, but excluding any Canadian Pension Plans.
     “Canadian Borrower” means Liz Claiborne Canada Inc.



--------------------------------------------------------------------------------



 



8

     “Canadian Borrowing Base” means, at any time, with respect to the Canadian
Loan Parties, the sum of:
     (a) the sum of (i) the product of (A) 85% multiplied by (B) the Canadian
Loan Parties’ Eligible Accounts at such time, minus the Dilution Reserve related
to the Canadian Loan Parties, and (ii) the product of (A) 90% multiplied by
(B) the Canadian Loan Parties’ Eligible Credit Card Account Receivables at such
time, plus
     (b) the product of 85% multiplied by the High Season or Low Season, as
applicable, Net Orderly Liquidation Value percentage in respect of Retail
Inventory identified in the most recent Inventory appraisal ordered by the
Administrative Agent multiplied by the Canadian Loan Parties’ Eligible Retail
Inventory (other than Eligible LC Inventory), valued at the lower of cost
(determined on a first-in-first-out basis) or market value, at such time, plus
     (c) the product of 85% multiplied by the High Season or Low Season, as
applicable, Net Orderly Liquidation Value percentage in respect of Wholesale
Inventory identified in the most recent Inventory appraisal ordered by the
Administrative Agent multiplied by the Canadian Loan Parties’ Eligible Wholesale
Inventory (other than Eligible LC Inventory), valued at the lower of cost
(determined on a first-in-first-out basis) or market value, at such time, plus
     (d) the product of 85% multiplied by the High Season or Low Season, as
applicable, Net Orderly Liquidation Value percentage in respect of Retail
Inventory identified in the most recent Inventory appraisal ordered by the
Administrative Agent multiplied by the Canadian Loan Parties’ Eligible Retail LC
Inventory, valued at the lower of cost (determined on a first-in-first-out
basis) or market value, at such time, plus
     (e) the product of 85% multiplied by the High Season or Low Season, as
applicable, Net Orderly Liquidation Value percentage in respect of Wholesale
Inventory identified in the most recent Inventory appraisal ordered by the
Administrative Agent multiplied by the Canadian Loan Parties’ Eligible Wholesale
LC Inventory, valued at the lower of cost (determined on a first-in-first-out
basis) or market value, at such time, minus
     (d) without duplication, Reserves established by the Administrative Agent
in its Permitted Discretion.
     The Administrative Agent may, in its Permitted Discretion, adjust Reserves
used in computing the Aggregate Borrowing Base and the Canadian Borrowing Base,
with any such changes to be effective two Business Days after delivery of notice
thereof to the Borrower Representative and the Lenders. The Canadian Borrowing
Base at any time shall be determined by reference to the most recent Canadian
Borrowing Base Certificate delivered to the Administrative Agent pursuant to
Section 5.01(g) of this Agreement.
     “Canadian Borrowing Base Certificate” means a certificate, signed and
certified as accurate and complete by a Financial Officer of the Canadian
Borrower, in substantially the form of Exhibit B-3.



--------------------------------------------------------------------------------



 



9

     “Canadian Collateral Agent” means JPMorgan Chase Bank, N.A., Toronto
Branch, in its capacity as collateral agent, security trustee and fonde de
pouvoir for itself, the Administrative Agent, the Issuing Banks and the Lenders,
and its successors in such capacity (or such of its Affiliates as it may
designate from time to time).
     “Canadian Dollars” and “C$” means dollars in the lawful currency of Canada.
     “Canadian Funding Office” means the office of JPMorgan Chase Bank, N.A.,
Toronto Branch specified in Section 9.01 or such other office as may be
specified from time to time by the Administrative Agent by written notice to the
Canadian Borrower and the relevant Lenders.
     “Canadian Group Member” means any Subsidiary of the Company (including the
Canadian Borrower) organized under the laws of Canada or any province or other
political subdivision thereof.
     “Canadian Letter of Credit” means any Letter of Credit or similar
instrument (including a bank guarantee) acceptable to the applicable Issuing
Bank issued hereunder for the purpose of providing credit support for the
Canadian Borrower.
     “Canadian Loans” means, individually and collectively, the Canadian
Revolving Loans, the Canadian Swingline Loans and the Canadian Protective
Advances.
     “Canadian Loan Party” means any Loan Party (including the Canadian
Borrower) organized under the laws of Canada or any province or other political
subdivision thereof.
     “Canadian Pension Plans” means any pension plan, supplemental pension,
retirement savings, deferred profit sharing or other retirement income plan or
arrangement of any kind, registered or unregistered, established, maintained or
contributed to by a Loan Party or any Subsidiary of a Loan Party for its
employees or former employees, but does not include the Canada Pension Plan or
the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively.
     “Canadian Prime Rate” means on any day, the greater of (a) the annual rate
of interest announced from time to time by the Canadian Administrative Agent as
being its reference rate then in effect for determining interest rates on
Canadian Dollar-denominated commercial loans made by it in Canada and (b) the
CDOR Rate for a one month term in effect from time to time plus 100 basis points
per annum.
     “Canadian Prime Rate Loan” means a Loan denominated in Canadian Dollars the
rate of interest applicable to which is based upon the Canadian Prime Rate.
     “Canadian Protective Advance” has the meaning assigned to such term in
Section 2.04.
     “Canadian Revolving Loan” means a Revolving Loan made to the Canadian
Borrower.
     “Canadian Security Agreement” means that certain Canadian Pledge and
Security Agreement dated as of the date hereof, between the Loan Parties party
thereto and the Canadian Collateral Agent for the benefit of the Agents, the
Lenders and the Issuing Banks, as the same



--------------------------------------------------------------------------------



 



10

may be amended, restated or otherwise modified from time to time, and any other
pledge or security agreement entered into, on or after the date of this
Agreement, by any other Canadian Loan Party (as required by this Agreement or
any other Loan Document for the purpose of creating a Lien on the property of
any Canadian Loan Party (or any other property located in the Canada)), as the
same may be amended, restated or otherwise modified from time to time.
     “Canadian Sublimit” means $50,000,000, as such sublimit may be reduced or
terminated in accordance with Section 2.09.
     “Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto
Branch, in its capacity as lender of Canadian Swingline Loans hereunder, and its
successors and assigns in such capacity.
     “Canadian Swingline Loan” means a Swingline Loan made to the Canadian
Borrower.
     “Canadian US Borrowing Base Utilization” means the excess of (i) the total
Revolving Exposure relating to the Canadian Borrower minus (ii) the Canadian
Borrowing Base.
     “Capital Expenditures” means, for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries (it being
understood that “Capital Expenditures” shall not include any portion of the
purchase price of a Permitted Acquisition that is required to be capitalized
under GAAP).
     “Capital Impairment” has the meaning set forth in Section 10.10.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a consolidated balance sheet of such Person under GAAP, and the amount
of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
     “CDOR Rate” means on any day, with respect to a particular term as
specified herein, the annual rate of discount or interest which is the
arithmetic average of the discount rates for such term applicable to Canadian
Dollar bankers’ acceptances identified as such on the Reuters Screen CDOR Page
at approximately 10:00 A.M. on such day, or if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the Canadian
Administrative Agent after 10:00 A.M. to reflect any error in any posted rate or
in the posted average annual rate). If the rate does not appear on the Reuters
Screen CDOR Page as contemplated above, then the CDOR Rate on any day shall be
calculated as the arithmetic average of the annual discount rates for such term
applicable to Canadian Dollar bankers’ acceptances of, and as quoted by, the
Schedule I Reference Banks, as of 10:00 A.M. on that day, or if that day is not
a Business Day, then on the immediately preceding Business Day.



--------------------------------------------------------------------------------



 



11

     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of Section 13(d) of the Securities Exchange Act of 1934 and the rules
and regulations of the U.S. Securities and Exchange Commission thereunder as in
effect on the date hereof) of Equity Interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company; (b) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by Persons who were
neither (i) nominated by the board of directors of the Company, or a committee
thereof, nor (ii) appointed by directors so nominated; (c) the Company shall
cease to own, directly or indirectly, free and clear of all Liens or other
encumbrances (other than Liens created pursuant to any Loan Document), 100% of
the outstanding voting Equity Interests of the Borrowers (other than the
Company) on a fully diluted basis (other than any directors’ qualifying shares
of any Borrower); or (d) the occurrence of a Put Event.
     “Change in Law” means (a) the adoption of any law, rule, regulation,
treaty, practice or concession after the date of this Agreement, (b) any change
in any law, rule, regulation, treaty, practice or concession or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or such
Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline, directive, notice, ruling, statement or policy or
practice statement (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.
     “Charges” has the meaning assigned to such term in Section 9.17.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Protective Advances.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means any and all property or rights owned, leased or operated
by a Person covered by the Collateral Documents and any and all other property
or rights owned, leased or operated by any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest or
Lien in favor of the applicable Collateral Agent (on behalf of the Agents, the
Lenders, and the Issuing Banks) pursuant to the Collateral Documents in order to
secure the Secured Obligations.
     “Collateral Access Agreement” means, individually and collectively, each
“Collateral Access Agreement” referred to in any Security Agreement.
     “Collateral Agent” means, individually and collectively, the US Collateral
Agent, Canadian Collateral Agent and European Collateral Agent.
     “Collateral Document” means, individually and collectively, each Security
Agreement, each Mortgage and each other document granting a Lien upon any of the
Collateral as security for payment of the Secured Obligations.



--------------------------------------------------------------------------------



 



12

     “Collection Account” means, individually and collectively, each “Collection
Account” referred to in any Security Agreement.
     “Commitment” means, with respect to each Lender, individually and
collectively, the Facility A Commitment and the Facility B Commitment of such
Lender.
     “Commitment Schedule” means the Schedule attached hereto as
Schedule 1.01(a).
     “Commitment Utilization Percentage” means, on any date, the percentage
equivalent to a fraction (a) with respect to Facility A, (i) the numerator of
which is the total Facility A Revolving Exposure and (ii) the denominator of
which is the aggregate amount of the Facility A Commitments (or, on any day
after termination of the Facility A Commitments, the aggregate amount of the
Facility A Commitments in effect immediately preceding such termination) and
(b) with respect to Facility B, (i) the numerator of which is the total Facility
B Revolving Exposure and (ii) the denominator of which is the aggregate amount
of the Facility B Commitments (or, on any day after termination of the Facility
B Commitments, the aggregate amount of the Facility B Commitments in effect
immediately preceding such termination).
     “Company” means Liz Claiborne, Inc., a Delaware corporation.
     “Company Plan” means any Plan, Foreign Pension Plan or Foreign Benefit
Arrangement, whether in effect on the date hereof or hereafter adopted.
     “Confidential Information Memorandum” means the Confidential Information
Memorandum dated November 2008 relating to the Borrowers and the Transactions.
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent reflected as a charge
in the statement of such Consolidated Net Income for such period, the sum of
(i) income or franchise tax expense for such period, (ii) Consolidated Interest
Expense for such period, (iii) all amounts attributable to depreciation and
amortization expense for such period, (iv) any items of loss resulting from the
sale of assets other than in the ordinary course of business for such period,
(v) any non-cash charges for tangible or intangible impairments or asset write
downs for such period (excluding any write downs for write-offs of Inventory),
(vi) any other extraordinary non-cash charges for such period (but excluding any
non-cash charge in respect of an item that was included in Consolidated Net
Income in a prior period and any non-cash charge that relates to the write-down
or write-off of inventory) and (vii) cash restructuring charges, cash charges in
connection with store closures and other non-recurring cash charges, in each
case, related to cost reduction and brand exiting related activities, incurred
on or prior to the first anniversary of the Effective Date in an aggregate
amount not to exceed $60,000,000, minus (b) without duplication and to the
extent included in Consolidated Net Income, (i) any items of gain resulting from
the sale of assets other than in the ordinary course of business for such
period, (ii) any cash payments made during such period in respect of non-cash
charges described in clause (a)(v) or (a)(vi) taken in a prior period, (iii) any
interest income for such period and (iv) any extraordinary gains and any
non-cash items of income for such period, all calculated for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP; provided that for
purposes of calculating the Fixed Charge Coverage Ratio, Consolidated EBITDA for
the fiscal months ending February 2,



--------------------------------------------------------------------------------



 



13

2008, March 8, 2008, April 5, 2008, May 3, 2008 June 7, 2008, July 5, 2008,
August 2, 2008, September 6, 2008, October 4, 2008, November 1, 2008 and
December 6, 2008 shall be deemed to be $(8,481,000), $17,885,000, $66,021,000,
$1,314,000, $4,719,000, $52,561,000, $(14,832,000), $64,230,000, $43,351,000,
$(3,106,000) and $20,130,000, respectively.
     “Consolidated Interest Expense” means, with reference to any period, total
interest expense (including that attributable to Capital Lease Obligations) of
the Company and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for the Company and
its Subsidiaries for such period in accordance with GAAP.
     “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary or is merged into or consolidated or amalgamated with the
Company or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary) in which the Company or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Company or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.
     “Contract Period” means the term selected by the Canadian Borrower
applicable to Bankers’ Acceptances in accordance with Section 2.21(b).
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Corresponding Debt” has the meaning assigned to such term in Section 9.21.
     “Credit Card Account Receivables” means any receivables due to any Loan
Party from the credit card issuer in connection with purchases from and other
goods and services provided by such Loan Party on the following credit cards:
Visa, MasterCard, American Express, Diners Club, Discover, JCB, Carte Blanche
and such other credit cards as the Administrative Agent shall reasonably approve
from time to time, in each case which have been earned by performance by such
Loan Party but not yet paid to such Loan Party by the credit card issuer or the
credit card processor, as applicable.



--------------------------------------------------------------------------------



 



14

     “Credit Exposure” means, as to any Facility A Lender or Facility B Lender
at any time, the sum of (a) such Lender’s Facility A Revolving Exposure or
Facility B Revolving Exposure, as applicable, at such time, plus (b) an amount
equal to its Applicable Percentage, if any, of the aggregate principal amount of
Facility A Protective Advances or Facility B Protective Advances, as applicable,
outstanding at such time.
     “Currency of Payment” has the meaning assigned to such term in
Section 9.19.
     “Customer Credit Liability Reserves” means, at any time, 50% of the
aggregate remaining value at such time of outstanding gift certificates and gift
cards sold by the Loan Parties entitling the holder thereof to use all or a
portion of the certificate or gift card to pay all or a portion of the purchase
price of Inventory.
     “Danish Kroner” refers to the lawful currency of Denmark.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means any Lender, as determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit or Swingline Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified any Borrower, the
Administrative Agent, any Issuing Bank, any Swingline Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the applicable Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans, (d) otherwise failed to pay over to the applicable
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, interim receiver,
receiver and manager, administrator, liquidator, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, interim receiver, receiver and
manager, administrator, liquidator, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.
     “Defaulting Loan Party” has the meaning set forth in Section 9.26(a).
     “Departing Lender” has the meaning assigned to such term in
Section 2.19(b).
     “Deposit Account Control Agreement” means, individually and collectively,
each “Deposit Account Control Agreement” referred to in any Security Agreement.





--------------------------------------------------------------------------------



 



15
     “Designated German Subsidiaries” means Mexx Modehandels GmbH, a German
limited liability company (GmbH) having its registered office at Korschenbroich,
Germany with registered number HRB 5316 (commercial register of the local court
of Neuss), Mexx Holding GmbH, a German limited liability company (GmbH) having
its registered office at Korschenbroich, Germany with registered number HRB 5294
(commercial register of the local court of  Neuss), Verwaltungsgesellschaft Mexx
Direct GmbH, a German limited liability company (GmbH) having its registered
office at Korschenbroich, Germany with registered number HRB 13778 (commercial
register of the local court of Neuss), Mexx Deutschland GmbH, a German limited
liability company (GmbH) having its registered office at Korschenbroich, Germany
with registered number HRB 3035 (commercial register of the local court of 
Neuss) and Mexx Direct GmbH & Co. KG, a German limited partnership (KG) having
its registered office at Korschenbroich, Germany with registered number HRA
6551(commercial register of the local court of  Neuss).
     “Dilution Factors” means, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Loan Parties.
     “Dilution Ratio” means, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the 12
most recently ended fiscal months divided by (b) total gross sales of the
applicable Loan Parties for the 12 most recently ended fiscal months.
     “Dilution Reserve” means, at any date, the applicable Dilution Ratio
multiplied by the Eligible Accounts of the applicable Loan Parties, as the
context may require, on such date; provided that at all times that the Dilution
Ratio is less than 5.0%, the Dilution Reserve shall be zero.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.
     “Discount Note” means a non-interest bearing promissory note denominated in
Canadian Dollars, substantially in the form of Exhibit G, issued by the Canadian
Borrower to a Non BA Lender to evidence a BA Equivalent Loan.
     “Discount Proceeds” means for any Bankers’ Acceptance issued hereunder, an
amount calculated on the applicable Borrowing date or date of conversion or
continuation by multiplying (a) the face amount of the Bankers’ Acceptance by
(b) the quotient obtained by dividing (i) one by (ii) the sum of one plus the
product of (A) the Discount Rate applicable to the Bankers’ Acceptance and (B) a
fraction, the numerator of which is the applicable Contract Period and the
denominator of which is 365, with the quotient being rounded up or down to the
fifth decimal place and .00005 being rounded up.
     “Discount Rate” means with respect to an issue of Bankers’ Acceptances with
the same maturity date, (a) for a Revolving Lender which is a Schedule I Lender,
the CDOR Rate for the appropriate term and (b) for a Revolving Lender which is
not a Schedule I Lender, the arithmetic



--------------------------------------------------------------------------------



 



16

average (rounded upwards to the nearest multiple of 0.01%) of the actual
discount rates (expressed as annual rates) for B/As for such term accepted by
the Schedule II/III Reference Banks established in accordance with their normal
practices at or about 10:00 A.M. (Toronto time) on the date of issuance but not
to exceed the actual rate of discount applicable to B/As established pursuant to
clause (a) for the same B/A issue plus 10 basis points per annum.
     “Document” has the meaning assigned to such term in the US Security
Agreement.
     “Documentation Agent” means Wachovia Bank, National Association, in its
capacity as Documentation Agent.
     “Dollar Equivalent” means, on any date of determination, (a) with respect
to any amount expressed in Euros, Sterling, Canadian Dollars or Yen, the amount
of dollars that would be required to purchase the amount of such currency based
upon the Spot Selling Rate as of such date of determination and (b) with respect
to any amount expressed in dollars, such amount.
     “dollars” or “$” means the lawful money of the United States of America
unless otherwise specified.
     “Domestic Subsidiary” means any Subsidiary organized under the laws of any
jurisdiction within the United States.
     “Draft” means (i) a blank bill of exchange, within the meaning of the Bills
of Exchange Act (Canada), drawn by the Canadian Borrower on a Facility B Lender,
denominated in Canadian Dollars and bearing such distinguishing letters and
numbers as such Lender may determine, but which at such time, except as
otherwise provided herein, has not been completed or accepted by such Lender or
(ii) a depository bill within the meaning of the Depository Bills and Notes Act
(Canada); provided however that the Administrative Agent may require such
Facility B Lender to use a general form of Bankers’ Acceptance satisfactory to
the Canadian Borrower and such Lender, each acting reasonably, provided by the
Administrative Agent for such purpose in place of the Lender’s own form.
     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
     “Eligible Accounts” means, at any time, the Accounts of any Loan Party
which in accordance with the terms hereof are eligible as the basis for the
extension of Revolving Loans and Swingline Loans and the issuance of Letters of
Credit hereunder. Eligible Accounts shall not include any Account:
     (a) which is not subject to a first priority perfected security interest in
favor of the applicable Collateral Agent (for the benefit of the Agents, the
Lenders and the Issuing Banks);
     (b) which is subject to any Lien other than (i) a Lien in favor of the
applicable Collateral Agent (for the benefit of the Agents, the Lenders, the
Issuing Banks and any other holder of Secured Obligations), (ii) a Permitted
Encumbrance pursuant to clause (a) of the definition of “Permitted Encumbrance”
which does not have priority over the Lien



--------------------------------------------------------------------------------



 



17

in favor of the applicable Collateral Agent (for the benefit of the Agents, the
Lenders and the Issuing Banks) and (iii) Prior Claims that are unregistered and
that secure amounts that are not yet due and payable;
     (c) (i) with respect to which the scheduled due date is more than 60 days
after the original invoice date, (ii) which is unpaid more than (A) 90 days
after the date of the original invoice therefor or (B) 60 days after the
original due date, or (iii) which has been written off the books of the
applicable Loan Party or otherwise designated as uncollectible (in determining
the aggregate amount from the same Account Debtor that is unpaid hereunder there
shall be excluded the amount of any net credit balances relating to Accounts due
from an Account Debtor which are unpaid more than 90 days from the date of
invoice or more than 60 days from the due date);
     (d) which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;
     (e) which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to such Loan Party
exceeds 10% of the aggregate amount of Eligible Accounts of such Loan Party;
provided that no Accounts owing by Macy’s, Kohl’s and JCPenney’s shall be
ineligible solely because of this clause (e) unless the aggregate amount of
Accounts owing from any such Account Debtor and its Affiliates to such Loan
Party exceeds (x) 15%, in the case of Kohl’s and JCPenney’s and (y) 25%, in the
case of Macy’s of the aggregate amount of Eligible Accounts of such Loan Party;
     (f) with respect to which any covenant, representation, or warranty
contained in this Agreement or in any applicable Security Agreement has been
breached or is not true;
     (g) which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon any Loan Party’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest or service or finance charges;
     (h) for which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by the applicable Loan Party or which is otherwise recorded
as deferred revenue or if such Account was invoiced more than once;
     (i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason to the extent of such returned payment;
     (j) which is owed by an Account Debtor that (i) has applied for or been the
subject of a petition or application for, suffered, or consented to the
appointment of any



--------------------------------------------------------------------------------



 



18

receiver, custodian, trustee, administrator, liquidator or similar official for
such Account Debtor of its assets, (ii) has had possession of all or a material
part of its property taken by any receiver, custodian, trustee or liquidator,
(iii) has filed, or had filed against it, under any Insolvency Laws, any
assignment, application, request or petition for liquidation, reorganization,
compromise, arrangement, adjustment of debts, stay of proceedings, adjudication
as bankrupt, winding-up, or voluntary or involuntary case or proceeding,
(iv) has admitted in writing its inability to pay its debts as they become due,
or (v) has ceased operation of its business;
     (k) which is owed by an Account Debtor which (i) does not maintain its
chief executive office (or its domicile, for the purposes of the Quebec Civil
Code) in the United States, Canada or, solely with respect to any Account Debtor
of any Netherlands Loan Party, the Netherlands, Norway, Switzerland or any
Permitted European Member State or (ii) is not organized under any applicable
law of the United States, any state of the United States or the District of
Columbia, Canada or any province or other political subdivision of Canada or,
solely with respect to any Account Debtor of any Netherlands Loan Party, the
Netherlands, Norway, Switzerland or any Permitted European Member State, unless,
in any such case, such Account is backed by a letter of credit reasonably
acceptable to the Administrative Agent which is in the possession of, has been
assigned to and is directly drawable by the Administrative Agent;
     (l) which is owed in any currency (i) other than dollars or Canadian
Dollars with respect to the US Loan Parties and the Canadian Loan Parties or
(ii) other than dollars, Euros, Sterling, Danish Kroner or Swedish Kronor with
respect to the European Loan Parties; provided that the aggregate amount of
Eligible Accounts of the European Loan Parties denominated in Danish Kroner and
Swedish Kronor at any time shall not exceed 5.0% of all Eligible Accounts of the
European Loan Parties at such time;
     (m) which is owed by the government (or any department, agency, public
corporation, or instrumentality thereof, excluding states of the United States
of America) of any country and except to the extent that the subject Account
Debtor is (i) the federal government of the United States of America and, with
respect to Accounts in excess of $5,000,000 (individually or in the aggregate)
at any time, has complied with the Federal Assignment of Claims Act of 1940, as
amended (31 USC. § 3727 et seq. and 41 USC. § 15 et seq.), (ii) the federal
government of Canada and has complied with the Financial Administration Act
(Canada), as amended, (iii) the federal government of the Netherlands, or
(iv) the federal government of Germany, as applicable, and any other steps
necessary to perfect the Lien of the applicable Collateral Agent in such Account
have been complied with to the satisfaction of such applicable Collateral Agent;
     (n) which is owed by any Affiliate, employee, officer, director, agent or
stockholder (other than any stockholder of the Company) of any Loan Party;
     (o) which is evidenced by any promissory note, judgment, chattel paper or
instrument;



--------------------------------------------------------------------------------



 



19

     (p) which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;
     (q) which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
     (r) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Loan Party to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction;
     (s) with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Loan Party created a new receivable for the unpaid portion of such
Account;
     (t) which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether federal, provincial, territorial,
state or local, including without limitation the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;
     (u) which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Loan Party
has or has had an ownership interest in such goods, or which indicates any party
other than such Loan Party as payee or remittance party;
     (v) which was created on cash on delivery terms;
     (w) which is subject to any limitation on assignments or other security
interests (whether arising by operation of law, by agreement or otherwise),
unless the applicable Collateral Agent has determined that such limitation is
not enforceable;
     (x) which is governed by the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia, Canada or any province or
other political subdivision of Canada (with respect to an Account Debtor of any
Canadian Loan Party) or the Netherlands (with respect to an Account Debtor of
the European Borrower);
     (y) in respect of which the Account Debtor is a consumer within applicable
consumer protection legislation;
     (z) which was acquired or originated by any Person acquired directly or
indirectly by the Company after the date hereof until such time as a field exam
in respect



--------------------------------------------------------------------------------



 



20

of such Accounts reasonably satisfactory to the Administrative Agent, in its
Permitted Discretion, has been completed;
     (aa) which is owed by an Account Debtor in respect of which the Company or
any of its Subsidiaries has received notice of any proceedings or actions which
are threatened or pending against such Account Debtor which would reasonably be
expected to affect the value of the Account as Collateral or the likelihood of
payment by the Account Debtor;
     (bb) which is a Credit Card Account Receivable;
     (cc) which is not owned by a Loan Party or such Loan Party does not have
good or marketable title to such Account; or
     (cc) which the Administrative Agent in its Permitted Discretion determines
may not be paid by reason of the Account Debtor’s inability to pay.
     In determining the amount of an Eligible Account, the face amount of an
Account may, in the Administrative Agent’s Permitted Discretion, be reduced by,
without duplication, to the extent not reflected in such face amount, (i) the
amount of all sales, advances or prepayments, accrued and actual discounts
(including early pay discounts), claims, credits or credits pending, promotional
program allowances, price adjustments, finance charges or other allowances
(including any amount that any Loan Party may be obligated to rebate to an
Account Debtor pursuant to the terms of any agreement or understanding (written
or oral)) and (ii) the aggregate amount of all cash received in respect of such
Account but not yet applied by such Loan Party to reduce the amount of such
Account. Standards of eligibility may be made more restrictive (and such
increased restrictiveness subsequently reversed in whole or in part) from time
to time solely by the Administrative Agent in the exercise of its Permitted
Discretion, with any such changes to be effective three days after delivery of
notice thereof to the Borrower Representative and the Lenders.
     “Eligible Credit Card Account Receivable” means any Credit Card Account
Receivable that (i) has been earned and represents the bona fide amounts due to
a Loan Party from a credit card processor and/or credit card issuer, and in each
case originated in the ordinary course of business of the applicable Loan Party
and (ii) is not excluded as an Eligible Credit Card Account Receivable pursuant
to any of clauses (a) through (i) below. Without limiting the foregoing, to
qualify as an Eligible Credit Card Account Receivable, a Credit Card Account
Receivable shall indicate no person other than a Loan Party as payee or
remittance party. Eligible Credit Card Account Receivable shall not include any
Credit Card Account Receivable if:
     (a) such Credit Card Account Receivable is not owned by a Loan Party or
such Loan Party does not have good or marketable title to such Credit Card
Account Receivable;
     (b) such Credit Card Account Receivable does not constitute an “Account”
(as defined in the UCC or, with respect to the Canadian Borrower, the PPSA) or
such Credit Card Account Receivable has been outstanding more than five Business
Days;



--------------------------------------------------------------------------------



 



21

     (c) the credit card issuer or credit card processor of the applicable
credit card with respect to such Credit Card Account Receivable is the subject
of any bankruptcy or insolvency proceedings;
     (d) such Credit Card Account Receivable is not a valid, legally enforceable
obligation of the applicable credit card issuer with respect thereto;
     (e) such Credit Card Account Receivable is not subject to a properly
perfected first priority security interest in favor of the applicable Collateral
Agent, or is subject to any Lien whatsoever other than any Lien created pursuant
to the Loan Documents and any Permitted Encumbrances contemplated by the
processor agreements and for which appropriate Reserves (as determined by the
Administrative Agent in its Permitted Discretion) have been established;
     (f) such Credit Card Account Receivable does not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents or in the credit card agreements relating to such Credit Card Account
Receivable;
     (g) such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
processor fee balances, to the extent of the lesser of the balance of such
Credit Card Account Receivable or unpaid credit card processor fees;
     (h) such Credit Card Account Receivable is evidenced by “chattel paper” or
an “instrument” of any kind unless such “chattel paper” or “instrument” is in
the possession of the Administrative Agent, and to the extent necessary or
appropriate, endorsed to the Administrative Agent; or
     (i) such Credit Card Account Receivable does not meet such other usual and
customary eligibility criteria for Credit Card Account Receivables as the
Administrative Agent may determine from time to time in its Permitted
Discretion.
     In determining the amount to be so included in the calculation of the value
of an Eligible Credit Card Account Receivable, the face amount thereof shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all customary fees and expenses in connection with any
credit card arrangements and (ii) the aggregate amount of all cash received in
respect thereof but not yet applied by the Loan Party to reduce the amount of
such Eligible Credit Card Account Receivable.
     “Eligible Inventory” means, at any time, the Inventory of a Loan Party
which in accordance with the terms hereof is eligible as the basis for the
extension of Revolving Loans and Swingline Loans and the issuance of Letters of
Credit hereunder. Eligible Inventory shall not include any Inventory:
     (a) which is not subject to a first priority perfected Lien in favor of the
applicable Collateral Agent (for the benefit of the Agents, the Lenders and the
Issuing Banks);



--------------------------------------------------------------------------------



 



22

     (b) which is subject to any Lien other than (i) a Lien in favor of the
applicable Collateral Agent (for the benefit of the Agents, the Lenders, the
Issuing Banks and any other holder of Secured Obligations), (ii) a Permitted
Encumbrance pursuant to clause (a) or (b) of the definition of Permitted
Encumbrance hereunder which does not have priority over the Lien in favor of the
applicable Collateral Agent (for the benefit of the Agents, the Lenders and the
Issuing Banks) and (iii) Prior Claims that are unregistered and that secure
amounts that are not yet due and payable;
     (c) which, in the Administrative Agent’s Permitted Discretion, is
determined to be slow moving, obsolete, unmerchantable, defective, used, unfit
for sale, not salable at prices approximating at least the cost of such
Inventory in the ordinary course of business, or unacceptable due to age, type,
category and/or quantity;
     (d) with respect to which any covenant, representation, or warranty
contained in this Agreement or any applicable Security Agreement has been
breached or is not true;
     (e) in which any Person other than the applicable Loan Party shall (i) have
any direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;
     (f) which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold goods, goods that are returned or marked for return,
repossessed goods, defective or damaged goods, goods held by a Loan Party on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;
     (g) which is not located in the United States, Canada (with respect to
Inventory owned by any US Loan Party or Canadian Loan Party), the Netherlands
(with respect to Inventory owned by any Netherlands Loan Party) or Germany (to
the extent the European Borrower retains title to such Inventory pursuant to an
agreement that is satisfactory to the European Administrative Agent and the
aggregate amount of such Inventory does not exceed $15,000,000) or is in transit
with a common carrier from vendors and suppliers; provided that such Inventory
in transit with a common carrier from vendors and suppliers may be included as
eligible pursuant to this clause (g) so long as (1) the applicable
Administrative Agent shall have received (x) a true and correct copy of the bill
of lading and other shipping documents for such Inventory, (y) evidence of
satisfactory casualty insurance naming the applicable Collateral Agent as loss
payee and otherwise covering such risks as the Administrative Agent may
reasonably request, and (z) if the bill of lading is (A) non-negotiable and the
inventory is in transit to the United States or Canada, a duly executed
Collateral Access Agreement from the applicable customs broker for such
Inventory or (B) negotiable, confirmation that the bill is issued in the name of
the applicable Loan Party and consigned to the order of the Collateral Agent,
and an acceptable agreement has been executed with the Loan Party’s customs
broker, in which the customs broker agrees that it holds the negotiable bill as
agent for the applicable Collateral Agent and has granted the applicable
Collateral Agent access to



--------------------------------------------------------------------------------



 



23

the Inventory, (2) the common carrier is not an Affiliate of the applicable
vendor, supplier, distribution center or initial Group Member, as applicable and
(3) the aggregate amount of such Inventory in transit (x) in the US Borrowing
Base shall not exceed $35,000,000, (y) in the European Borrowing Base shall not
exceed $15,000,000 and (z) in the Canadian Borrowing Base shall not exceed
$5,000,000, in each case at any time;
     (h) which is located in any (i) warehouse, cross-docking facility,
distribution center, regional distribution center or depot or (ii) any retail
store located in a jurisdiction providing for a common law or statutory
landlord’s lien (or any retail store location in the Province of Quebec in
respect of which the landlord has filed a hypothec) on the personal property of
tenants, which lien or hypothec would be prior or superior to that of the
applicable Collateral Agent (for the benefit of the Agents, the Lenders and the
Issuing Banks), in each case leased by the applicable Loan Party unless (A) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
which remains in effect or (B) a Rent Reserve has been established by the
Administrative Agent which Rent Reserve may be reduced if a subsequent
Collateral Access Agreement has been received by the Administrative Agent;
     (i) which is located in any third party warehouse or is in the possession
of a bailee (other than a third party processor but including any ecommerce
service provider) and is not evidenced by a Document (other than bills of lading
to the extent permitted pursuant to paragraph (g) above), unless (i) such
warehouseman or bailee has delivered to the Administrative Agent a Collateral
Access Agreement which remains in effect and such other documentation as the
Administrative Agent may require or (ii) a Rent Reserve has been established by
the Administrative Agent which Rent Reserve may be reduced if a subsequent
Collateral Access Agreement has been received by the Administrative Agent;
     (j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;
     (l) which is the subject of a consignment by any Loan Party as consignor;
     (m) which is distressed Inventory, as determined by the Administrative
Agent in its Permitted Discretion;
     (n) which contains or bears any intellectual property rights licensed to
any Loan Party unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) the consent of each applicable
licensor, (ii) infringing the rights of such licensor, (iii) violating any
contract with such licensor, or (iv) incurring any liability with respect to
payment of royalties other than royalties incurred pursuant to sale of such
Inventory under the current licensing agreement; provided however that any such
Inventory bearing Intellectual Property licensed to LC LIBRA, LLC pursuant to
the Existing Donna Karan License shall not be ineligible solely pursuant to this
clause (n);



--------------------------------------------------------------------------------



 



24

     (o) which is not reflected in a current perpetual inventory report of such
Loan Party (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory and constitutes Eligible LC Inventory);
     (p) for which reclamation rights have been asserted by the seller;
     (q) (i) for which any contract relating to such Inventory expressly
includes retention of title in favor of the vendor or supplier thereof or
(ii) for which any contract relating to such Inventory does not address
retention of title and the relevant Loan Party has not represented to the
Administrative Agent that there is no retention of title in favor of the vendor
or supplier thereof; provided that Inventory of a Loan Party other than a US
Loan Party of the types described in clauses (i) and (ii) above shall not be
excluded from Eligible Inventory solely pursuant to this clause (q) in the event
that (x) the European Administrative Agent shall have received evidence
satisfactory to it that the full purchase price of such Inventory has, or will
have, been paid prior to or upon the delivery of such Inventory to a Loan Party
or (y) a Letter of Credit has been issued under this Agreement for the purchase
of such Inventory; or
     (r) which the Administrative Agent deems not to be Eligible Inventory based
on such credit and collateral considerations as the Administrative Agent in its
Permitted Discretion, deems appropriate;
provided, that in determining the value of the Eligible Inventory, such value
shall be reduced by, without duplication, any amounts representing (a) Vendor
Rebates; (b) costs included in Inventory relating to advertising; (c) the shrink
reserve; (d) the unreconciled discrepancy between the general inventory ledger
and the perpetual Inventory ledger, to the extent the general Inventory ledger
reflects less Inventory than the perpetual inventory ledger; and (e) a reserve
for Inventory which is designated to be returned to vendor or which is
recognized as damaged or off quality by the applicable Loan Party.
     Standards of eligibility may be made more restrictive (and such increased
restrictiveness subsequently reversed in whole or in part) from time to time
solely by the Administrative Agent in the exercise of its Permitted Discretion,
with any such changes to be effective two Business Days after delivery of notice
thereof to the Borrower Representative and the Lenders.
     “Eligible LC Inventory” means the value of the undrawn face amount of
commercial and documentary Letters of Credit issued relating to the purchase
price of Inventory that has or will be shipped to a Loan Party’s location (as to
which, in the case of locations leased by a Loan Party, a Collateral Access
Agreement has been obtained, or appropriate Rent Reserves have been taken) and
which Inventory (a) is or will be owned by a Loan Party, (b) is fully insured on
terms reasonably satisfactory to the applicable Collateral Agent, (c) is subject
to a first priority Lien upon such goods in favor of the applicable Collateral
Agent (except for any possessor Lien upon such goods in the possession of a
freight carrier or shipping company securing only the freight charges for the
transportation of such goods to such Loan Party and other Permitted
Encumbrances), (d) is evidenced or deliverable pursuant to documents, notices,
instruments, statements and bills of lading that have been delivered to the
applicable Collateral Agent or an agent acting on its behalf, and (e) is
otherwise deemed to be “Eligible Inventory” hereunder;



--------------------------------------------------------------------------------



 



25

provided that the Aggregate Availability represented by the Eligible LC
Inventory in (x) the US Borrowing Base shall not exceed $60,000,000, (y) the
Canadian Borrowing Base shall not exceed $15,000,000 and (z) the European
Borrowing Base shall not exceed $25,000,000, in each case at any time. The
applicable Collateral Agent shall have the right to establish, modify, or
eliminate Reserves against Eligible LC Inventory from time to time in its
Permitted Discretion.  In addition, the applicable Collateral Agent shall have
the right, from time to time, to adjust any of the criteria set forth above and
to establish new criteria with respect to Eligible LC Inventory in its Permitted
Discretion, subject to the approval of the Administrative Agent in the case of
adjustments, new criteria or the elimination of Reserves which have the effect
of making more credit available or are otherwise adverse to the Lenders;
provided, however, for the avoidance of doubt, no such approval shall be
required in the case of any adjustment or the elimination of Reserves caused by
operation of the provisions of this Agreement relating to the Aggregate
Borrowing Base.
     “Eligible Real Property” means, the real property listed on
Schedule 1.01(b) owned by any US Loan Party (i) in respect of which an appraisal
report has been delivered to the Administrative Agent in form, scope and
substance reasonably satisfactory to the Administrative Agent, (ii) in respect
of which the Administrative Agent is satisfied that all actions necessary or
desirable in order to create a perfected first priority Lien for the benefit of
the US Collateral Agent on such real property have been taken, including, the
filing and recording of Mortgages and that such real property is not subject to
any other Lien (other than those permitted under clauses (a), (b), (f) and
(g) of the definition of Permitted Encumbrance and under Section 6.02(k)), (iii)
in respect of which an environmental assessment report has been completed and
delivered to the Administrative Agent in form and substance satisfactory to the
Administrative Agent, (iv) which is adequately protected by fully-paid valid
title insurance with endorsements and in amounts acceptable to the
Administrative Agent, insuring that the US Collateral Agent, for the benefit of
the Agents, the Lenders and the Issuing Banks, shall have a perfected first
priority Lien on such real property, evidence of which shall have been provided
in form and substance satisfactory to the Administrative Agent, and (v) if
required by the Administrative Agent: (A) an ALTA survey has been delivered for
which all necessary fees have been paid and which is dated no more than 30 days
prior to the date on which the applicable Mortgage is recorded, certified to
Administrative Agent and the issuer of the title insurance policy in a manner
satisfactory to the Administrative Agent by a land surveyor duly registered and
licensed in the state in which such Eligible Real Property is located and
acceptable to the Administrative Agent, and shows all buildings and other
improvements, any offsite improvements, the location of any easements, parking
spaces, rights of way, building setback lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such
property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent; (B) in respect of which local counsel
for the applicable US Loan Parties in states in which the Eligible Real Property
is located have delivered a letter of opinion with respect to the enforceability
and perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent; and (C) in
respect of which the applicable US Loan Party shall have used its reasonable
commercial efforts to obtain estoppel certificates executed by all tenants of
such Eligible Real Property and such other consents, agreements and
confirmations of lessors and third parties have been delivered as the
Administrative Agent may deem necessary, together with evidence that all other
actions that the



--------------------------------------------------------------------------------



 



26

Administrative Agent may deem necessary in order to create perfected first
priority Liens on the property described in the Mortgages have been taken.
     “Eligible Retail Inventory” means Eligible Inventory that is Retail
Inventory.
     “Eligible Retail LC Inventory” means Eligible LC Inventory that is Retail
Inventory.
     “Eligible Tax Refund” means any tax refund, payable to the Company pursuant
to or in connection with the Federal income tax return for the Company and its
Subsidiaries for its fiscal year 2008 or any amendment thereto (including as a
result of the carryback of any losses to any prior fiscal year or realization of
any other tax attributes or assets from any prior fiscal year); provided that
(i) the Company has filed all tax returns required to receive such refund,
(ii) such tax returns direct any payments of any such tax refund to be made to a
deposit account of the Company subject to a Deposit Account Control Agreement
and (iii) such tax returns have been delivered, and are reasonably acceptable,
to the Administrative Agent.
     “Eligible Tax Refund Amount” means the amount reasonably expected to be
received by the Company in connection with the Eligible Tax Refund and agreed by
the Administrative Agent in its Permitted Discretion.
     “Eligible Trademark Amount” means $30,000,000.
     “Eligible Wholesale Inventory” means Eligible Inventory that is Wholesale
Inventory.
     “Eligible Wholesale LC Inventory” means Eligible LC Inventory that is
Wholesale Inventory.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “English Security Agreement” means any Collateral Document governed by
English law.
     “Environmental Laws” means all laws (including common law), rules,
regulations, codes, ordinances, orders-in-council, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating to the environment, preservation or
reclamation of natural resources, the management, presence, release or
threatened release of any harmful or deterious substance or to health and safety
matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation or
remediation, fines, penalties or indemnities), directly or indirectly resulting
from or based upon (a) violation of or obligation under any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) the presence of or exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.



--------------------------------------------------------------------------------



 



27

     “Environmental Reserve” means reserves relating to environmental matters
affecting any Eligible Real Property deemed necessary by the Administrative
Agent from time to time in its Permitted Discretion.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414 of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period referred to in Section 4043(c) of
ERISA is waived); (b) the existence with respect to any Plan of a non-exempt
“prohibited transaction,” as defined in Section 406 of ERISA and Section
4975(f)(3) of the Code; (c) any failure of any Plan to satisfy the “minimum
funding standard” applicable to such Plan (as such term is defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (d) the
filing pursuant to Section 412 of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under Section
412(m) of the Code with respect to any Plan or the failure of any Loan Party or
ERISA Affiliate to make any required contribution to any Multiemployer Plan;
(e) the incurrence by any Loan Party or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan including,
without limitation, the imposition of any Lien in favor of the PBGC or any Plan;
(f) the receipt by any Loan Party or any ERISA Affiliate from the PBGC or a Plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (g) a determination that any Plan is, or is expected to be, in “at risk”
status (within the meaning of Title IV of ERISA); (h) the incurrence by any Loan
Party or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (i) the
receipt by any Loan Party or any ERISA Affiliate of any notice, or the receipt
by any Multiemployer Plan from any Loan Party or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or in endangered or
critical status within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA.
     “Euro” or “€” refers to the single currency of the Participating Member
States.
     “Euro Notes Documentation” means the Existing Euro Notes and all other
agreements and instruments executed in connection therewith.



--------------------------------------------------------------------------------



 



28

     “Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “European Account Transfer Trigger Event” means the first date after the
Effective Date on which Specified European Availability is less than an amount
equal to the greater of (a) 20% of the European Sublimit then in effect and (b)
$30,000,000.
     “European Administrative Agent” means J.P. Morgan Europe Limited, in its
capacity as administrative agent for the Facility B Lenders hereunder, and its
successors in such capacity (or such of its Affiliates as it may designate from
time to time).
     “European Availability” means (a) the lesser of (x) the European Sublimit
and (y) the sum of (i) the European Borrowing Base plus (ii) solely to the
extent the total Revolving Exposure relating to the European Borrower exceeds
the European Borrowing Base, the US Availability (calculated without giving
effect to any European US Borrowing Base Utilization), minus (b) the total
Revolving Exposure relating to the European Borrower.
     “European Borrower” means Mexx Europe B.V.
     “European Borrowing Base” means, at any time, with respect to the
Netherlands Loan Parties, the sum of:
     (a) the product of (i) 85% multiplied by (ii) the Netherlands Loan Parties’
Eligible Accounts at such time, minus the Dilution Reserve related to the
Netherlands Loan Parties, plus
     (b) the product of 85% multiplied by the High Season or Low Season, as
applicable, Net Orderly Liquidation Value percentage in respect of Retail
Inventory identified in the most recent Inventory appraisal ordered by the
Administrative Agent multiplied by the Netherlands Loan Parties’ Eligible Retail
Inventory (other than Eligible LC Inventory), valued at the lower of cost
(determined on a first-in-first-out basis) or market value, at such time, plus
     (c) the product of 85% multiplied by the High Season or Low Season, as
applicable, Net Orderly Liquidation Value percentage in respect of Wholesale
Inventory identified in the most recent Inventory appraisal ordered by the
Administrative Agent multiplied by the Netherlands Loan Parties’ Eligible
Wholesale Inventory (other than Eligible LC Inventory), valued at the lower of
cost (determined on a first-in-first-out basis) or market value, at such time,
plus
     (d) the product of 85% multiplied by the High Season or Low Season, as
applicable, Net Orderly Liquidation Value percentage in respect of Retail
Inventory identified in the most recent Inventory appraisal ordered by the
Administrative Agent multiplied by the Netherlands Loan Parties’ Eligible Retail
LC Inventory, valued at the lower of cost (determined on a first-in-first-out
basis) or market value, at such time, minus



--------------------------------------------------------------------------------



 



29

     (e) the product of 85% multiplied by the High Season or Low Season, as
applicable, Net Orderly Liquidation Value percentage in respect of Wholesale
Inventory identified in the most recent Inventory appraisal ordered by the
Administrative Agent multiplied by the Netherlands Loan Parties’ Eligible
Wholesale LC Inventory, valued at the lower of cost (determined on a
first-in-first-out basis) or market value, at such time, minus
     (d) without duplication, Reserves established by the Administrative Agent
in its Permitted Discretion.
     The Administrative Agent may, in its Permitted Discretion, adjust Reserves
used in computing the Aggregate Borrowing Base and the European Borrowing Base,
with any such changes to be effective two Business Days after delivery of notice
thereof to the Borrower Representative and the Lenders in accordance with
Section 11.04 of this Agreement. The European Borrowing Base at any time shall
be determined by reference to the most recent European Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.01(g) of
this Agreement.
     “European Borrowing Base Certificate” means a certificate, signed and
certified as accurate and complete by a Financial Officer of the European
Borrower, in substantially the form of Exhibit B-4.
     “European Collateral Agent” means J.P. Morgan Europe Limited, in its
capacity as collateral agent and security trustee for itself, the Administrative
Agent, the Issuing Banks and the Lenders, and its successors in such capacity
(or such of its Affiliates as it may designate from time to time).
     “European Group” means, collectively, each Netherlands Group Member and
each German Group Member.
     “European Letter of Credit” means any Letter of Credit or similar
instrument (including a bank guarantee) acceptable to the applicable Issuing
Bank issued hereunder for the purpose of providing credit support for the
European Borrower.
     “European Loan Parties” means, individually and collectively, the
Netherlands Loan Parties, the German Loan Parties and any other Loan Party that
is organized in a member State of the European Union, Norway or Switzerland.
     “European Loans” means, individually and collectively, the European
Revolving Loans, the European Swingline Loans and the European Protective
Advances.
     “European Protective Advance” has the meaning assigned to such term in
Section 2.04.
     “European Revolving Loan” means a Revolving Loan made to the European
Borrower.
     “European Security Agreement” means any document creating a security
interest over any Account of any European Loan Party in favor of the European
Collateral Agent in a form satisfactory to the European Collateral Agent (that
is not already included within the definitions



--------------------------------------------------------------------------------



 



30

of German Security Agreement or Netherlands Security Agreement), as the same may
be amended, restated or otherwise modified from time, and any other document
creating a security interest over property of any European Loan Party in favor
of the European Collateral Agent in a form satisfactory to the European
Collateral Agent, on or after the date of this Agreement (that is not already
included within the definitions of German Security Agreement or Netherlands
Security Agreement), as the same may be amended, restated or otherwise modified
from time to time.
     “European Sublimit” means, $150,000,000, as such sublimit may be reduced or
terminated in accordance with Section 2.09.
     “European Swingline Lender” means J.P. Morgan Chase Bank, N.A., in its
capacity as lender of European Swingline Loans hereunder, and its successors and
assigns in such capacity.
     “European Swingline Loan” has the meaning set forth in
Section 2.05(a)(iii).
     “European US Borrowing Base Utilization” means the excess of (i) the total
Revolving Exposure relating to the European Borrower minus (i) the European
Borrowing Base.
     “Events of Default” has the meaning assigned to such term in Article VII.
     “Excluded Taxes” means, with respect to the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, any Collateral
Agent, any Lender, any Issuing Bank or any other recipient of any payment to be
made by or on account of any obligation of any Loan Party hereunder or any other
Loan Document, (a) any Other Connection Taxes, (b) U.S. federal withholding Tax
(with respect to payments made by the Company), Canadian withholding tax (with
respect to payments made by the Canadian Borrower) or Netherlands withholding
tax (with respect to payments made by the European Borrower), whichever is
applicable, imposed by a Requirement of Law (after giving effect to the delivery
of applicable tax forms) in effect at the time a Foreign Lender (other than an
assignee under Section 2.19(b)) becomes a party hereto (or designates a new
lending office under Section 2.19(a)), with respect to any payment made by or on
account of any obligation of the Company, the Canadian Borrower or the European
Borrower, whichever is applicable, to such Foreign Lender (other than any such
payment made by such Person in a capacity other than as a Borrower), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding Tax under clause (a) of
Section 2.17, (c) Taxes attributable to a Lender’s (or, if required to provide
forms under Section 2.17(g), a Lender’s beneficial owner’s) failure to comply
with Section 2.17(g) or (d) any withholding Tax imposed as a result of a
Lender’s failure to provide forms described in Section 2.17(g) if such failure
is solely due to the legal restrictions imposed under the secrecy laws of the
jurisdiction where such Lender is organized.
     “Existing Credit Agreement” shall have the meaning set forth in the
preamble hereto.
     “Existing Donna Karan License” means the License Agreement, dated as of
December 13, 1997, between Donna Karan Studio, as licensor and LC LIBRA, LLC, as
licensee, as amended, restated, supplemented or otherwise modified on or prior
to the date hereof.



--------------------------------------------------------------------------------



 



31

     “Existing Euro Notes” means the Company’s existing €350,000,000 5% notes
due 2013.
     “Existing Letters of Credit” means the letters of credit referred to on
Schedule 2.06 hereto, which letters of credit have been issued by an Issuing
Bank or any Lender.
     “Existing Loan Documents” means the “Loan Documents” under and as defined
in the Existing Credit Agreement.
     “Existing Mexx Indebtedness” means the bilateral operating facility of the
European Borrower provided by ING Bank N.V. immediately prior to the Effective
Date.
     “Facility” means, individually and collectively, Facility A and Facility B.
     “Facility A” means the Facility A Commitments and the extensions of credit
made thereunder.
     “Facility A Commitment” means, with respect to each Facility A Lender, the
commitment, if any, of such Lender to make Facility A Revolving Loans and to
acquire participations in Facility A Letters of Credit, Facility A Protective
Advances and Facility A Swingline Loans, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Facility A Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The initial amount of each Lender’s Facility A Commitment is
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Facility A Commitment, as
applicable. The initial aggregate amount of the Lenders’ Facility A Commitments
is $300,000,000.
     “Facility A Credit Exposure” means, with respect to any Facility A Lender
at any time, the sum of such Lender’s Facility A Revolving Exposure plus an
amount equal to such Lender’s Applicable Percentage of the aggregate principal
amount of Facility A Protective Advances outstanding at such time.
     “Facility A LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Facility A Letters of Credit at such time for
the account of the Company plus (b) the aggregate amount of all LC Disbursements
in respect of Facility A Letters of Credit that have not yet been reimbursed by
or on behalf of the Company at such time. The Facility A LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total Facility A LC
Exposure at such time.
     “Facility A Lenders” means the Persons listed on the Commitment Schedule as
having a Facility A Commitment and any other Person that shall acquire a
Facility A Commitment pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
     “Facility A Letter of Credit” means any letter of credit or similar
instrument (including a bank guarantee) issued under this Agreement that is
(a) reasonably acceptable to the applicable Issuing Bank and (b) issued pursuant
to Facility A for the purpose of providing credit support for the Company. For
the avoidance of doubt, unless the context otherwise requires, references



--------------------------------------------------------------------------------



 



32

herein to Facility A Letters of Credit shall include any time draft presented
under a Facility A Letter of Credit.
     “Facility A Loans” means, individually and collectively, the Facility A
Revolving Loans, the Facility A Swingline Loans and the Facility A Protective
Advances.
     “Facility A Obligations” means all unpaid principal of and accrued and
unpaid interest on the Facility A Loans (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding), all Facility A
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Facility A Lenders
or to any Facility A Lender, the Administrative Agent, any Issuing Bank in
respect of a Facility A Letter of Credit or any indemnified party arising under
the Loan Documents, in each case, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred.
     “Facility A Protective Advance” has the meaning assigned to such term in
Section 2.04.
     “Facility A Revolving Exposure” means, with respect to any Facility A
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Facility A Revolving Loans and its Facility A LC Exposure plus an amount equal
to its Applicable Percentage of the aggregate principal amount of Facility A
Swingline Loans outstanding at such time.
     “Facility A Revolving Loans” has the meaning assigned to such term in
Section 2.01.
     “Facility A Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(i).
     “Facility A Swingline Sublimit” means $20,000,000.
     “Facility B” means the Facility B Commitments and the extensions of credit
made thereunder.
     “Facility B Borrower” means, individually and collectively, the Company (in
its capacity as a Borrower under Facility B), the European Borrower and the
Canadian Borrower.
     “Facility B Commitment” means, with respect to each Facility B Lender, the
commitment, if any, of such Lender to make Facility B Revolving Loans and to
acquire participations in Facility B Letters of Credit, Facility B Protective
Advances and Facility B Swingline Loans, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Facility B Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The initial amount of each Lender’s Facility B Commitment is
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Facility B Commitment, as
applicable. The initial aggregate amount of the Lenders’ Facility B Commitments
is $300,000,000.
     “Facility B Credit Exposure” means, with respect to any Facility B Lender
at any time, the sum of such Lender’s Facility B Revolving Exposure plus an
amount equal to such Lender’s



--------------------------------------------------------------------------------



 



33

Applicable Percentage of the aggregate principal amount of Facility B Protective
Advances outstanding at such time.
     “Facility B LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Facility B Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements in respect of Facility B
Letters of Credit that have not yet been reimbursed by or on behalf of a
Facility B Borrower at such time. The Facility B LC Exposure of any Lender at
any time shall be its Applicable Percentage of the total Facility B LC Exposure
at such time.
     “Facility B Lenders” means the Persons listed on the Commitment Schedule as
having a Facility B Commitment and any other Person that shall acquire a
Facility B Commitment pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.
     “Facility B Letter of Credit” means any letter of credit or similar
instrument (including a bank guarantee) issued under this Agreement that is
(a) acceptable to the applicable Issuing Bank and (b) issued pursuant to
Facility B for the purpose of providing credit support for a Facility B
Borrower. For the avoidance of doubt, unless the context otherwise requires,
references herein to Facility B Letters of Credit shall include any time draft
presented under a Facility B Letter of Credit.
     “Facility B Loans” means, individually and collectively, the Facility B
Revolving Loans, the Facility B Swingline Loans and the Facility B Protective
Advances.
     “Facility B Obligations” means all unpaid principal of and accrued and
unpaid interest on the Facility B Loans (or which would have accrued but for the
commencement of any bankruptcy, insolvency, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding), all Facility B
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Facility B Lenders
or to any Facility B Lender, the Administrative Agent, the Issuing Bank in
respect of a Facility B Letter of Credit or any indemnified party arising under
the Loan Documents, in each case, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred.
     “Facility B Protective Advances” means, collectively, the European
Protective Advances, the Canadian Protective Advances and the Facility B US
Protective Advances.
     “Facility B Revolving Exposure” means, with respect to any Facility B
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Facility B Revolving Loans and its Facility B LC Exposure plus an amount equal
to its Applicable Percentage of the aggregate principal amount of Facility B
Swingline Loans outstanding at such time.
     “Facility B Revolving Loans” has the meaning assigned to such term in
Section 2.01.
     “Facility B Swingline Loans” means, collectively, the European Swingline
Loans, the Canadian Swingline Loans and the Facility B US Swingline Loans.



--------------------------------------------------------------------------------



 



34

     “Facility B Swingline Sublimit” means (x) prior to the Trigger Date,
$125,000,000 and (y) on and after the Trigger Date, $30,000,000.
     “Facility B US Protective Advance” has the meaning assigned to such term in
Section 2.04.
     “Facility B US Swingline Loan” has the meaning assigned to such term in
Section 2.05(a)(ii).
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Financial Officer” means the Senior Vice President – Chief Financial
Officer, chief financial officer, principal accounting officer, treasurer or
controller or similar officer of a Borrower.
     “Fixed Charges” means, with reference to any period, without duplication,
Consolidated Interest Expense required to be paid in cash, plus income taxes
paid in cash, plus scheduled principal payments on Indebtedness made during such
period (including Capital Lease Obligation payments), plus dividends or
distributions paid in cash (it being understood that the amount of such
dividends shall be deemed to be zero for the fiscal months ending February 2,
2008, March 8, 2008, April 5, 2008, May 3, 2008, June 7, 2008, July 5, 2008,
August 2, 2008, September 6, 2008, October 4, 2008, November 1, 2008,
December 6, 2008 and January 3, 2009), plus cash contributions to any Pension
Plan all calculated for the Company and its Subsidiaries on a consolidated basis
in accordance with GAAP.
     “Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of
each fiscal month of the Company for the most-recently ended twelve fiscal
months, of (a) Consolidated EBITDA minus the unfinanced portion of Capital
Expenditures, to (b) Fixed Charges, all calculated for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP; provided that for
purposes of calculating the Fixed Charge Coverage Ratio, the unfinanced portion
of Capital Expenditures of the Company for the fiscal months ending February 2,
2008, March 8, 2008, April 5, 2008, May 3, 2008, June 7, 2008, July 5, 2008,
August 2, 2008, September 6, 2008, October 4, 2008, November 1, 2008 and
December 6, 2008 shall be deemed to be $8,219,000, $2,385,000, $19,619,000,
$8,114,000, $7,992,000, $2,442,000, $8,160,000, $6,615,000, $7,490,000,
$2,686,000 and $6,011,000, respectively.
     “Foreign Benefit Arrangements” means any employee benefit arrangement
mandated by non-US law that is maintained or contributed to by any Loan Party or
any of its Subsidiaries or Affiliates, including for the avoidance of doubt any
Canadian Benefit Plan.



--------------------------------------------------------------------------------



 



35

     “Foreign Borrowing Base” means the aggregate amount of the Canadian
Borrowing Base and the European Borrowing Base.
     “Foreign Lender” means any Lender or Issuing Bank, (a) with respect to any
Borrower other than the Company and any Tax, that is treated as foreign by the
jurisdiction imposing such Tax, (b) with respect to the Company, (1) that, is
not a “United States person” as defined by section 7701(a)(30) of the Code (a
“US Person”), or (2) that is a partnership or other entity treated as a
partnership for United States federal income tax purposes which is a US Person,
but only to the extent the beneficial owners (including indirect partners if its
direct partners are partnerships or other entities treated as partnerships for
United States federal income tax purposes are US Persons) are not US Persons.
     “Foreign Loan Parties” means, individually and collectively, the Loan
Parties other than the US Loan Parties.
     “Foreign Pension Plan” means any employee benefit plan (within the meaning
of Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject
to US law and is maintained or contributed to by any Loan Party or any of its
Subsidiaries or Affiliates, including any Canadian Pension Plan.
     “Foreign Sublimit” means the sum of the European Sublimit and the Canadian
Sublimit.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “French Guaranteed Obligations” means, with respect to any French Loan
Guarantor (i) all Facility B Obligations, (ii) all Banking Services Obligations,
(iii) all Acceptance Obligations and (iv) all Secured Swap Obligations, in each
case, of or owing by any European Loan Party and/or Canadian Loan Party to one
or more Lenders or their respective Affiliates, and any other obligations and
other actual or contingent liabilities from time to time incurred from time to
time incurred by a European Loan Party and/or a Canadian Loan Party to any
Guaranteed Party under the Loan Documents provided that the amount of all such
obligations shall be limited to all outstanding amounts borrowed by the relevant
French Loan Guarantor from the European Borrower (it being understood, for the
avoidance of doubt, that no obligations owed by any US Loan Party to any
Guaranteed Party shall be guaranteed by a French Loan Guarantor under this
Agreement).
     “French Intercompany Loan” means the outstanding amount of any one or all
of the intercompany loans advanced by the European Borrower to Mexx France
Boutiques SARL or to any other French Loan Guarantor.
     “French Loan Guarantor” means (i) Mexx Boutiques SARL a French société à
responsabilité limitée registered under number 343 317 699 RCS Paris whose
registered office is at 23 Bis Rue Nieuport, 92150 Suresnes (France) and
(ii) any other Loan Guarantor incorporated in France.
     “Full Cash Dominion Period” means any Level 1 Minimum Aggregate
Availability Period; provided that a Full Cash Dominion Period may be
discontinued no more than twice in any period of twelve consecutive months.



--------------------------------------------------------------------------------



 



36

     “Funding Accounts” has the meaning assigned to such term in
Section 4.01(g).
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “German Account Pledge Agreement” means any document creating a security
interest over any Account of any German Loan Party or of the European Borrower
in favor of the European Collateral Agent in a form satisfactory to the European
Collateral Agent.
     “German Bankruptcy Reserve” means reserves for fees payable to an
insolvency administrator pursuant to Section 171 of the German Insolvency Code
(Insolvenzordnung).
     “German Global Assignment Agreement” means a German assignment agreement
creating a security interest over receivables of any German Loan Party in favor
of the European Collateral Agent in a form satisfactory to the European
Collateral Agent.
     “German Group Member” means, collectively, any Subsidiary of the Company
(including the Designated German Subsidiaries) incorporated or otherwise formed
under the laws of Germany.
     “German IP Transfer and Assignment Agreement” means any document creating a
security interest over all intellectual property rights, patents, trademarks,
know-how and utility models owned by any German Loan Party in favor of the
European Collateral Agent and in a form approved by the European Collateral
Agent.
     “German Land Charge Deed” means all deeds entered into by any German Loan
Party in a form approved by the European Collateral Agent pursuant to which the
German Loan Party grants a land charge on its real estate property in favor of
the European Collateral Agent, accompanied by an acceptance of debt (Übernahme
der perönlichen Haftung) being immediately enforceable (Unterwerfung unter die
sofortige Zwangsvollstreckung) in accordance with section 800 of the German code
of civil procedure (Zivilproszessordnung) in favor of the European Collateral
Agent.
     “German Loan Party” means any Loan Party organized under the laws of
Germany.
     “German Partnership Interest Pledge Agreement” means any agreement creating
a security interest over the partnership interests in Mexx Direct GmbH & Co. KG
or any other Germany Loan Party organized as a limited partnership under German
law.
     “German Security Agreement” means each German Account Pledge Agreement,
each German Global Assignment Agreement, each German IP Transfer and Assignment
Agreement, each German Land Charge Deed, each German Partnership Interest Pledge
Agreement, each German Security Purpose Agreement, each German Share Pledge
Agreement, each German Security Transfer Agreement, and each German Security
Trust Agreement as the same may be amended, restated or otherwise modified from
time to time, and any other pledge or security agreement entered into or
acknowledged or consented to (as appropriate), after the date of this Agreement,
by any other German Loan Party (as required by this Agreement or any other Loan
Document for the purpose of creating a Lien on the property of any German Loan
Party (or any



--------------------------------------------------------------------------------



 



37

other property located in Germany)), as the same may be amended, restated or
otherwise modified from time to time.
     “German Security Purpose Agreement” means any document determining the
security purpose of the security interest created under each German Land Charge
Deed and entered into by each German Loan Party in a form approved by the
European Collateral Agent.
     “German Security Transfer Agreement” means any document creating a security
interest over all assets (including but not limited to Inventory, stock
machinery, equipment, fittings etc.) owned by any German Loan Party or any
Netherlands Loan Party and situated on any German Loan Party’s business
premises, in favor of the European Collateral Agent and in a form approved by
the European Collateral Agent.
     “German Security Trust Agreement” means any document determining how the
security created by or pursuant to any German Security Agreement is to be held
and administered by the European Administrative Agent for and on behalf of the
Lenders, in a form approved by the European Collateral Agent.
     “German Share Pledge Agreement” means any document creating a security
interest over the shares in each German Loan Party, in favor of the European
Collateral Agent in a form approved by the European Collateral Agent.
     “Global Headquarters” means the Company’s global headquarters located at 1
Claiborne Avenue, North Bergen, New Jersey 07047.
     “Governmental Authority” means the government of the United States of
America, Canada, the Netherlands, Germany, Austria or any other nation or any
political subdivision thereof, whether state, provincial, territorial, municipal
or local; the European Central Bank, the Council of Ministers of the European
Union or any other supranational body; and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.
     “Greek Account Pledge Agreement” means a document creating a security
interest over any Account of any Greek Loan Party in favor of the European
Collateral Agent in a form satisfactory to the European Collateral Agent.
     “Greek Loan Party” means any Loan Party organized under the laws of Greece.
     “Group Member” means any Loan Party other than an Account Party.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services



--------------------------------------------------------------------------------



 



38

for the purpose of assuring the owner of such Indebtedness or other obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
     “Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.
     “Guaranteed Parties” has the meaning assigned to such term in
Section 10.01.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, contaminants, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to or that could result in liability under any Environmental Law.
     “High Season” means all times other than Low Season.
     “Hong Kong Intercompany Loan” means the intercompany loan made by the
Company to Mexx Europe International BV on May 23, 2001, and assigned by the
Company to Liz Claiborne International Limited on December 4, 2008.
     “Hong Kong Intercompany Receivable” means the intercompany receivable,
owing to Liz Claiborne International Limited from the Company and certain of its
Subsidiaries, representing accrued commissions for sourcing and related
services.
     “Hong Kong Subordination Agreement” means that certain Subordination
Agreement, dated as of the date hereof, among Liz Claiborne International
Limited and the Loan Parties, in form and substance reasonably acceptable to the
Administrative Agent.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments or bankers’
acceptances, (c) all obligations of such Person upon which interest charges are
customarily paid, (d) all obligations of such Person under conditional sale or
other title retention agreements relating to property acquired by such Person,
(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty for Indebtedness, (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (k) obligations under any
liquidated earn-out and (l) any other Off-Balance Sheet Liability. The
Indebtedness of any Person shall include, without duplication, the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s



--------------------------------------------------------------------------------



 



39

ownership interest in or other relationship with such entity, except to the
extent the terms of such Indebtedness provide that such Person is not liable
therefor.
     “Indemnification Claim” has the meaning set forth in Section 9.26(a).
     “Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.
     “Indemnitee” has the meaning assigned to such term in Section 9.03(b).
     “Information” has the meaning assigned to such term in Section 9.12.
     “Insolvency Laws” means each of the Bankruptcy Code, the Council Regulation
1346/2000/EC on insolvency proceedings (European Union), the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada) and any other applicable state,
provincial, territorial or federal bankruptcy laws, each as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction, including any law of any jurisdiction
permitting a debtor to obtain a stay or a compromise of the claims of its
creditors against it and including any rules and regulations pursuant thereto.
     “Intellectual Property” means, individually and collectively, trademarks,
service marks, tradenames, copyrights, patents, trade secrets, industrial
designs, internet domain names and other intellectual property, including any
applications and registrations pertaining thereto and with respect to
trademarks, service marks and tradenames, the goodwill of the business
symbolized thereby and connected with the use thereof.
     “Intercreditor Agreement” means that certain Intercreditor Agreement, dated
as of the date hereof, substantially in the form of Exhibit H hereto, among the
US Collateral Agent, the Administrative Agent, the US Loan Parties and SunTrust
Equity Funding, LLC.
     “Interest Election Request” means a request by the Borrower Representative
(or the applicable Borrower) to convert or continue a Borrowing of Revolving
Loans in accordance with Section 2.08.
     “Interest Payment Date” means (a) with respect to any ABR Loan, Canadian
Prime Rate Loan or Overnight LIBO Loan (including, in each case, a Swingline
Loan), the first day of each calendar month, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period, (c) with respect
to any Swingline Loan, the day that such Loan is required to be repaid and
(d) with respect to any Loan, the Maturity Date.
     “Interest Period” means with respect to any Eurocurrency Borrowing, the
period commencing on the date of such Borrowing and ending (i) on the
numerically corresponding day in the calendar month that is one, two, three or
six (or, if agreed to by all Lenders under the relevant Facility, 12) months
thereafter, as the Borrower Representative may elect or (ii) solely as
explicitly set forth in Section 2.05(c), the date that is one week thereafter;
provided, that (a) if



--------------------------------------------------------------------------------



 



40

any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) in the case of clause (i) above, any
Interest Period pertaining to a Eurocurrency Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made, and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
     “Interim Calculation Date” means each Business Day occurring during an
Interim Period.
     “Interim Period” means any period commencing on the first Business Day
after any Settlement Request Date with respect to any European Swingline Loan
and ending on the Settlement Date that is the associated therewith.
     “Inventory” means, individually and collectively, “Inventory”, as referred
to in any Security Agreement.
     “Issuing Bank” means, individually and collectively, JPMorgan Chase Bank,
N.A., Bank of America, N.A. and Wachovia Bank, National Association, together
with any other Lenders reasonably acceptable to the Administrative Agent, each
in its capacity of the issuer of Letters of Credit and its successors in such
capacity as provided in Section 2.06(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
     “ITA” means the Income Tax Act (Canada), as amended.
     “Italian Collateral Document” has the meaning set forth in Article VIII.
     “Joinder Agreement” has the meaning assigned to such term in Section 5.14.
     “JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.
     “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
     “LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Letter of Credit, including in respect of a time draft presented thereunder. The
date of an LC Disbursement shall be the date of payment by such Issuing Bank
under such Letter of Credit or a time draft presented thereunder, as the case
may be.
     “LC Exposure” means, at any time, the sum of the Facility A LC Exposure and
the Facility B LC Exposure.

 



--------------------------------------------------------------------------------



 



41
     “LC Sublimit” $200,000,000; provided that the aggregate LC Exposure in
respect of standby Letters of Credit shall not exceed $50,000,000.
     “Lead Arrangers” means, individually or collectively, J.P. Morgan
Securities Inc. and Banc of America Securities LLC, in their capacity as joint
lead arrangers, and each of their successors in such capacity.
     “Lenders” means the Facility A Lenders and the Facility B Lenders. Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lenders.
     “Letter of Credit” means, individually and collectively, each Facility A
Letter of Credit and each Facility B Letter of Credit.
     “Letter of Credit Request” has the meaning assigned to such term in
Section 2.06(a).
     “Licensed Inventory Reserve” means reserves for accrued royalties owing to
Donna Karan Studio or any Affiliate thereof at any time that the most recent
Collateral Report or Inventory appraisal delivered to the Administrative Agent
or the US Collateral Agent indicates a turnover rate for the applicable
Inventory that is equal to or greater than 75 days.
     “LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on the applicable Reuters Screen (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
or the European Administrative Agent, as applicable, from time to time for
purposes of providing quotations of interest rates applicable to deposits in the
relevant currency in the London interbank market) at approximately 11:00 a.m.,
London time, on the Quotation Day, as the rate for deposits in the relevant
currency with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurocurrency Borrowing for such Interest Period shall be
the rate at which deposits in the relevant currency of $5,000,000 (or, the case
of a currency other than dollars, an approximate equivalent thereof as
determined by the Administrative Agent) and for a maturity comparable to such
Interest Period are offered by the principal London office of the Administrative
Agent in immediately available funds to prime banks in the London interbank
market at approximately 11:00 a.m., London time on the Quotation Day.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan Documents” means this Agreement, any promissory notes issued pursuant
to the Agreement, any Letter of Credit applications, the Collateral Documents,
the Loan Guaranty, the Intercreditor Agreement and all other agreements,
instruments, documents and certificates identified in Section 4.01 executed and
delivered to, or in favor of, the Administrative Agent, any Collateral Agent or
any Lenders and including all other pledges, powers of attorney,



--------------------------------------------------------------------------------



 



42

consents, assignments, contracts, notices, letter of credit agreements and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Loan Party, or any Responsible Officer of any Loan Party, and
delivered to the Administrative Agent, any Collateral Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
     “Loan Guarantor” means (a) each US Loan Party, with respect to the Secured
Obligations of the other US Loan Parties, the Canadian Loan Parties and the
European Loan Parties, (b) each Canadian Loan Party, with respect to the Secured
Obligations of the other Canadian Loan Parties and the European Loan Parties,
and (c) each European Loan Party, with respect to the Secured Obligations of the
other European Loan Parties and the Canadian Loan Parties.
     “Loan Guaranty” means (i) Article X of this Agreement and (ii) each
separate guaranty, in form and substance reasonably satisfactory to the
Administrative Agent, delivered by any Foreign Subsidiary (which guaranty shall
be governed by the laws of the country in which such Foreign Subsidiary is
located if the Administrative Agent requests that such law govern such
guaranty), in each case as it may be amended or modified and in effect from time
to time.
     “Loan Parties” means (i) the Company, the Company’s domestic Subsidiaries
and any other Subsidiaries of the Company that guarantee (or are directly liable
for) the Synthetic Lease Obligations, (ii) the European Borrower and its
wholly-owned Subsidiaries organized under the laws of the Netherlands, (iii) the
Canadian Borrower and its wholly-owned Subsidiaries organized under the laws of
Canada or any province, territory or other political subdivision thereof,
(iv) the Designated German Subsidiaries and each of their wholly-owned
Subsidiaries organized under the laws of Germany, in each case with respect to
clauses (i) through (iv) above, to the extent such entity is a party to any Loan
Guaranty, and (v) each other Subsidiary who is a party hereto on the date hereof
or becomes a party to this Agreement pursuant to a Joinder Agreement or executes
a separate Loan Guaranty and their respective successors and assigns; provided
that the Administrative Agent and the Company may agree in writing that any
inactive or less than wholly-owned Subsidiary shall not be a Loan Party
hereunder.
     “Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Swingline Loans and Protective Advances
and including BA Drawings.
     “Local Time” means, (a) local time in London with respect to the times for
the determination of “Dollar Equivalent”, for the receipt of Borrowing Requests
for Facility B Loans other than Canadian Loans, and Facility B Letter of Credit
Requests (other than in respect of Canadian Letters of Credit) to an Issuing
Bank, of any disbursement by the European Administrative Agent of Facility B
Loans other than Canadian Loans and for payment by the Borrowers with respect to
Facility B Loans other than Canadian Loans and reimbursement obligations in
respect of Facility B Letters of Credit other than Canadian Letters of Credit,
(b) local time in New York, with respect to the times for the receipt of
Borrowing Requests of Facility A Loans, Facility A Letter of Credit Requests to
an Issuing Bank, for receipt and sending



--------------------------------------------------------------------------------



 



43

of notices by and disbursement by the Administrative Agent or any Lender and any
Issuing Bank and for payment by the Company with respect to Facility A Loans and
reimbursement obligations in respect of Facility A Letters of Credit, (c) local
time in London, with respect to the times for the determination of “LIBO Rate”
and “Overnight LIBO Rate”, (d) local time in Toronto, with respect to the times
for receipt of Borrowing Requests of Canadian Loans, Canadian Letter of Credit
Requests to an Issuing Bank, for receipt and sending of notices by and
disbursement by the Canadian Administrative Agent or any Lender and any Issuing
Bank and for payment by the Canadian Borrower with respect to Canadian Loans and
reimbursement obligations in respect of Canadian Letters of Credit,
(e) otherwise, if a place for any determination is specified herein, the local
time at such place of determination and (f) otherwise, New York time.
     “Lock Box Agreement” means, individually and collectively, each “Lock Box
Agreement” referred to in any Security Agreement.
     “Low Season” means, for any period of determination of any Borrowing Base,
(i) with respect to Retail Inventory, the period commencing January 1 of each
year and ending August 31 of such year and (ii) with respect to Wholesale
Inventory, the period commencing November 1 of each year and ending July 31 of
the following year.
     “Lucky Brand Purchase Agreement” means that certain Stockholders Agreement,
dated May 21, 1999, by and among Lucky Brand Dungarees, Inc., a Delaware
corporation, the Company, Montesano Family Trust, Perlman Family Trust and Trent
D. Merrill as in effect on the Effective Date (including as amended by the First
Amendment to the Stockholders Agreement, dated as of January 28, 2005 and the
Second Amendment to the Stockholders Agreement, dated as of September 20, 2007).
     “Mac & Jac Purchase Agreement” means the Earn-Out Purchase Agreement by and
among 0745557 B.C. LTD., Liz Claiborne, Inc., Eric Karls and Eric Karls, as
Trustee of The Karls Family Trust, dated as of January 26, 2006, as in effect on
the Effective Date.
     “Management Notification” has the meaning set forth in Section 10.10(c).
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(c).
     “Margin Stock” means “margin stock”, as such term is defined in
Regulation U of the Board.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations or condition, financial or otherwise, of
the Loan Parties, taken as a whole, (b) the ability of any Loan Party to perform
any of its obligations under the Loan Documents to which it is a party, (c) the
Collateral, any Collateral Agent’s Lien (for the benefit of the Agents, the
Lenders and the Issuing Banks) on the Collateral, or the priority of any such
Lien, or (d) the rights of or benefits available to the Administrative Agent,
European Administrative Agent, Canadian Administrative Agent, any Collateral
Agent, any Issuing Bank or the Lenders under any Loan Document.



--------------------------------------------------------------------------------



 



44

     “Material Indebtedness” means (i) Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Company and its Subsidiaries in an aggregate principal
amount exceeding $25,000,000 and (ii) the Synthetic Lease Obligations. For
purposes of determining Material Indebtedness, the “obligations” of any Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that such
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
     “Maturity Date” means the earliest to occur of (i) May 31, 2011 or (ii) any
earlier date on which the Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof.
     “Maximum Liability” has the meaning assigned to such term in Section 10.09.
     “Maximum Rate” has the meaning assigned to such term in Section 9.17.
     “Minimum Aggregate Availability Period” means (including by reference to
the Levels described below), any period (a) commencing when Aggregate
Availability is on any date less than the greater of:

     
Level 1:
  (i) $120,000,000 and (ii) an amount equal to 20% of the Commitments then in
effect; and
 
   
Level 2:
  (i) $150,000,000 and (ii) an amount equal to 25% of the Commitments then in
effect, but more than Level 1;

and (b) ending after Aggregate Availability is greater than the amounts set
forth above (with respect to the applicable Level) for 45 consecutive days. For
the avoidance of doubt, at any time that Aggregate Availability is equal to or
greater than the amounts set forth in Level 2 above, Aggregate Availability
shall also be deemed to be greater than Level 1 and each Minimum Aggregate
Availability Period Level shall include any lesser Level.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgage” means any mortgage, hypothec, deed of trust or other agreement
which conveys or evidences a Lien in favor of the applicable Collateral Agent,
for the benefit of the Agents, the Lenders and the Issuing Banks, on real
property of a Loan Party, including any amendment, modification or supplement
thereto.
     “Mortgaged Properties” means the real properties listed on Schedule 1.01(d)
and noted thereon as to which the applicable Collateral Agent for the benefit of
the Agents, the Lenders and the Issuing Banks shall be granted a Lien pursuant
to the Mortgages.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.



--------------------------------------------------------------------------------



 



45

     “Net Orderly Liquidation Value” means, with respect to Inventory, equipment
or intangibles of any Person, the orderly liquidation value thereof as
determined in a manner reasonably acceptable to the Administrative Agent by an
appraiser acceptable to the Administrative Agent, net of all costs of
liquidation thereof.
     “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback
transaction), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).
     “Netherlands” means the Kingdom of the Netherlands in Europe.
     “Netherlands Group Member” means any Subsidiary of the Company (including
the European Borrower) incorporated or otherwise formed under the laws of the
Netherlands.
     “Netherlands Intercompany Receivable Amount” means, on any date, an amount
equal to the excess of (i) the aggregate amount of Specified Cash Collections
held by the Subsidiaries of the European Borrower over (ii) €400,000.
     “Netherlands Loan Party” means, individually and collectively, any Loan
Party (including the European Borrower) incorporated or otherwise formed under
the laws of the Netherlands.
     “Netherlands Security Agreement” means (a) each Netherlands law
(undisclosed) pledge over receivables existing on the Effective Date, (b) each
Netherlands law (disclosed) pledge over receivables arising after the Effective
Date, (c) each Netherlands law (disclosed) pledge over intercompany receivables,
(d) each Netherlands law non-possessory pledge of movable assets, (e) each
Netherlands law pledge over Intellectual Property rights, (f) each Netherlands
law (disclosed) pledge over a bank account or (g) each Netherlands Share Pledge
Agreement, in each case dated as of the date hereof, among any Netherlands Loan
Party and the European Collateral Agent, as the same may be amended, restated or
otherwise modified from time to time, and any other pledge or security agreement
entered into, after the date of this Agreement, by any Netherlands Loan Party
(as required by this Agreement or any other Loan Document for the purpose of
creating a Lien on the property of any Netherlands Loan Party (or any other
property located in the Netherlands)), as the same may be amended, restated or
otherwise modified from time to time.



--------------------------------------------------------------------------------



 



46

     “Netherlands Share Pledge Agreement” means any document creating a security
interest over the shares in each Netherlands Loan Party, in favor of the
European Collateral Agent in a form approved by the European Collateral Agent.
     “Non BA Lender” means a Lender that cannot or does not as a matter of
policy accept bankers’ acceptances.
     “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).
     “Non-Funding Lender” has the meaning assigned to such term in
Section 2.07(b).
     “Non-Paying Guarantor” has the meaning assigned to such term in
Section 10.11.
     “Norwegian Loan Party” means, individually and collectively, any Loan Party
incorporated or otherwise formed under the laws of Norway.
     “Obligated Party” has the meaning assigned to such term in Section 10.02.
     “Obligations” means the Facility A Obligations and the Facility B
Obligations.
     “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
or (c) any indebtedness, liability or obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
     “Other Connection Taxes” means, with respect to the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent, any
Collateral Agent, any Lender, any Issuing Bank or any other recipient of any
payment to be made by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document, (a) Taxes imposed as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
executed, delivered, or become a party to, performed its obligations or received
payments under, received or perfected a security interest under, sale or
assignment of an interest in any Loan or Loan Document, engaged in any other
transaction pursuant to, or enforced, any Loan Documents) and (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the relevant Borrower is located.
     “Other Taxes” means all present or future stamp, court or documentary Taxes
and any other excise, property, intangible, recording, filing or similar Taxes
arising from any payment made under, from the execution, delivery, performance,
enforcement or registration of, or from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document.
     “Overnight LIBO” means, when used in reference to any Loan or Borrowing,
whether such Loan or the Loan comprising such Borrowing accrues interest at a
rate determined by reference to the Overnight LIBO Rate.



--------------------------------------------------------------------------------



 



47

     “Overnight LIBO Rate” means, with respect to any Overnight LIBO Borrowing
or overdue amount, (a) the rate of interest per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) at which overnight deposits in Euros,
Sterling, Canadian Dollars, dollars or Yen, as applicable, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of JPMCB in
the London interbank market for such currency to major banks in the London
interbank market plus (b) the Mandatory Cost.
     “PA Exposure” means, at any time, the aggregate principal amount of all
Protective Advances outstanding at such time. The PA Exposure of any Lender at
any time shall be its Applicable Percentage of the total PA Exposure at such
time.
     “Parallel Debt” has the meaning assigned to such term in Section 9.21.
     “Participant” has the meaning assigned to such term in Section 9.04.
     “Participant Register” has the meaning set forth in Section 9.04(g)(i).
     “Participating Member State” means each State so described in any EMU
Legislation, and includes, without limitation, each member State of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with EMU Legislation.
     “Patriot Act” has the meaning set forth in Section 9.14.
     “Paying Guarantor” has the meaning assigned to such term in Section 10.11.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Pension Plan” means any employee pension benefit plan (as defined in
Section 3(2) of ERISA) in respect of which any Loan Party or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA, and any Foreign
Pension Plan.
     “Permitted Acquisition” means any acquisition by the Company or any other
Group Member, whether by purchase, merger, amalgamation or otherwise, of all or
substantially all of the assets of, all of the Equity Interests of, or a
business line or unit or a division of, any Person; provided that:
     (a) such acquisition shall be consensual;
     (b) such acquisition shall be consummated in accordance with all
Requirements of Law, except where the failure to so comply would not reasonably
be expected to have a Material Adverse Effect;
     (c) in the case of the acquisition of Equity Interests, (i) all of the
Equity Interests (except for any such securities in the nature of directors’
qualifying shares) acquired or otherwise issued by such Person or any newly
formed Subsidiary of any



--------------------------------------------------------------------------------



 



48

Borrower in connection with such acquisition shall be directly and beneficially
owned 100% by the Company or any other Group Member and (ii) such newly acquired
Subsidiary shall be a Loan Party and the Company and its Subsidiaries shall have
complied with Section 5.14 with respect thereto; and
     (d) in the case of any acquisition in excess of $35,000,000 (whether paid
in cash, securities, the assumption of debt (including to the extent that any
continuing debt would be newly reflected on a consolidated balance sheet of the
Company) or otherwise), the Company shall furnish to the Administrative Agent at
least five Business Days prior to such proposed acquisition a certificate from a
Financial Officer evidencing compliance with Section 6.04(n), together with such
detailed information relating thereto as the Administrative Agent may reasonably
request to demonstrate such compliance; and
provided further, that it is understood that to the extent the assets acquired
are to be included in any Borrowing Base, due diligence (including, without
limitation, field exams and appraisals) in respect of such acquired assets
satisfactory to the Administrative Agent, in its Permitted Discretion, shall
have been completed.
     “Permitted Company Deferral Plan” means the Liz Claiborne, Inc. Outside
Directors’ Deferral Plan, as in effect on the date hereof.
     “Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04, but excluding, for
greater certainty, any landlord hypothecs registered in the province of Quebec;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) Liens granted and deposits made to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under paragraph (k) of Article VII;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not



--------------------------------------------------------------------------------



 



49

secure any monetary obligations and do not materially detract from the value of
the affected property or interfere with the ordinary conduct of business of any
Loan Party or any of its Subsidiaries;
     (g) solely with respect to any Mortgaged Property, matters shown on
Schedule B – Section II of the title insurance policy delivered with respect
thereto; and
     (h) Liens in favor of a credit card processor arising in the ordinary
course of business under any processor agreement;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Permitted European Member State” means any member state of the European
Union that was a member state prior to May 2004.
     “Permitted Fee Receiver” means any US Fee Receiver that, with respect to
any fees paid under Section 2.12 (other than commitment fees), delivers to the
Company and the Administrative Agent, on or prior to the date on which such
Person becomes a party hereto (and from time to time thereafter upon the request
of the Company and the Administrative Agent, unless such Lender or Issuing Bank
becomes legally unable to do so solely as a result of a Change in Law after
becoming a party hereto), accurate and duly completed copies (in such number as
requested) of one or more of Internal Revenue Service Forms W-9, W-8ECI, W-8EXP,
W-8BEN or W-8IMY (together with, if applicable, one of the aforementioned forms
duly completed from each direct or indirect beneficial owner of such Lender or
Issuing Bank) or any successor thereto that entitle such Lender or Issuing Bank
to a complete exemption from U.S. withholding tax on such payments (provided
that, in the case of an Internal Revenue Service Form W-8BEN, a Lender or
Issuing Bank providing such form shall qualify as a Permitted Fee Receiver only
if such form establishes such exemption on the basis of the “business profits”
or “other income” articles of a tax treaty to which the United States is a party
and provides a U.S. taxpayer identification number), in each case together with
such supplementary documentation as may be prescribed by applicable law to
permit the Company or the Administrative Agent to determine whether such Lender
or Issuing Bank is entitled to such complete exemption.
     “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States, Canada (with respect
to investments made by any Canadian Group Member), the Netherlands (with respect
to investments made by any Netherlands Group Member) or Germany (with respect to
investments made by any German Group Member), (or by any agency thereof, as
applicable, to the extent such obligations are backed by the full faith and
credit of such government), in each case maturing within one year from the date
of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;



--------------------------------------------------------------------------------



 



50

     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States, Canada (with respect to investments made by any Canadian
Group Member), the Netherlands (with respect to investments made by any
Netherlands Group Member), Germany (with respect to investments made by any
German Group Member) or any State or Province or other political subdivision
thereof, as applicable, in each case, which has a combined capital and surplus
and undivided profits of not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
     (e) money market funds that (i) (x) comply with the criteria set forth in
the U.S. Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940 or (y) are money market mutual funds (as defined in National
Instrument 81-102 Mutual Funds) that are reporting issuers (as defined as
Ontario securities law) in the Province of Ontario, (ii) are rated AAA by S&P or
Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
     “Permitted Lien” means Liens permitted by Section 6.02.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee benefit plan (as defined in Section 3(3) of
ERISA), including any employee welfare benefit plan (as defined in Section 3(1)
of ERISA), any employee pension benefit plan (as defined in Section 3(2) of
ERISA), and any plan which is both an employee welfare benefit plan and an
employee pension benefit plan, and in respect of which any Loan Party or any
ERISA Affiliate is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “PP&E Component” means, at any time of determination of the US Borrowing
Base, 65% of the fair market value of the Eligible Real Property on the
Effective Date, which amount is equal to $25,155,000 (such amount to amortize
monthly on a straight-line basis to zero over five years commencing on the first
day of the sixth full month following the Effective Date).
     “PPSA” means the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder or under any other
Loan Document on the Collateral is governed by the personal property security
legislation or other applicable legislation with respect to personal property
security in effect in a jurisdiction other than Ontario, “PPSA” means the
Personal Property Security Act or such other applicable legislation in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.



--------------------------------------------------------------------------------



 



51

     “Prepayment Event” means any termination or voluntary reduction of the
Commitments pursuant to Section 2.09(b) or (c).
     “Prepayment Fee” means a fee payable to the Administrative Agent for the
ratable benefit of the Lenders upon a Prepayment Event, in an amount equal to
the aggregate amount of the Commitments subject to such reduction or termination
multiplied by (x) 1.0%, if such Prepayment Event occurs prior to the first
anniversary of the Effective Date and (y) 0% thereafter.
     “Prime Rate” means (a) for the purpose of dollar-denominated Loans made
available to the Company, the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate at its offices at 270 Park Avenue in New
York City or any successor executive office, and (b) for the purpose of
dollar-denominated Loans made available to the Canadian Borrower, the rate of
interest per annum publicly announced from time to time by the Canadian
Administrative Agent as its prime rate for dollar-denominated commercial loans
made in Canada; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
     “Prior Claims” means all Liens created by applicable law (in contrast with
Liens voluntarily granted) which rank or are capable of ranking prior to or pari
passu with the Liens created by the Collateral Documents (or interests similar
thereto under applicable law) including for amounts owing for employee source
deductions, vacation pay, goods and services taxes, sales taxes, harmonized
sales taxes, municipal taxes, workers’ compensation, Quebec corporate taxes,
pension fund obligations and overdue rents.
     “Pro Forma Basis” means, with respect to any test hereunder in connection
with any event, that such test shall be calculated after giving effect on a pro
forma basis for the period of such calculation to (i) such event as if it
happened on the first day of such period or (ii) the incurrence of any
Indebtedness by the Company or any Subsidiary and any incurrence, repayment,
issuance or redemption of other Indebtedness of the Company or any Subsidiary
occurring at any time subsequent to the last day of the Test Period and on or
prior to the date of determination, as if such incurrence, repayment, issuance
or redemption, as the case may be, occurred on the first day of the Test Period
(it being understood that, in connection with any such pro forma calculation
prior to the delivery of financial statements for the first fiscal month ended
after the Effective Date, such calculation shall be made in a manner
satisfactory to the Administrative Agent in its Permitted Discretion).
     “Projections” has the meaning assigned to such term in Section 5.01(f).
     “Protective Advances” has the meaning assigned to such term in
Section 2.04.
     “Put Event” means a “Put Event” as defined in Schedule 2 to the Agency
Agreement.
     “Quebec Security Documents” means a deed of hypothec executed by any Loan
Party from time to time and any other related documents, bonds, debentures or
pledge agreements required to perfect a Lien in favor of the applicable
Collateral Agent in the province of Quebec.



--------------------------------------------------------------------------------



 



52

     “Quotation Day” means, in respect of the determination of the LIBO Rate for
any period for Loans (a) in Sterling, the day which is the Business Day that is
the first day of such Interest Period, (b) in Euro, the day that is two Target
Days prior the first day of such Interest Period and (c) in dollars, Canadian
Dollars or Yen, the day that is two Business Days prior to the first day of such
Interest Period.
     “Register” has the meaning assigned to such term in Section 9.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Rent Reserve” means with respect to any store, warehouse, cross-docking
facility, distribution center, regional distribution center, depot or other
location where any Inventory subject to Liens arising by operation of law is
located and with respect to which no Collateral Access Agreement is in effect, a
reserve equal to the greater of (i) two (or, in the case of any store,
warehouse, cross-docking facility, distribution center, regional distribution
center, depot or other location located in Canada, the Netherlands or Germany,
three) months’ rent or (ii) if such facility is located in the Province of
Quebec, the fixed amount of any prior-ranking hypothec registered in favor of
the applicable landlord, at such store, warehouse, cross-docking facility,
distribution center, regional distribution center, depot or other location.
     “Report” means reports prepared by the Administrative Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the assets of any Loan Party from information furnished by or on
behalf of any Loan Party, after the Administrative Agent has exercised its
rights of inspection pursuant to this Agreement, which Reports shall be
distributed to the Lenders by the Administrative Agent.
     “Required Facility B Lenders” means, at any time, Lenders having Credit
Exposure and unused Commitments with respect to Facility B representing more
than 50% of the sum of the total Credit Exposure and unused Commitments with
respect to Facility B at such time.
     “Required Fixed Charge Coverage Ratio” means, for any Test Period ending
during any period set forth below, the Fixed Charge Coverage Ratio set forth
opposite such period:

          Fixed Charge Coverage Period   Ratio
The Effective Date through but not including January 2, 2010
  1.50 to 1.00
 
   
January 2, 2010 and thereafter
  1.75 to 1.00



--------------------------------------------------------------------------------



 



53

     “Required Lenders” means, at any time, Lenders having Credit Exposure and
unused Commitments representing more than 50% of the sum of the total Credit
Exposure and unused Commitments at such time.
     “Requirement of Law” means, as to any Person, the Certificate of
Incorporation (or Certificate of Amalgamation, as applicable) and By Laws or
other organizational, constating or governing documents of such Person
(including, without limitation, any Memorandum and any Articles), and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
     “Reserves” means, individually and collectively, and without duplication,
Customer Credit Liability Reserves, Rent Reserves, Licensed Inventory Reserves,
unpaid taxes and other government reserves, the Environmental Reserve, reserves
for accrued and unpaid interest on the Secured Obligations (other than interest
owing pursuant to the Synthetic Lease Documentation), Dilution Reserves and any
other reserves which the Administrative Agent deems necessary, in its Permitted
Discretion, to maintain (including, without limitation, Banking Services
Reserves, reserves for consignee’s, warehousemen’s and bailee’s charges (unless
a Collateral Access Agreement shall be in effect with respect to the subject
property), reserves for Swap Obligations, reserves for shipping and
transportation costs, reserves for excise taxes, reserves for processor fees,
the German Bankruptcy Reserve, reserves for contingent liabilities of any Loan
Party, reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments and other governmental charges and Prior Claims) with respect to the
Collateral or any Loan Party.
     “Responsible Officer” means the chief executive officer, president, vice
president, secretary, assistant secretary or chief financial officer of any
Person, but in any event, with respect to financial matters, the chief financial
officer of such Person.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Company or any option, warrant or other right
to acquire any such Equity Interests in the Company.
     “Retail Inventory” means Inventory located at, or in transit to, any retail
store.
     “Revolving Exposure” means the sum of the Facility A Revolving Exposure
plus the Facility B Revolving Exposure.
     “Revolving Exposure Limitations” has the meaning set forth in Section 2.01.
     “Revolving Loan” means a Loan made pursuant to Section 2.01.
     “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.



--------------------------------------------------------------------------------



 



54

     “Schedule I Lender” means any Lender named on Schedule I to the Bank Act
(Canada).
     “Schedule I Reference Banks” means Royal Bank of Canada and Bank of
Montreal or any bank named on Schedule I to the Bank Act (Canada) as otherwise
agreed by the Administrative Agent and the Borrower Representative.
     “Schedule II/III Reference Banks” means JPMorgan Chase Bank, N.A., Toronto
Branch, or any two other banks named on Schedule II or Schedule III to the Bank
Act (Canada) as otherwise agreed by the Administrative Agent and the Canadian
Borrower.
     “Secured Obligations” means all Obligations, together with all Synthetic
Lease Obligations, Banking Services Obligations, Acceptance Obligations and
Secured Swap Obligations.
     “Secured Swap Obligations” means Swap Obligations of any Loan Party owing
to one or more Lenders or their respective Affiliates; provided that at or prior
to the time that any transaction relating to such Swap Obligation is executed,
the Lender party thereto or its Affiliate (other than JPMCB) shall have
delivered written notice to the Administrative Agent that such a transaction has
been entered into and that it constitutes a Secured Swap Obligation entitled to
the benefits of the Collateral Documents.
     “Security Agreement” means, individually and collectively, any US Security
Agreement, any Canadian Security Agreement, any Quebec Security Documents, any
European Security Agreement, any Netherlands Security Agreement and/or any
German Security Agreement.
     “Settlement” has the meaning assigned to such term in Section 2.05(c).
     “Settlement Date” has the meaning assigned to such term in Section 2.05(c).
     “Settlement Request Date” has the meaning assigned to such term in
Section 2.05(c).
     “Specified Cash Collections” means cash collections of Affiliates of the
European Borrower representing proceeds from the sale by such Affiliate of
Inventory acquired, directly or indirectly, from the European Borrower, the
payment for which is currently accounted for as an intercompany receivable on
the books of the European Borrower.
     “Specified Defaulting Lender” means any Lender that is a Defaulting Lender
pursuant to clauses (a), (b), (d) or (e) of the definition thereof set forth
herein.
     “Specified European Availability” means an amount equal to (a) the lesser
of (i) the European Sublimit and (ii) the European Borrowing Base minus (b) the
total Revolving Exposure relating to the European Borrower.
     “Specified Fixed Charge Coverage Ratio” means, for any Test Period ending
during any period set forth below, the Fixed Charge Coverage Ratio set forth
opposite such period:



--------------------------------------------------------------------------------



 



55

          Fixed Charge Coverage Period   Ratio
The Effective Date through but not including January 2, 2010
  1.35 to 1.00
 
   
January 2, 2010 and thereafter
  1.60 to 1.00

     “Specified German Guarantor” has the meaning set forth in Section 10.10.
     “Spot Selling Rate” means, on any date, as determined by the Administrative
Agent, the spot selling rate posted by Reuters on its website for the sale of
the applicable currency for dollars at approximately 11:00 a.m., Local Time, two
Business Days prior to such date (the “Applicable Quotation Date”); provided
that if, for any reason, no such spot rate is being quoted, the spot selling
rate shall be determined by reference to such publicly available service for
displaying exchange rates as my be selected by the Administrative Agent, or, in
the event no such service is selected, such spot selling rate shall instead be
the rate determined by the Administrative Agent as the spot rate of exchange in
the market where its foreign currency exchange operations in respect of the
applicable currency are then being conducted, at or about 11.00 a.m. Local Time,
on the Applicable Quotation Date for the purchase of the relevant currency for
delivery two Business Days later.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Sterling” and “£” refers to the lawful currency of the United Kingdom.
     “Subordinated Indebtedness” of a Person means any Indebtedness of such
Person the payment of which is subordinated to payment of the Secured
Obligations to the written satisfaction of the Administrative Agent.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b)



--------------------------------------------------------------------------------



 



56

that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
     “Subsidiary” means any direct or indirect subsidiary of the Company or a
Loan Party, as applicable.
     “Supermajority Lenders” means, at any time, Lenders having Credit Exposure
and unused Commitments representing at least 75% of the sum of the total Credit
Exposure and unused Commitments at such time.
     “Swap Agreements” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrowers or the Subsidiaries shall be a Swap Agreement.
     “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.
     “Swedish Kronor” refers to the lawful currency of Sweden.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
     “Swingline Lender” means, individually and collectively, the US Swingline
Lender, the European Swingline Lender and the Canadian Swingline Lender, as the
context may require.
     “Swingline Loan” means, individually and collectively, each US Swingline
Loan, each European Swingline Loan and each Canadian Swingline Loans, as the
context may require.
     “Swiss Federal Withholding Tax” means the source withholding tax currently
imposed at a rate of 35% pursuant to the Federal Law of 13 October 1965
concerning the Withholding Tax (Bundesgesetz vom 13. Oktober 1965 über die
Verrechnungssteuer).
     “Syndication Agents” means, individually and collectively, Bank of America,
N.A. and SunTrust Bank, in their respective capacities as Syndication Agent.
     “Synthetic Lease Amendment” means the Fourth Amendment to Master Agreement
and First Amendment to Lease, dated January 12, 2009, among the Company, Liz
Claiborne Accessories, Inc. SunTrust Bank, as lessor, the lenders party thereto
and SunTrust Equity Funding, LLC, as agent.



--------------------------------------------------------------------------------



 



57

     “Synthetic Lease Documentation” means the 2006 Synthetic Lease and all
other “Operative Documents” (as such term is defined in Appendix A to the 2006
Synthetic Lease), in each case as amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof.
     “Synthetic Lease Obligations” means all “Obligations” (as defined in
Appendix A to the 2006 Synthetic Lease) and any other obligations of the Company
or any of its Subsidiaries outstanding pursuant to the Synthetic Lease
Documentation.
     “Synthetic Lease Reserves” means, at any time, the amount of the Synthetic
Lease Obligations outstanding at such time.
     “TARGET Day” means any day on which (i) TARGET2 is open for settlement of
payments in Euro and (ii) banks are open for dealings in deposits in Euro in the
London interbank market.
     “TARGET2” means the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on November 19, 2007.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other similar charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
     “Test Period” means the most recent period of twelve consecutive fiscal
months of the Company ended on or prior to such time (taken as one accounting
period) in respect of which financial statements for each month, quarter or
fiscal year in such period have been (or have been required to be) delivered
pursuant to Section 5.01(a), 5.01(b) or 5.01(c), as applicable.
     “Total Assets” means, at any date, the amount that would, in conformity
with GAAP, be set forth opposite the caption “total assets” (or any like
caption) on a consolidated balance sheet of the Company and the Subsidiaries.
     “Transactions” means the execution, delivery and performance by the Loan
Parties of this Agreement, the other Loan Documents and the Intercreditor
Agreement, the borrowing by the Borrowers of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder
and the guarantees and grants of security interests provided herein and therein.
     “Trigger Date” means the date that is five Business Days following the
Effective Date.
     “2006 Synthetic Lease” means the Amended and Restated Master Lease
Agreement, dated as of November 21, 2006 (as amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof), between
SunTrust Bank, as Lessor and the Company and Liz Claiborne Accessories, Inc. as
Lessees.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to



--------------------------------------------------------------------------------



 



58

the Adjusted LIBO Rate, the Alternate Base Rate, the Canadian Prime Rate or the
Overnight LIBO Rate, or whether such Loan is a BA Drawing.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
     “United States” and “US” means the United States of America.
     “Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
     “US Availability” means an amount equal to (i) the US Borrowing Base minus
(ii) the total Revolving Exposure relating to the Company minus (iii) the
Canadian US Borrowing Base Utilization minus (iv) the European US Borrowing Base
Utilization; but in no event greater than the total Commitments minus the total
Revolving Exposure.
     “US Borrowing Base” means, at any time, with respect to the US Loan
Parties, the sum of:
     (a) the sum of (i) the product of (A) 85% multiplied by (B) the US Loan
Parties’ Eligible Accounts at such time, minus the Dilution Reserve related to
the US Loan Parties and (ii) the product of (A) 90% multiplied by (B) the US
Loan Parties’ Eligible Credit Card Account Receivables at such time, plus
     (b) the product of 85% multiplied by the High Season or Low Season, as
applicable, Net Orderly Liquidation Value percentage in respect of Retail
Inventory identified in the most recent inventory appraisal ordered by the
Administrative Agent multiplied by the US Loan Parties’ Eligible Retail
Inventory (other than Eligible LC Inventory), valued at the lower of cost
(determined on a first-in-first-out basis) or market value, at such time, plus
     (c) the product of 85% multiplied by the High Season or Low Season, as
applicable, Net Orderly Liquidation Value percentage in respect of Wholesale
Inventory identified in the most recent inventory appraisal ordered by the
Administrative Agent multiplied by the US Loan Parties’ Eligible Wholesale
Inventory (other than Eligible LC Inventory), valued at the lower of cost
(determined on a first-in-first-out basis) or market value, at such time, plus
     (d) the product of 85% multiplied by the High Season or Low Season, as
applicable, Net Orderly Liquidation Value percentage in respect of Retail
Inventory identified in the most recent inventory appraisal ordered by the
Administrative Agent multiplied by the US Loan Parties’ Eligible Retail LC
Inventory, valued at the lower of cost (determined on a first-in-first-out
basis) or market value, at such time, plus



--------------------------------------------------------------------------------



 



59

     (e) the product of 85% multiplied by the High Season or Low Season, as
applicable, Net Orderly Liquidation Value percentage in respect of Wholesale
Inventory identified in the most recent inventory appraisal ordered by the
Administrative Agent multiplied by the US Loan Parties’ Eligible Wholesale LC
Inventory, valued at the lower of cost (determined on a first-in-first-out
basis) or market value, at such time, plus
     (f) the PP&E Component, plus
     (g) on or prior to the earlier of (i) the date of receipt of any Eligible
Tax Refund and (ii) April 30, 2009, the Eligible Tax Refund Amount in an
aggregate amount not to exceed $25,000,000, plus
     (h) on or prior to October 31, 2009, the Eligible Trademark Amount, minus
     (i) the Synthetic Lease Reserves, minus
     (j) without duplication, Reserves established by the Administrative Agent
in its Permitted Discretion.
The Administrative Agent may, in its Permitted Discretion, adjust Reserves used
in computing the Aggregate Borrowing Base and the US Borrowing Base, with any
such changes to be effective two Business Days after delivery of notice thereof
to the Borrower Representative and the Lenders. The US Borrowing Base at any
time shall be determined by reference to the most recent US Borrowing Base
Certificate delivered to the Administrative Agent pursuant to Section 5.01(g) of
this Agreement.
     “US Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B-2.
     “US Collateral Agent” means JPMCB, in its capacity as collateral agent and
security trustee for itself, the Administrative Agent, the Issuing Banks and the
Lenders, and its successors in such capacity.
     “US Fee Receiver” means any Person that receives, or through a
participating interest participates in, any payments of fees from a US Person
under Section 2.12 (other than commitment fees).
     “US Letter of Credit” means any letter of credit or similar instrument
(including a bank guarantee) acceptable to the applicable Issuing Bank issued in
dollars for the purpose of providing credit support for the Company.
     “US Loan Party” means, individually and collectively, any Loan Party
(including the Company) organized under the laws of the United States.
     “US Pledged Note” means any “Pledged Note”, as defined in the US Security
Agreement.



--------------------------------------------------------------------------------



 



60

     “US Pledged Stock” means any “Pledged Stock”, as defined in the US Security
Agreement
     “US Protective Advance” means a Protective Advance made to or for the
account of the Company.
     “US Revolving Loan” means a Revolving Loan made to the Company.
     “US Security Agreement” means that certain US Pledge and Security
Agreement, dated as of the date hereof, between the US Loan Parties party
thereto and the US Collateral Agent (for the benefit of the Agents, the Lenders
and the Issuing Banks), and any other pledge or security agreement entered into,
after the date of this Agreement by any other US Loan Party (as required by this
Agreement or any other Loan Document for the purpose of creating a Lien on the
property of any Loan Party organized in the US (or any other property located
therein)), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.
     “US Swingline Lender” means JPMCB, in its capacity as lender of US
Swingline Loans hereunder, and its successors and assigns in such capacity.
     “US Swingline Loan” means a Swingline Loan made to the Company.
     “U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(g)(iii).
     “Utilized Excess US Availability” means (a) the total Facility B Revolving
Exposure relating to the Canadian Borrower and the European Borrower minus
(b) the sum of (i) the Canadian Borrowing Base and (ii) the European Borrowing
Base; provided that if (b) is greater than (a), the “Utilized Excess US
Availability” shall be deemed to be zero.
     “Vendor Rebates” means, with respect to any Loan Party, credits earned from
vendors for volume purchases that reduce net inventory costs for such Loan
Party.
     “Wholesale Inventory” means Inventory located at, or in transit to, any
warehouse.
     “wholly owned” means, with respect to a Subsidiary of any Person, a
Subsidiary of such Person, all of the outstanding Equity Interests of which
(other than (x) director’s qualifying shares and (y) shares issued to foreign
nationals to the extent required by applicable law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     “Working Capital” means, at any date, the excess of current assets of the
Company and its Subsidiaries on such date over current liabilities of the
Company and its Subsidiaries on such date, all determined on a consolidated
basis in accordance with GAAP.
     “Yen” and “¥” refer to the lawful currency of Japan.



--------------------------------------------------------------------------------



 



61

     SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Facility, (e.g., a
“Facility A Loan”), Class (e.g., a “Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”), by Facility and Class (e.g., a “Facility A Revolving
Loan”) or by Class and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings
also may be classified and referred to by Class (e.g., a “Borrowing of Revolving
Loans”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class and Type
(e.g., a “Eurocurrency Borrowing of Revolving Loans”).
     SECTION 1.03 Terms Generally. (a) The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(v) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (b) In this Agreement, where it relates to a Netherlands Loan Party, a
reference to:
     (i) a necessary action to authorize, where applicable, includes without
limitation:
     (A) any action required to comply with the Works Councils Act of the
Netherlands (Wet op de ondernemingsraden); and
     (B) obtaining an unconditional positive advice (advies) from the competent
works council(s);
     (C) gross negligence includes grove schuld;
     (D) negligence includes schuld;
     (ii) a security interest includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), privilege
(voorrecht), right of retention (recht van retentie), right to reclaim goods
(recht van reclame), and, in general, any right in rem (beperkte recht), created
for the purpose of granting security (goederenrechtelijk zekerheidsrecht);



--------------------------------------------------------------------------------



 



62

     (iii) willful misconduct includes opzet;
     (iv) a winding-up, administration or dissolution (and any of those terms)
includes a Netherlands entity being declared bankrupt (failliet verklaard) or
dissolved (ontbonden);
     (v) a moratorium includes surseance van betaling and granted a moratorium
includes surséance verleend;
     (vi) any step or procedure taken in connection with insolvency proceedings
includes a Netherlands entity having filed a notice under section 36 of the
Dutch Tax Collection Act (Invorderingswet 1990);
     (vii) an administrative receiver includes a curator;
     (viii) an administrator includes a bewindvoerder; and
     (ix) an attachment includes a beslag.
     (c) In this Agreement, where it relates to a German Loan Party, a reference
to:
     (i) a necessary action to authorize, where applicable, includes without
limitation, obtaining an unconditional positive advice from the competent works
council(s);
     (ii) gross negligence includes grobe Fahrlässigkeit;
     (iii) negligence includes Fahrlässigkeit;
     (iv) a security interest includes any mortgage (Grundschuld, Hypotheek),
pledge (Pfandrecht), retention of title arrangement (Eigentumsvorbehalt), right
of retention (Zurückbehaltungsrecht), right to reclaim goods
(Herausgabeansprüche), and, in general, any right in rem created for the purpose
of granting security;
     (v) a winding-up, administration or dissolution (and any of those terms)
includes a German entity being declared bankrupt (insolvent) or dissolved
(ausfgelöst);
     (vi) any step or procedure taken in connection with insolvency proceedings
includes a German entity having applied for bankruptcy (Insolvenzantrag) or the
opening of bankruptcy proceedings (Insolvenzeröffnung); and
     (vii) an administrator includes an Insolvenzverwalter or Sachverständiger.



--------------------------------------------------------------------------------



 



63

     SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. In the event that historical accounting practices, systems or reserves
relating to the components of the Aggregate Borrowing Base or the Borrowing Base
of any Borrower are modified in a manner that is adverse to the Lenders in any
material respect, the Borrowers will agree to maintain such additional reserves
(for purposes of computing the Aggregate Borrowing Base and the Borrowing Base
of each Borrower) in respect to the components of the Aggregate Borrowing Base
and the Borrowing Base of each Borrower and make such other adjustments (which
may include maintaining additional reserves, modifying the advance rates or
modifying the eligibility criteria for the components of the Aggregate Borrowing
Base and the Borrowing Base of each Borrower).
     SECTION 1.05 Currency Translations. (a) For purposes of this Agreement and
the other Loan Documents, where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in dollars, such amounts shall
be deemed to refer to dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Selling Rate and the permissibility of
actions taken under Article VI shall not be affected by subsequent fluctuations
in exchange rates (provided that if Indebtedness is incurred to refinance,
replace or renew other Indebtedness, and such refinancing or renewal would cause
the applicable dollar denominated limitation to be exceeded if calculated at the
Spot Selling Rate, such dollar denominated restriction shall be deemed not to
have been exceeded so long as (i) such refinancing, replacement or renewal
Indebtedness is denominated in the same currency as such Indebtedness being
refinanced, replaced or renewed and (ii) the principal amount of such
refinancing or renewal Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced or renewed except as permitted under
Section 6.01).
          (b) For purposes of all calculations and determinations under this
Agreement, any amount in any currency other than dollars shall be deemed to
refer to dollars or Dollar Equivalents and any requisite currency translation
shall be based on the Spot Selling Rate, and all certificates delivered under
this Agreement, shall express such calculations or determinations in dollars or
Dollar Equivalents.
          (c) The Administrative Agent shall determine the Dollar Equivalent of
(x) the Credit Exposure based on the Spot Selling Rate (i) as of the end of each
fiscal quarter of the Company, (ii) on or about the date of the related notice
requesting any extension of credit hereunder and (iii) on any other date, in its
reasonable discretion and (y) any other amount to be converted into Dollars in
accordance with the provisions hereof at the time of such conversion.



--------------------------------------------------------------------------------



 



64

ARTICLE II
The Credits
     SECTION 2.01 Commitments. Subject to the terms and conditions set forth
herein, (a) each Facility A Lender agrees to make Revolving Loans (the “Facility
A Revolving Loans”) from time to time during the Availability Period to the
Company in dollars and (b) each Facility B Lender agrees to make Revolving Loans
(including, with respect to the Canadian Borrower, by way of BA Drawings in
accordance with Section 2.21) (the “Facility B Revolving Loans”) from time to
time during the Availability Period to (x) the Company in dollars, Canadian
dollars, Euros, Sterling and Yen, (y) the Canadian Borrower in dollars and
Canadian dollars and (z) to the European Borrower in dollars, Euros and
Sterling, if, in each case after giving effect thereto:
     (i) the Facility A Credit Exposure or Facility B Credit Exposure of any
Lender would not exceed such Lender’s Facility A Commitment or Facility B
Commitment, as the case may be;
     (ii) the total Facility A Credit Exposure would not exceed the aggregate
amount of the Facility A Commitments;
     (iii) the total Facility B Credit Exposure would not exceed the aggregate
amount of the Facility B Commitments;
     (iv) Canadian Availability shall not be less than zero;
     (v) European Availability shall not be less than zero;
     (vi) US Availability shall not be less than zero;
     (vii) the total Facility B Revolving Exposure relating to the European
Borrower would not exceed the European Sublimit;
     (viii) the total Facility B Revolving Exposure relating to the Canadian
Borrower would not exceed the Canadian Sublimit; and
     (ix) the total Revolving Exposure relating to the Company denominated in
Canadian dollars, Euros, Sterling and Yen shall not exceed the Dollar Equivalent
of $100,000,000;
subject, in the case of each of clauses (iv), (v) and (vi) above, to the
Administrative Agent’s, European Administrative Agent’s or Canadian
Administrative Agent’s authority, as applicable, in their sole discretion, to
make Protective Advances pursuant to the terms of Section 2.04 (the limitations
in the foregoing clauses (i) through (ix), the “Revolving Exposure
Limitations”). Within the foregoing limits and subject to the terms and
conditions set forth herein, each Borrower may borrow, prepay and reborrow its
Revolving Loans. For the avoidance of doubt, so long as the Revolving Exposure
Limitations shall have been met, subject to the terms and conditions set forth
herein, the



--------------------------------------------------------------------------------



 



65

entire amount of the Commitments under each of Facility A and Facility B shall
be available to the Company in dollars.
     SECTION 2.02 Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same
Facility, Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Facility and Class. Each Protective
Advance and Swingline Loan shall be made in accordance with the procedures set
forth in Sections 2.04 and 2.05, respectively.
     (b) Subject to Section 2.14 and Section 2.21, (i) each Borrowing of
Facility A Revolving Loans shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the Company may request in accordance herewith, (ii) each
Facility B Borrowing of US Revolving Loans shall be comprised entirely of
Eurocurrency Loans, (iii) each Borrowing of Canadian Revolving Loans denominated
in Canadian Dollars shall be comprised entirely of Canadian Prime Rate Loans or,
pursuant to Section 2.21, BA Drawings, (iv) each Borrowing of Canadian Revolving
Loans in dollars shall be comprised entirely of ABR Loans or Eurocurrency Loans
as the Canadian Borrower may request in accordance herewith and (v) each
Borrowing of European Revolving Loans shall be comprised entirely of
Eurocurrency Loans. Each Facility A Swingline Loan and each Canadian Swingline
Loan denominated in dollars shall be an ABR Loan, each Canadian Swingline Loan
denominated in Canadian Dollars shall be a Canadian Prime Rate Loan, and each
Facility B Swingline Loan other than a Canadian Swingline Loan shall be an
Overnight LIBO Loan. Each Lender may make any Eurocurrency Loan to any Borrower
by causing, at its option, any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Lenders to make Loans in accordance with the terms
hereof or Borrowers to repay any such Loan in accordance with the terms of this
Agreement.
     (c) At the commencement of each Interest Period for any Eurocurrency
Borrowing of Revolving Loans, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 (or in the case of any currency other
than dollars, an approximate equivalent thereof as determined by the
Administrative Agent, European Administrative Agent or Canadian Administrative
Agent, as applicable) and not less than $5,000,000 (or in the case of any
currency other than dollars, an approximate equivalent thereof as determined by
the Administrative Agent, European Administrative Agent or Canadian
Administrative Agent, as applicable). ABR Borrowings of Revolving Loans and
Canadian Prime Rate Borrowings of Revolving Loans may be in any amount.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of (i) 8
Eurocurrency Borrowings outstanding under Facility A, (ii) 6 Eurocurrency
Borrowings of the European Borrower, (iii) 3 Eurocurrency Borrowings of the
Canadian Borrower or (iv) 3 Eurocurrency Borrowings of the Company that are
Facility B Borrowings.
     (d) At the commencement of each Contract Period for any BA Drawing of
Revolving Loans, such Borrowing shall be in an aggregate face amount that is an
integral multiple of C$1,000,000 and not less than C$5,000,000; provided that
there shall not at any time be more than a total of 5 BA Drawings outstanding.



--------------------------------------------------------------------------------



 



66

     (e) Notwithstanding any other provision of this Agreement, neither the
Borrower Representative nor any Borrower shall be entitled to request, or to
elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.
     (f) Each Facility A Loan shall be made in dollars, each Facility B Loan to
the Company shall be made in dollars, Euros, Canadian Dollars, Sterling or Yen,
each Facility B Loan to the Canadian Borrower shall be made in dollars or
Canadian Dollars and each Facility B Loan to the European Borrower shall be made
in dollars, Euros or Sterling.
     (g) On the Effective Date, each loan outstanding under the Existing Credit
Agreement shall be automatically and without further action by the parties
hereto deemed converted into a Facility A Revolving Loan or Facilty B Swingline
Loan under this Agreement as set forth on Schedule 2.02 and shall be included in
the calculation of “Revolving Exposure” and “Facility A Revolving Exposure” or
“Facility B Revolving Exposure”, as applicable. All liabilities of the Company
and the other Loan Parties with respect to such Loans shall constitute
Obligations.
     SECTION 2.03 Requests for Borrowing of Revolving Loans. Subject to
Section 2.21, to request a Borrowing of Revolving Loans, the Borrower
Representative (or the applicable Borrower) shall notify (i) the Administrative
Agent, in the case of a requested Borrowing of Facility A Revolving Loans,
(ii) the European Administrative Agent, in the case of any request for Facility
B Revolving Loans other than Canadian Revolving Loans and (iii) the Canadian
Administrative Agent, in the case of any request for Canadian Revolving Loans,
in each case either in writing with, in the case of clauses (ii) and
(iii) above, a copy to the Administrative Agent (delivered, in the case of any
notice to the European Administrative Agent, by facsimile or, in the case of any
notice to the Administrative Agent or the Canadian Administrative Agent, by
hand, facsimile or .pdf transmission) in a form approved by the Administrative
Agent, the European Administrative Agent and/or the Canadian Administrative
Agent, as applicable, and signed by the Borrower Representative (or the
applicable Borrower) or by telephone as follows:
     (a) in the case of an ABR Borrowing by the Company, not later than
12:00 p.m., Local Time (or in case of any such Borrowing, the proceeds of which
are to be applied to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e), not later than 9:00 a.m., Local Time) on the
date of the proposed Borrowing,
     (b) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m.,
Local Time, three Business Days before the date of the proposed Borrowing,
     (c) in the case of a BA Drawing, 12:00 p.m., Local Time, three Business
Days before the date of the proposed Borrowing, and
     (d) in the case of a Canadian Prime Rate Borrowing or an ABR Borrowing by
the Canadian Borrower, not later than 12:00 p.m., Local Time two Business Days
before the date of the proposed Borrowing;



--------------------------------------------------------------------------------



 



67

Each telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by facsimile (in the case of any request delivered to the European
Administrative Agent) or by hand delivery, facsimile or .pdf transmission (in
the case of any request delivered to the Administrative Agent or the Canadian
Administrative Agent), with a copy (in the case of any request delivered to the
European Administrative Agent or Canadian Administrative Agent) delivered to the
Administrative Agent, of a written Borrowing Request in a form approved by the
Administrative Agent, the European Administrative Agent and/or the Canadian
Administrative Agent, as applicable, and signed by the Borrower Representative
(or the Borrower making such request). Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.01:
     (i) the name of the applicable Borrower;
     (ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
     (iii) the Facility under which such Borrowing shall be made;
     (iv) the date of such Borrowing, which shall be a Business Day;
     (v) in the case of a Borrowing requested on behalf of a Facility B
Borrower, the currency of the requested Borrowing;
     (vi) whether such Borrowing is to be an ABR Borrowing, a Canadian Prime
Rate Borrowing, a BA Drawing or a Eurocurrency Borrowing; and
     (vii) in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period” and in the case of a BA Drawing, the initial
Contract Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Contract Period”.
If no election as to the Type of Borrowing of Revolving Loans is specified, then
(A) a Borrowing of Facility A Revolving Loans or Canadian Revolving Loans
requested in dollars shall be an ABR Borrowing, (B) a Borrowing of Canadian
Revolving Loans requested in Canadian Dollars shall be a Canadian Prime Rate
Borrowing and (C) a Borrowing of Facility B Revolving Loans other than Canadian
Revolving Loans shall be a Eurocurrency Borrowing with an Interest Period of one
month. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing of Revolving Loans, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     SECTION 2.04 Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent, the European Administrative Agent or the
Canadian Administrative Agent, as applicable, is authorized by the Borrowers and
the Lenders, from time to time in the Administrative Agent’s, the European
Administrative Agent’s or the Canadian Administrative



--------------------------------------------------------------------------------



 



68

Agent’s, as the case may be, sole discretion (but, in each case, shall have
absolutely no obligation to), to make (i) in the case of the Administrative
Agent, Loans to the Company in dollars on behalf of the Facility A Lenders (each
such Loan, a “Facility A Protective Advance”), (ii) in the case of the European
Administrative Agent, Loans to the Company in dollars, Euros, Sterling, Yen or
Canadian dollars on behalf of the Facility B Lenders (each such Loan, a
“Facility B US Protective Advance”), (iii) in the case of the European
Administrative Agent, Loans to the European Borrower in dollars or Euros on
behalf of the Facility B Lenders (each such Loan, a “European Protective
Advance”), or (iv) in the case of the Canadian Administrative Agent, Loans to
the Canadian Borrower in Canadian Dollars or dollars on behalf of the Facility B
Lenders (each such Loan, a “Canadian Protective Advance”), which the
Administrative Agent, European Administrative Agent or Canadian Administrative
Agent, as applicable, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations or (iii) to pay any other amount chargeable to or required to
be paid by the applicable Borrower pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents
(any of such Loans are herein referred to as “Protective Advances”); provided
that no Protective Advance may remain outstanding for more than 45 days;
provided further that the aggregate amount of (A) Facility A Protective Advances
outstanding at any time shall not (x) exceed $15,000,000 or (y) when added to
the total Facility A Revolving Exposure, exceed the aggregate amount of the
Facility A Commitments, (B) Canadian Protective Advances outstanding at any time
shall not (x) exceed $2,500,000, (y) when added to the total Facility B
Revolving Exposure relating to the Canadian Borrower, exceed the Canadian
Sublimit or (z) when added to the sum of the total Facility B Revolving
Exposure, the European Protective Advances and the Facility B US Protective
Advances, exceed the aggregate amount of the Facility B Commitments,
(C) European Protective Advances outstanding at any time shall not (x) exceed
$7,500,000, (y) when added to the total Facility B Revolving Exposure relating
to the European Borrower, exceed the European Sublimit or (z) when added to the
sum of the total Facility B Revolving Exposure, the Canadian Protective Advances
and the Facility B US Protective Advances, exceed the aggregate amount of the
Facility B Commitments, and (D) Facility B US Protective Advances outstanding at
any time shall not (x) exceed $5,000,000 or (y) when added to the sum of the
total Facility B Revolving Exposure, the European Protective Advances and the
Canadian Protective Advances, exceed the aggregate amount of the Facility B
Commitments. Protective Advances may be made even if the conditions precedent
set forth in Section 4.02 have not been satisfied. The Protective Advances shall
be secured by the Liens in favor of each applicable Collateral Agent (for the
benefit of the Agents, the Lenders and the Issuing Banks) in and to the
Collateral and shall constitute Obligations hereunder. All Facility A Protective
Advances and Canadian Protective Advances denominated in dollars shall be ABR
Borrowings, all Canadian Protective Advances denominated in Canadian Dollars
shall be Canadian Prime Rate Borrowings and all Facility B Protective Advances
denominated in dollars, Euros, Sterling or Yen and all US Protective Advances
denominated in Canadian Dollars shall be Overnight LIBO Borrowings. The
Administrative Agent’s, European Administrative Agent’s and/or Canadian
Administrative Agent’s, as the case may be, authorization to make Protective
Advances may be revoked at any time by the Required Lenders. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s, European Administrative Agent’s or Canadian
Administrative Agent’s (as applicable) receipt thereof. At



--------------------------------------------------------------------------------



 



69

any time that there is sufficient Aggregate Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent, European Administrative Agent, or Canadian Administrative Agent, as
applicable, may request the Lenders to make a Revolving Loan, in the currency in
which the applicable Protective Advance was denominated, to repay a Protective
Advance. At any other time the Administrative Agent, European Administrative
Agent or Canadian Administrative Agent (as applicable) may require the Lenders
to fund, in the currency in which the applicable Protective Advance was
denominated, their risk participations described in Section 2.04(b). It is
agreed that the Administrative Agent, the European Administrative Agent or the
Canadian Administrative Agent, as applicable, shall endeavor, but without any
obligation, to notify the Borrower Representative promptly after the making of
any Protective Advance.
          (b) Upon the making of a Protective Advance (whether before or after
the occurrence of a Default) by the Administrative Agent, the European
Administrative Agent or the Canadian Administrative Agent, as applicable, in
accordance with the terms hereof, each Facility A Lender or Facility B Lender,
as applicable, shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Administrative Agent,
the European Administrative Agent or the Canadian Administrative Agent, as
applicable, without recourse or warranty, an undivided interest and
participation in such Facility A Protective Advance or Facility B Protective
Advance, as applicable, in proportion to its Applicable Percentage. From and
after the date, if any, on which any Lender is required to fund (and has funded)
its participation in any Protective Advance purchased hereunder, the
Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent, as applicable, shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by the Administrative Agent, European
Administrative Agent or Canadian Administrative Agent, as applicable, in respect
of such Protective Advance.
     SECTION 2.05 Swingline Loans. (a) Swingline Loans.
     (i) The Administrative Agent, the US Swingline Lender and the Facility A
Lenders agree that in order to facilitate the administration of this Agreement
and the other Loan Documents, promptly after the Borrower Representative
delivers a Borrowing Request to the Administrative Agent and the US Swingline
Lender requesting an ABR Borrowing under Facility A on behalf of the Company to
be made pursuant to this Section 2.05(a)(i), and provided that such ABR
Borrowing request is received by the Administrative Agent and the US Swingline
Lender not later than 11:00 a.m., New York time, the US Swingline Lender may
elect to have the terms of this Section 2.05(a)(i) apply to such Borrowing
Request by advancing, on behalf of the Facility A Lenders and in the amount so
requested, same day funds to the Company on the date such request is received to
the Funding Account(s) (each such Loan, a “Facility A Swingline Loan”), with
settlement among them as to the Facility A Swingline Loans to take place on a
periodic basis as set forth in Section 2.05(c). Each Facility A Swingline Loan
shall be subject to all the terms and conditions applicable to other ABR Loans
funded by the Facility A Lenders, except that all payments thereon shall be
payable to the US Swingline Lender solely for its own account. In



--------------------------------------------------------------------------------



 



70

addition, no Facility A Swingline Loan shall be made if, after giving effect
thereto:
     (A) the Borrowers would not be in compliance with the Revolving Exposure
Limitations; or
     (B) the aggregate principal amount of the outstanding Facility A Swingline
Loans would exceed the Facility A Swingline Sublimit.
     (ii) The European Administrative Agent, the European Swingline Lender and
the Facility B Lenders agree that in order to facilitate the administration of
this Agreement and the other Loan Documents, promptly after the Borrower
Representative delivers a Borrowing Request to the European Administrative Agent
(with a copy to the Administrative Agent) requesting a Eurocurrency Borrowing
under Facility B on behalf of the Company to be made pursuant to this
Section 2.05(a)(ii), and provided that such Eurocurrency Borrowing request is
received by the European Administrative Agent not later than 10 a.m., London
time, the European Swingline Lender may elect to have the terms of this
Section 2.05(a)(ii) apply to such Borrowing Request by advancing, on behalf of
the Facility B Lenders and in the amount so requested, same day funds to the
Company on the date (A) such request is received, in the case of any such
Borrowing denominated in dollars, Canadian Dollars, Euros or Sterling or
(B) that is one Business Day after the date such request is received, in the
case of any such Borrowing denominated in Yen, to the Funding Account(s) (each
such Loan, a “Facility B US Swingline Loan”), with settlement among them as to
the Facility B US Swingline Loans to take place on a periodic basis as set forth
in Section 2.05(c). Each Facility B US Swingline Loan shall be subject to all
the terms and conditions applicable to other Revolving Loans funded by the
Facility B Lenders, except that (i) such Facility B US Swingline Loan shall
accrue interest at a rate determined by reference to the Overnight LIBO Rate and
(ii) all payments thereon shall be payable to the European Swingline Lender
solely for its own account. In addition, no Facility B US Swingline Loan shall
be made if, after giving effect thereto:
     (A) the Borrowers would not be in compliance with the Revolving Exposure
Limitations;
     (B) the aggregate principal amount of the outstanding Facility B Swingline
Loans would exceed the Facility B Swingline Sublimit; or
     (C) the aggregate principal amount of the outstanding Facility B US
Swingline Loans would exceed (x) prior to the Trigger Date, $100,000,000 and
(y) on and after the Trigger Date, $5,000,000.
     (iii) The European Administrative Agent, the European Swingline Lender and
the Facility B Lenders agree that in order to facilitate the administration of
this Agreement and the other Loan Documents, promptly after



--------------------------------------------------------------------------------



 



71

the Borrower Representative delivers a Borrowing Request to the European
Administrative Agent (with a copy to the Administrative Agent) requesting a
Eurocurrency Borrowing on behalf of the European Borrower to be made pursuant to
this Section 2.05(a)(iii) (or the European Borrower delivers such Borrowing
Request), and provided that such Eurocurrency Borrowing request is received by
the European Administrative Agent not later than 10:00 a.m., London time, the
European Swingline Lender may elect to have the terms of this
Section 2.05(a)(iii) apply to such Borrowing Request by advancing, on behalf of
the Facility B Lenders and in the amount so requested, same day funds to the
European Borrower on the date such Borrowing Request is received to the Funding
Account(s) (each such Loan, a “European Swingline Loan”), with settlement among
them as to the European Swingline Loans to take place on a periodic basis as set
forth in Section 2.05(c). Each European Swingline Loan shall be subject to all
the terms and conditions applicable to other European Revolving Loans funded by
the Facility B Lenders, except that (i) such European Swingline Loan shall
accrue interest at a rate determined by reference to the Overnight LIBO Rate and
(ii) all payments thereon shall be payable to the European Swingline Lender
solely for its own account. In addition, no European Swingline Loan shall be
made if, after giving effect thereto:
     (A) the Borrowers would not be in compliance with the Revolving Exposure
Limitations;
     (B) the aggregate principal amount of the outstanding Facility B Swingline
Loans would exceed the Facility B Swingline Sublimit; or
     (C) the aggregate principal amount of the outstanding European Swingline
Loans would exceed $20,000,000.
     (iv) The Canadian Administrative Agent, the Canadian Swingline Lender and
the Facility B Lenders agree that in order to facilitate the administration of
this Agreement and the other Loan Documents, promptly after the Borrower
Representative delivers a Borrowing Request to the Canadian Administrative Agent
and the Canadian Swingline Lender (with a copy to the Administrative Agent)
requesting a Canadian Prime Rate Borrowing or an ABR Borrowing on behalf of the
Canadian Borrower (or the Canadian Borrower requests such Borrowing) to be made
pursuant to this Section 2.05(a)(iv), and provided that such Canadian Prime Rate
Borrowing request or ABR Borrowing request, as applicable, is received by the
Canadian Administrative Agent and the Canadian Swingline Lender not later than
11 a.m., Local Time, the Canadian Swingline Lender may elect to have the terms
of this Section 2.05(a)(iv) apply to such Borrowing Request by advancing, on
behalf of the Facility B Lenders and in the amount so requested, same day funds
to the Canadian Borrower on the date such Borrowing Request is received to the
Funding Account(s) (each such Loan, a “Canadian Swingline Loan”), with
settlement among them as to the Canadian Swingline Loans to take place on a
periodic basis as set forth in Section 2.05(c). Each Canadian Swingline Loan
shall be subject to all the terms and conditions



--------------------------------------------------------------------------------



 



72

applicable to other Loans funded by the Facility B Lenders that are Canadian
Prime Rate Loans or Canadian Loans that are ABR Loans, as applicable, except
that all payments thereon shall be payable to the Canadian Swingline Lender
solely for its own account. In addition, no Canadian Swingline Loan shall be
made if, after giving effect thereto:
     (A) the Borrowers would not be in compliance with the Revolving Exposure
Limitations;
     (B) the aggregate principal amount of the outstanding Facility B Swingline
Loans would exceed the Facility B Swingline Sublimit; or
     (C) the aggregate principal amount of the outstanding Canadian Swingline
Loans would exceed $5,000,000.
     (b) Lender Participations. Upon the making of a Facility A Swingline Loan
or a Facility B Swingline Loan (whether before or after the occurrence of a
Default and regardless of whether a Settlement has been requested with respect
to such Swingline Loan), each Facility A Lender or Facility B Lender, as
applicable, shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the applicable Swingline Lender,
the Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan in proportion to its
Applicable Percentage of the Facility A Commitments or Facility B Commitments,
as applicable. The applicable Swingline Lender, the Administrative Agent, the
Canadian Administrative Agent or the European Administrative Agent may, at any
time, require the applicable Lenders to fund, in the currency in which the
applicable Swingline Loan was denominated, their participations. From and after
the date, if any, on which any Lender is required to fund (and has funded) its
participation in any Swingline Loan purchased hereunder, the Administrative
Agent, the Canadian Administrative Agent or the European Administrative Agent,
as applicable, shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by such Agent in respect of such Loan.
     (c) Swingline Settlements. Each of the Administrative Agent, the Canadian
Administrative Agent and the European Administrative Agent, on behalf of the US
Swingline Lender, the European Swingline Lender or the Canadian Swingline
Lender, as applicable, shall request settlement (a “Settlement”) with the
Facility A Lenders or Facility B Lenders, as applicable, on at least a weekly
basis or on any earlier date that the Administrative Agent elects, by notifying
the applicable Lenders of such requested Settlement by facsimile or e-mail no
later than 11:00 a.m. Local Time (i) on the date of such requested Settlement
(the “Settlement Date”) with regard to US Swingline Loans, (ii) two Business
Days prior to the Settlement Date with regard to Canadian Swingline Loans (or on
the date of such requested Settlement, if a Default or an Event of Default has
occurred and is continuing) and (iii) two Business Days prior to the Settlement
Date with regard to European Swingline Loans (or on the date of such requested
Settlement, if a Default or an Event of Default has occurred and is continuing)
(the date of any request



--------------------------------------------------------------------------------



 



73

made pursuant to clauses (i), (ii) or (iii) above, a “Settlement Request Date”).
Each Facility A Lender or Facility B Lender, as applicable (other than the
Swingline Lenders, in the case of the Swingline Loans) shall transfer, in the
currency in which the applicable Loan was denominated, the amount of such
Lender’s Applicable Percentage of the outstanding principal amount of the
applicable Loan with respect to which Settlement is requested to the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, to an account of such Agent as such Agent
may designate, not later than 2:00 p.m., Local Time, on such Settlement Date.
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied. Such amounts transferred to the applicable Agent shall be applied
against the amounts of the applicable Swingline Lender’s Swingline Loans and,
together with such Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall (so long as no Event of Default pursuant to clause (h) or (i) of
Article VII shall have occurred and be continuing) constitute Revolving Loans of
such applicable Lenders (and shall no longer constitute Swingline Loans). Any
such amounts comprising Revolving Loans and transferred to the applicable Agent
to be applied against Swingline Loans made pursuant to Section 2.05(a)(ii) or
2.05(a)(iii) shall constitute Eurocurrency Revolving Loans with an Interest
Period of one week. If any such amount referred to in this clause (c) is not
transferred to the applicable Agent by any applicable Lender on such Settlement
Date, the applicable Swingline Lender shall be entitled to recover such amount
on demand from such Lender together with interest thereon as specified in
Section 2.07.
     SECTION 2.06 Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower (or any Borrower may request the issuance of Letters of Credit for its
own account), in a form reasonably acceptable to the Administrative Agent,
European Administrative Agent or Canadian Administrative Agent, as applicable,
and the applicable Issuing Bank (a “Letter of Credit Request”), at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower Representative or any Borrower to, or entered into by
the Borrower Representative or any Borrower with, an Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative (or the applicable Borrower) shall hand deliver or facsimile (or
transmit by electronic communication, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent (in the case of Facility A Letters of Credit), the Canadian
Administrative Agent (in the case of Canadian Letters of Credit) with a copy to
the Administrative Agent, or the European Administrative Agent (with respect to
European Letters of Credit and US Letters of Credit that are Facility B Letters
of Credit) with a copy to the Administrative Agent, prior to 9:00 a.m., Local
Time, at least three Business Days prior to the requested date of issuance,
amendment, renewal or extension, a Letter of Credit Request, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal



--------------------------------------------------------------------------------



 



74

or extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the currency of such Letter of Credit (which
shall be in dollars, in the case of each Facility A Letter of Credit, dollars or
Euros, in the case of each Facility B Letter of Credit issued on behalf of the
European Borrower, dollars or Canadian Dollars, in the case of each Facility B
Letter of Credit issued on behalf of the Canadian Borrower or dollars, Canadian
Dollars, Euros, Sterling or Yen, in the case of each Facility B Letter of Credit
issued on behalf of the Company), the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the applicable Issuing
Bank, the applicable Borrower also shall submit a letter of credit application
on such Issuing Bank’s standard form in connection with any request for a Letter
of Credit. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon issuance, amendment, renewal or extension of each Letter of Credit
the Borrowers shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) the aggregate LC
Exposure shall not exceed the LC Sublimit, (ii) the aggregate principal amount
of outstanding Letters of Credit that are standby Letters of Credit shall not
exceed $50,000,000 and (iii) the Borrowers shall be in compliance with the
Revolving Exposure Limitations.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension), subject to
automatic extension or renewal for successive one-year periods (but in no event
shall such renewed Letter of Credit expire on a date that is later than the date
set forth in clause (ii) below) and (ii) the date that is five Business Days
prior to the Maturity Date (it being understood that any Letter of Credit that
provides for time drafts to be submitted thereunder shall have an expiry date
which is in advance of such date five Business Days prior to the Maturity Date
by the number of days contemplated for such time drafts).
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Facility A Lender, with respect to a Facility
A Letter of Credit, or each Facility B Lender, with respect to a Facility B
Letter of Credit, and each Facility A Lender or Facility B Lender, as
applicable, hereby acquires from the applicable Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, (i) each Facility A Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
(ii) with respect to any Facility B Letter of Credit other than a Canadian
Letter of Credit, each Facility B Lender hereby absolutely and unconditionally
agrees to pay to the European Administrative Agent and (iii) with respect to any
Canadian Letters of Credit, each Facility B Lender hereby absolutely and
unconditionally promises to pay the Canadian Administrative Agent, in each case
in the same currency as the applicable LC Disbursement, for the account of the
applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to such Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is



--------------------------------------------------------------------------------



 



75

absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to (i) the Administrative Agent (in the case of any
Facility A Letter of Credit), (ii) the European Administrative Agent (with
respect to any Facility B Letter of Credit other than a Canadian Letter of
Credit) and (iii) the Canadian Administrative Agent (with respect to any
Canadian Letters of Credit), in each case in the currency in which the
applicable Letter of Credit was issued, an amount equal to such LC Disbursement
not later than 1:00 p.m., Local Time, on the date that such LC Disbursement is
made, if the Borrower Representative or the applicable Borrower shall have
received notice of such LC Disbursement prior to 11:00 a.m., Local Time, on such
date, or, if such notice has not been received by the Borrower Representative or
the applicable Borrower prior to such time on such date, then not later than
11:00 a.m., Local Time, on (i) the Business Day that the Borrower Representative
or the applicable Borrower receives such notice, if such notice is received
prior to 11:00 a.m., Local Time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower Representative or the applicable
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that the Borrower Representative on behalf of
the applicable Borrower (or the applicable Borrower) may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with a Borrowing of Revolving
Loans or a Swingline Loan in an equivalent amount and like currency and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Borrowing of Revolving Loans or a
Swingline Loan; provided further that no such payment shall be permitted to be
financed with a Eurocurrency Borrowing. If any Borrower fails to make such
payment when due, the Administrative Agent, the Canadian Administrative Agent or
the European Administrative Agent, as applicable, shall notify each Facility A
Lender or Facility B Lender, as applicable, of the applicable LC Disbursement,
the payment then due from the applicable Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each applicable Lender shall pay to the Administrative Agent, the
Canadian Administrative Agent or the European Administrative Agent, as
applicable, in the same currency as the applicable LC Disbursement, its
Applicable Percentage of the payment then due from the applicable Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the applicable Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent, the Canadian Administrative Agent
or the European Administrative Agent, as the case may be, of any payment from a
Borrower pursuant to this paragraph, such Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the applicable Issuing Bank, then such
Agent shall distribute such payment to such Lenders and the applicable Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the applicable Issuing Bank for any LC Disbursement
(other than the funding of Revolving Loans or a Swingline Loan as contemplated



--------------------------------------------------------------------------------



 



76

above) shall not constitute a Loan and shall not relieve the Borrowers or the
Loan Guarantors of their respective obligations to reimburse such LC
Disbursement.
          (f) Obligations Absolute. The Borrowers’ obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. No
Administrative Agent, Collateral Agent, Lender or Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse the applicable Issuing Bank from liability to any Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrowers to the extent permitted by applicable
law) suffered by such Borrower that are caused by the applicable Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (g) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The applicable Issuing
Bank shall promptly notify the Administrative Agent, Canadian Administrative
Agent or the European Administrative Agent, as applicable, and the Borrower
Representative (or applicable Borrower) by telephone (confirmed by facsimile or
.pdf transmission) of such demand for payment and whether such Issuing Bank has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrowers or the Loan
Guarantors of their obligations



--------------------------------------------------------------------------------



 



77

to reimburse the applicable Issuing Bank and the applicable Lenders with respect
to any such LC Disbursement.
          (h) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless a Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that a Borrower reimburses such LC Disbursement,
at the rate per annum then applicable to (x) ABR Revolving Loans, in the case of
an LC Disbursement in respect of a Facility A Letter of Credit or a Canadian
Letter of Credit denominated in dollars, (y) Canadian Prime Rate Loans, in the
case of an LC Disbursement in respect of a Canadian Letter of Credit denominated
in Canadian Dollars, and (z) Overnight LIBO Loans, in the case of an LC
Disbursement in respect of Facility B Letters of Credit other than Canadian
Letters of Credit; provided that, if the Borrowers fail to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13(e) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Lender pursuant to paragraph (d) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.
          (i) Replacement of the Issuing Banks. Any Issuing Bank may be replaced
at any time by written agreement among the Borrower Representative, the
Administrative Agent (not to be unreasonably withheld or delayed), the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, each Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12(b)
owing by it. From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
          (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph or if any of the other provisions
hereof require cash collateralization (or, on the Business Day on or immediately
following the maturity of the Loans if the Loans have been accelerated, without
any further notice), the Borrowers shall deposit in an account with the
applicable Collateral Agent, in the name of such Collateral Agent and for the
benefit of the Agents, the Lenders and the Issuing Banks (each an “LC Collateral
Account”), an amount, in cash and in the currency in which the applicable
Letters of Credit are denominated, equal to 103 % of the LC Exposure as of such
date plus accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon



--------------------------------------------------------------------------------



 



78

the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII. Such deposit shall be held by the applicable
Collateral Agent as collateral for the payment and performance of the Secured
Obligations. Each Collateral Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account or such account
shall be subject to a Deposit Account Control Agreement and/or acknowledgement
of notice, as applicable, and each Borrower hereby grants the applicable
Collateral Agent (for the benefit of the Agents, the Lenders and the Issuing
Banks) a security interest in the LC Collateral Accounts. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of each Collateral Agent and at each
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by each Collateral Agent to reimburse the
applicable Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of such Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing more than 50% of the total LC
Exposure), be applied to satisfy other Secured Obligations. If the Borrowers are
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the applicable Borrower or Borrower
Representative for the account of the applicable Borrower within two Business
Days after all such Defaults have been cured or waived.
          (k) On the Effective Date, (i) each Existing Letter of Credit, to the
extent outstanding, shall be automatically and without further action by the
parties thereto deemed converted into a Letter of Credit under the applicable
Facility (as reflected on Schedule 2.06) at the request of the Company pursuant
to this Section 2.06 and subject to the provisions hereof as if each such
Existing Letter of Credit had been issued on the Effective Date, (ii) each such
Existing Letter of Credit shall be included in the calculation of LC Exposure
and “Facility A LC Exposure” or “Facility B LC Exposure”, as applicable, and
(iii) all liabilities of the Company and the other Loan Parties with respect to
such Existing Letters of Credit shall constitute Obligations.
          (l) Reporting. Unless otherwise requested by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (and the
Administrative Agent shall notify the European Administrative Agent and/or the
Canadian Administrative Agent, as applicable) (i) on each Business Day, the
aggregate undrawn amount of all outstanding Letters of Credit issued by it
(including a breakdown of the aggregate undrawn amount of all standby Letters of
Credit and all trade Letters of Credit issued by it), (ii) on each Business Day
on which such Issuing Bank expects to issue, amend, renew or extend any Letter
of Credit, whether such Letter of Credit is a trade, financial or performance
Letter of Credit, and the aggregate face amount of the Letters of Credit to be
issued, amended, renewed or extended by it on such date, and no Issuing Bank
shall be permitted to issue, amend, renew or extend such Letter of Credit
without first notifying the Administrative Agent as set forth herein, (iii) on
each Business Day on which such Issuing Bank makes any LC Disbursement, the date
of such LC Disbursement and the amount and currency of such LC Disbursement and
(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request, including but not limited to prompt verification
of such information as may be requested by the Administrative Agent.



--------------------------------------------------------------------------------



 



79

     SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., Local Time, to the account of the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, in an amount equal to such Lender’s
Applicable Percentage; provided that Swingline Loans shall be made as provided
in Section 2.05. Each of the Administrative Agent, the Canadian Administrative
Agent and the European Administrative Agent, as applicable, will make such Loans
available to the Borrower Representative (or, if directed by the Borrower
Representative, to the account of the applicable Borrower) by promptly crediting
the amounts so received, in like funds, to the Funding Account(s); provided that
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent, the
Canadian Administrative Agent or the European Administrative Agent, as
applicable, to the applicable Issuing Bank and (ii) a Protective Advance shall
be retained by the Administrative Agent, the Canadian Administrative Agent or
the European Administrative Agent, as applicable, and disbursed in its
discretion.
          (b) Unless the Administrative Agent, the Canadian Administrative Agent
or the European Administrative Agent, as applicable, shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent, the Canadian Administrative
Agent or the European Administrative Agent, as applicable, such Lender’s share
of such Borrowing, the Administrative Agent, the Canadian Administrative Agent
or the European Administrative Agent, as applicable, may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable (a “Non-Funding Lender”), then the
applicable Lender and the Borrowers agree (jointly and severally with each other
Borrower, but severally and not jointly with the applicable Lenders) to pay to
the Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, the Canadian Administrative Agent or the
European Administrative Agent, as applicable, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrowers, the interest
rate applicable to ABR Loans (in the case of dollar-denominated amounts),
Canadian Prime Rate Loans (in the case of Canadian Dollar-denominated amounts)
or Overnight LIBO Loans (in the case of Euro, Yen or Sterling-denominated
amounts). If such Lender pays such amount to the Administrative Agent, the
Canadian Administrative Agent or the European Administrative Agent, as
applicable, then such amount shall constitute such Lender’s Loan included in
such Borrowing. Notwithstanding the foregoing, the Borrowers shall preserve
their rights and remedies against any Non-Funding Lender which has not made
Loans required by the terms and provisions hereof.





--------------------------------------------------------------------------------



 



80
     SECTION 2.08 Interest Elections. (a) Each Borrowing of Revolving Loans
initially shall be of the Type specified in the applicable Borrowing Request and
(i) in the case of a Eurocurrency Borrowing of Revolving Loans, shall have an
initial Interest Period as specified in such Borrowing Request and (ii) in the
case of BA Drawings, shall have a Contract Period as specified in such Borrowing
Request. Thereafter, the Borrower Representative may elect to convert such
Borrowing to a different Type, to convert BA Drawings to Canadian Prime Rate
Loans, to convert Canadian Prime Rate Loans (other than Swingline Loans) into BA
Drawings or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing of Revolving Loans, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings or Protective Advances, which may not be converted or
continued.
          (b) To make an election pursuant to this Section, the Borrower
Representative shall notify the (i) Administrative Agent, with respect to each
Facility A Revolving Loan, (ii) the European Administrative Agent (with a copy
to the Administrative Agent), with respect to any Facility B Revolving Loan
other than a Canadian Revolving Loan, and (iii) the Canadian Administrative
Agent (with a copy to the Administrative Agent) with respect to any Canadian
Revolving Loan, of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrowers were requesting a
Borrowing of Revolving Loans of the Type resulting from such election to be made
on the effective date of such election, subject to clause (f) below in the case
of BA Drawings. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by facsimile to the European
Administrative Agent or by hand delivery, facsimile or .pdf transmission to the
Administrative Agent or the Canadian Administrative Agent, as applicable, of a
written Interest Election Request in a form approved by the Administrative
Agent, the Canadian Administrative Agent or the European Administrative Agent,
as applicable, and signed by the Borrower Representative.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (A) the Borrower, the Facility and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (C) and (D) below shall be specified for each resulting Borrowing);
     (B) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (C) whether the resulting Borrowing is to be an ABR Borrowing, a
Eurocurrency Borrowing, a Canadian Prime Rate Borrowing, an Overnight LIBO Rate
Borrowing or a BA Drawing; and

 



--------------------------------------------------------------------------------



 



81
     (D) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
and if the resulting Borrowing is a BA Drawing, the Contract Period to be
applicable thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Contract Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent, the Canadian Administrative Agent or the European
Administrative Agent, as applicable, shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.
          (e) If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing of Revolving Loans
prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to (i) an ABR Borrowing, in the case of a
Eurocurrency Borrowing of either Facility A Revolving Loans or Canadian
Revolving Loans denominated in dollars, (ii) a Eurocurrency Borrowing with an
Interest Period of one month, in the case a Eurocurrency Borrowing of Facility B
Revolving Loans other than Canadian Revolving Loans and (iii) a Canadian Prime
Rate Borrowing, in the case of any BA Drawing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as an Event of Default is continuing
(i) no outstanding Borrowing of Revolving Loans may be converted to or continued
as a Eurocurrency Borrowing, (ii) no outstanding Canadian Prime Rate Loans may
be converted to BA Drawings, and (iii) unless repaid, (A) each Eurocurrency
Borrowing of Facility A Loans or of Canadian Revolving Loans denominated in
dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto, (B) each Eurocurrency Borrowing of Facility B Revolving
Loans other than Canadian Revolving Loans shall be converted at the end of the
Interest Period applicable thereto to a Eurocurrency Borrowing with an Interest
Period of one month (or such shorter period determined by the European
Administrative Agent in its Permitted Discretion) and (C) each BA Drawing shall
be converted to, or repaid with the proceeds of, a Canadian Prime Rate Borrowing
at the end of the Contract Period applicable thereto.
          (f) At or before 12:00 p.m. 3 Business Days before the last day of the
Contract Period of any BA Drawing, the Borrower Representative shall give to the
Canadian Administrative Agent its written Interest Election Request in respect
of such BA Drawing which shall specify either that the Canadian Borrower intends
to repay the maturing B/As on such date or to continue to issue B/As on such
date to provide for the payment of the maturing B/As. If the Borrower
Representative fails to deliver such timely notice with respect to a BA Drawing
prior to the end of the Contract Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Contract Period such
Borrowing shall be converted to

 



--------------------------------------------------------------------------------



 



82
Canadian Prime Rate Loans. Upon the conversion to or continuation of any
Borrowing or portion thereof as a BA Drawing, the Discount Proceeds that would
otherwise be payable to the Canadian Borrower by each Facility B Lender pursuant
to Section 2.21(d) in respect of such new BA Drawing shall be applied against
the principal amount of such Borrowing (in the case of a conversion) or the
reimbursement obligation owed to such Lender in respect of such maturing B/As
(in the case of a continuation) (collectively, the “maturing amounts”) and the
Canadian Borrower shall pay to such Facility B Lender an amount equal to the
excess of the maturing amounts over such Discount Proceeds.
     SECTION 2.09 Termination and Reduction of Commitments. (a) Unless
previously terminated, all Commitments shall terminate on the Maturity Date.
          (b) The Borrowers may at any time terminate in full the Commitments
and/or may at any time terminate in full the European Sublimit and/or the
Canadian Sublimit upon (i) the payment in full in cash of all outstanding Loans,
European Loans or Canadian Loans, as applicable, together with accrued and
unpaid interest thereon and on any Letters of Credit, European Letters of Credit
or Canadian Letters of Credit, as applicable, (ii) the cancellation and return
of all outstanding Letters of Credit, European Letters of Credit or Canadian
Letters of Credit, as applicable (or alternatively, with respect to each
applicable Letter of Credit, the furnishing to the applicable Collateral Agent
of a cash deposit in the currency in which the applicable Letters of Credit are
denominated (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent and in the currency in
which the applicable Letters of Credit are denominated) equal to 103% of the LC
Exposure as of such date), (iii) the payment in full in cash of the accrued and
unpaid fees, including the Prepayment Fee, if applicable, and (iv) the payment
in full in cash of all reimbursable expenses and other Obligations, Obligations
of the European Borrower or Obligations of the Canadian Borrower, as applicable,
together with accrued and unpaid interest thereon. Upon the termination in full
of the European Sublimit and the satisfaction in full of the Obligations of the
European Borrower (other than Obligations in respect of contingent liabilities
not then due), (x) the European Borrower will be released from its obligations
under this Agreement and the other Loan Documents (including, but not limited
to, all reporting obligations contained in Section 5.01 relating to the European
Borrowing Base) in its capacity as such, other than in respect of obligations
which expressly survive the term of this Agreement, (y) all Collateral and any
Loan Guaranties of the European Borrower will be released and (z) all events
relating to any European Account Transfer Trigger Event will cease to have
effect. Notwithstanding the foregoing, the termination of the European Sublimit
without a corresponding termination of the Commitments shall have no effect on
the availability to the Company of all or any portion of the Facility B
Commitments. Upon the termination in full of the Canadian Sublimit and the
satisfaction in full of the Obligations of the Canadian Borrower (other than
Obligations in respect of contingent liabilities not then due excluding, for
greater certainty, any Obligations in respect of BA Drawings), (x) the Canadian
Borrower will be released from its obligations under this Agreement and the
other Loan Documents (including, but not limited to, all reporting obligations
contained in Section 5.01 relating to the Canadian Borrowing Base) in its
capacity as such, other than in respect of obligations which expressly survive
the term of this Agreement and (y) all Collateral and any Loan Guaranties of the
Canadian Borrower will be released. Notwithstanding the foregoing, the
termination of the Canadian Sublimit without a corresponding termination of the
Commitments shall have no effect on the availability to the Company of all or
any portion of the

 



--------------------------------------------------------------------------------



 



83
Facility B Commitments. For the avoidance of doubt, all payments of principal,
interest, fees and expenses, and the furnishing of cash deposits, in each case
contemplated in this Section 2.09(b) shall be made (i) to the Administrative
Agent to the extent such payment or deposit is made in connection with a
Facility A Loan or Facility A Letter of Credit, (ii) to the European
Administrative Agent to the extent such payment or deposit is made in connection
with a Facility B Loan other than a Canadian Loan or a Facility B Letter of
Credit other than a Canadian Letter of Credit and (iii) to the Canadian
Administrative Agent to the extent such payment or deposit is made in connection
with a Canadian Revolving Loan or Canadian Letter of Credit.
          (c) The Borrowers may from time to time reduce the Commitments;
provided that (i) each such reduction shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, (ii) each such reduction
shall be applied to the Facility A Commitments and the Facility B Commitments
ratably in accordance with the aggregate amount of the Commitments at such time,
(iii) each such reduction prior to the first anniversary of the Effective Date
shall be accompanied by a payment to the Administrative Agent for the benefit of
the Facility A Lenders (with respect to any reduction of the Facility A
Commitments) or the European Administrative Agent for the benefit of the
Facility B Lenders (with respect to any reduction in the Facility B
Commitments), of a Prepayment Fee and (iii) the Borrowers shall not reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the Borrowers would not be in compliance with the
Revolving Exposure Limitations.
          (d) The Borrower Representative shall notify (x) the Administrative
Agent of any election to terminate or reduce the Facility A Commitments, (y) the
European Administrative Agent (with a copy to the Canadian Administrative Agent
and the Administrative Agent) of any election to terminate or reduce the
Facility B Commitments or the European Sublimit and (z) the Canadian
Administrative Agent (with a copy to the Administrative Agent) of any election
to terminate or reduce the Canadian Sublimit, in each case under paragraph
(b) or (c) of this Section, at least three Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent, European Administrative Agent or Canadian Administrative
Agent, as applicable, shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower Representative pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower Representative may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower Representative (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
     SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrowers hereby
unconditionally promise to pay to the Administrative Agent, the Canadian
Administrative Agent or the European Administrative Agent, as applicable (i) for
the account of each Lender the then unpaid principal amount of each Revolving
Loan on the Maturity Date, (ii) for the account of each applicable Facility B
Lender, the then unpaid principal amount of any BA Drawing in accordance with
Section 2.21, and (iii) the then unpaid amount of each Protective Advance on

 



--------------------------------------------------------------------------------



 



84
the earlier of the Maturity Date and demand by such Agent. For the avoidance of
doubt, all payments of principal contemplated in this Section 2.10(a) shall be
made (i) to the Administrative Agent to the extent such payment is made in
connection with a Facility A Revolving Loan or Facility A Protective Advance,
(ii) to the European Administrative Agent to the extent such payment is made in
connection with (x) a Facility B Revolving Loan other than a Canadian Revolving
Loan or (y) a Facility B Protective Advance other than a Canadian Protective
Advance, and (iii) to the Canadian Administrative Agent to the extent such
payment is made in connection with a Canadian Revolving Loan, a BA Drawing or a
Canadian Protective Advance.
          (b) On each Business Day, the Administrative Agent, the Canadian
Administrative Agent or the European Administrative Agent, as applicable, shall
apply, subject to Section 2.18(b), and in a manner consistent with the last
sentence of Section 2.09(b), all funds credited to any applicable Collection
Account as of 10:00 a.m., Local Time, on such Business Day (whether or not
immediately available) and made available to it by the applicable Collateral
Agent first to prepay any Protective Advances that may be outstanding, pro rata,
second to prepay the Swingline Loans and third to prepay other Revolving Loans
(without a corresponding reduction in Commitments); provided that other than
during any Full Cash Dominion Period, the foregoing shall apply exclusively to
the European Borrower (including any Collection Account thereof) and the
prepayment of European Protective Advances, European Revolving Loans and
Revolving Exposure relating to the European Borrower in respect of its Facility
B Loans. Any such application of funds shall be made (i) from Collection
Accounts of the US Loan Parties first in respect of Obligations of the Company,
as directed by the Company (or, if on such date the applicable conditions
precedent set forth in Section 4.02 have not been satisfied, in respect of the
Obligations of the Company under each Facility ratably in accordance with the
then outstanding amounts thereof) and second in respect of Obligations of the
European Borrower and the Canadian Borrower, as directed by the Company (or, if
on such date the applicable conditions precedent set forth in Section 4.02 have
not been satisfied, in respect of the Obligations of the European Borrower and
the Canadian Borrower, as directed by the Administrative Agent) and (ii) from
Collection Accounts of the European Loan Parties or the Canadian Loan Parties,
solely in respect of Obligations of the European Borrower and the Canadian
Borrower, respectively, as directed by the Company (or, if on such date the
applicable conditions precedent set forth in Section 4.02 have not been
satisfied, in respect of the Obligations of the European Borrower and the
Canadian Borrower, as directed by the Administrative Agent). Notwithstanding the
foregoing, in the event that (x) the Administrative Agent, the Canadian
Administrative Agent or the European Administrative Agent, as applicable,
receives amounts pursuant to this Section 2.10(b) in any currency in which no
Obligations are then outstanding, the Administrative Agent, the Canadian
Administrative Agent or the European Administrative Agent, as applicable, may
elect to either (A) solely to the extent the conditions set forth in
Section 4.02 have been met, return such amounts to the applicable Loan Party
upon such Loan’s Party request, (B) convert such amounts to another currency and
apply such converted amounts to outstanding Obligations pursuant to this
Section 2.10(b) or (C) retain such amounts for a reasonable period of time
pending any action taken pursuant to clauses (A) or (B) above or (y) on any
Interim Calculation Date, the European Administrative Agent receives amounts
from Collection Accounts of the European Loan Parties pursuant to this
Section 2.10(b) in excess of the Adjusted Funding Amount, the European
Administrative Agent may elect to either (A) retain such excess amounts for a
reasonable period of time to fund future requests for European Swingline Loans
pursuant to

 



--------------------------------------------------------------------------------



 



85
Section 2.05, (B) apply such excess amounts to the Obligations outstanding on
such date pursuant to this Section 2.10(b) or (C) solely to the extent the
conditions set forth in Section 4.02 have been met, return such amounts to the
applicable Loan Party upon such Loan Party’s request.
          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent, the Canadian Administrative Agent or the European Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
          (e) The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender, the Administrative Agent, the Canadian Administrative Agent or the
European Administrative Agent to maintain such accounts or any error therein
shall not in any manner affect the obligation of the Borrowers to repay the
Loans in accordance with the terms of this Agreement.
          (f) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
     SECTION 2.11 Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time, and without premium or penalty (other than any
applicable Prepayment Fee owing in connection with a Prepayment Event), to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (d) of this Section, except that the Borrowers shall not prepay
any BA Drawings except on the last day of the Contract Period applicable thereto
(subject to any mandatory prepayment requirements hereunder).
          (b) Except for Protective Advances permitted under Section 2.04, in
the event and on such occasion that the Borrowers are not in compliance with the
Revolving Exposure Limitations, the Borrowers shall promptly prepay (or, in the
case of LC Exposure, cash collateralize) Revolving Loans, LC Exposure and/or
Swingline Loans in an aggregate amount necessary such that, on a pro forma basis
following such prepayments or cash collateralization, the Borrowers shall be in
compliance with the Revolving Exposure Limitations (it being understood that, in
order to comply with this clause (b), the Borrowers shall prepay all such

 



--------------------------------------------------------------------------------



 



86
Revolving Loans and Swingline Loans prior to any cash collateralization of LC
Exposure hereunder).
          (c) (i) In the event and on each occasion that any Net Proceeds are
received by or on behalf of the Company or any Subsidiary in respect of any
transaction permitted pursuant to Section 6.05(g), the Borrowers shall,
immediately after such Net Proceeds are received by the Company or any
Subsidiary, prepay the Revolving Loans and Swingline Loans and, to the extent
that such Net Proceeds exceed the amount of the Revolving Loans and Swingline
Loans outstanding, cash collateralize outstanding LC Exposure in an aggregate
amount equal to 100% of such Net Proceeds.
               (ii) In the event and on each occasion that the Company or any
Subsidiary receives an Eligible Tax Refund, the Borrowers shall, immediately
after such amounts are received by the Company or any Subsidiary, prepay the
Revolving Loans and Swingline Loans and, to the extent that the amount of such
Eligible Tax Refund exceeds the amount of the Revolving Loans and Swingline
Loans outstanding, cash collateralize outstanding LC Exposure in an aggregate
amount equal to 100% of such Eligible Tax Refund.
          (d) The Borrower Representative shall notify the Administrative Agent,
the Canadian Administrative Agent and the European Administrative Agent, as
applicable (and in the case of prepayment of a Swingline Loan, the applicable
Swingline Lender) by telephone (confirmed by facsimile or, in the case of any
notification to the Administrative Agent or the Canadian Administrative Agent,
.pdf transmission) of any prepayment hereunder (i) in the case of prepayment of
a Eurocurrency Borrowing of Revolving Loans, not later than 10:00 a.m., Local
Time, two Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing of Revolving Loans, a Canadian Prime Rate
Borrowing of Revolving Loans or an Overnight LIBO Borrowing of Revolving Loans,
not later than 10:00 a.m., Local Time, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Borrowing of Revolving Loans, the applicable Agent shall advise
the Lenders of the contents thereof. Each partial prepayment of any Borrowing of
Revolving Loans shall be in an amount that would be permitted in the case of an
advance of a Borrowing of Revolving Loans of the same Type as provided in
Section 2.02. Each prepayment of a Borrowing of Revolving Loans shall be applied
ratably to the Revolving Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued but unpaid interest to the extent required by
Section 2.13.
          (e) For the avoidance of doubt, all payments of principal, interest or
fees made pursuant to this Section 2.11 shall be made (i) to the Administrative
Agent to the extent such payment or deposit is made in connection with a
Facility A Loan or Facility A Letter of Credit, (ii) to the European
Administrative Agent to the extent such payment is made in connection with (x) a
Facility B Letter of Credit other than a Canadian Letter of Credit or (y) a
Facility B Loan other than a Canadian Loan, and (iii) to the Canadian
Administrative Agent to

 



--------------------------------------------------------------------------------



 



87
the extent such payment is made in connection with a Canadian Letter of Credit
or a Canadian Loan.
     SECTION 2.12 Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Commitment Fee Rate on the average daily amount of the Available
Commitment of such Lender under Facility A and Facility B during the period from
and including the Effective Date to but excluding the date on which the Lenders’
Commitments terminate. Accrued commitment fees shall be payable in arrears on
the first Business Day of each calendar quarter and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed.
Notwithstanding anything to the contrary contained herein, all commitment fees
shall be paid by the Company to the Administrative Agent.
          (b) The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Facility A Lender a participation fee with respect to its
participations in Facility A Letters of Credit, (ii) to the European
Administrative Agent for the account of each Facility B Lender a participation
fee with respect to its participations in Facility B Letters of Credit other
than Canadian Letters of Credit, and (iii) to the Canadian Administrative Agent
for the account of each Facility B Lender a participation fee with respect to
its participations in Canadian Letters of Credit, which, in each case, shall
accrue at the same Applicable Spread used to determine the interest rate
applicable to Eurocurrency Revolving Loans (or, in the case of documentary
Letters of Credit, 50% of such Applicable Spread) on the average daily amount of
such Lender’s applicable LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any such
LC Exposure, and (ii) to the applicable Issuing Bank a fronting fee, which shall
accrue at a rate per annum to be agreed with each Issuing Bank on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) relating to Letters of Credit issued by such
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the first day of each calendar
quarter shall be payable on the first Business Day of each calendar quarter and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed.
          (c) The Borrowers agree to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

 



--------------------------------------------------------------------------------



 



88
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available dollars, to the Administrative Agent, European
Administrative Agent or Canadian Administrative Agent, as applicable, (or to the
applicable Issuing Bank, in the case of fees payable to an Issuing Bank) for
distribution, in the case of commitment fees and participation fees, to the
applicable Lenders, ratably. Fees paid shall not be refundable under any
circumstances.
     SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing
(including each Facility A Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Spread.
          (b) The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Spread.
          (c) The Loans comprising each Overnight LIBO Borrowing (including each
Facility B Swingline Loan other than any Canadian Swingline Loan and each
Facility B Protective Advance other than any Canadian Protective Advance) shall
bear interest at the Overnight LIBO Rate plus the Applicable Spread.
          (d) The Loans comprising each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Spread.
          (e) Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower Representative (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.02 requiring the consent of “each Lender directly
affected thereby” for reductions in interest rates), declare that (i) all Loans
and participation fees on account of Letters of Credit shall bear interest at 2%
plus the rate otherwise applicable to such Loans or participation fees, as
applicable, as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount outstanding hereunder, (x) if such amount is
denominated in dollars, such amount shall accrue at 2% plus the rate applicable
to ABR Loans as provided in paragraph (a) of this Section, (y) if such amount is
denominated in Euros, Sterling or Yen, such amount shall accrue at 2% plus the
rate applicable to Overnight LIBO Rate Loans as provided in paragraph (c) of
this Section and (z) if such amount is denominated in Canadian Dollars, such
amount shall accrue at 2% plus the rate applicable to Canadian Prime Rate Loans
as provided in paragraph (d) of this Section.
          (f) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (e) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan or Canadian Prime Rate Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion. Accrued
interest shall be payable (i) to the Administrative Agent for the account of
each Facility A Lender, ratably, with respect to interest on any Facility A
Revolving

 



--------------------------------------------------------------------------------



 



89
Loan or Facility A Swingline Loan, (ii) to the Administrative Agent with respect
to interest on any Facility A Protective Advance, (iii) to the European
Administrative Agent for the account of each Facility B Lender, ratably, with
respect to interest on any Facility B Revolving Loan other than any Canadian
Revolving Loan or any Facility B Swingline Loan other than any Canadian
Swingline Loan, (iv) to the European Administrative Agent with respect to
interest on any European Protective Advance or any Facility B US Protective
Advance, (v) to the Canadian Administrative Agent for the account of each
Facility B Lender, ratably, with respect to interest on a Canadian Revolving
Loan or a Canadian Swingline Loan, and (vi) to the Canadian Administrative Agent
with respect to interest on any Canadian Protective Advance denominated in
Canadian Dollars.
          (g) All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed, (ii) interest computed
on Loans and Letters of Credit denominated in Sterling shall be computed on the
basis of a year of 365 days, and shall be payable for the actual number of days
elapsed and (iii) interest and fees computed on Loans and Letters of Credit
denominated in Canadian Dollars shall be computed on the basis of a year of
365 days (or 366 days in a leap year). The applicable Alternate Base Rate,
Canadian Prime Rate, Discount Rate, Adjusted LIBO Rate or Overnight LIBO Rate
shall be determined by the Administrative Agent, the Canadian Administrative
Agent or the European Administrative Agent, as applicable, and such
determination shall be conclusive absent manifest error.
          (h) For purposes of disclosure pursuant to the Interest Act (Canada),
the annual rates of interest or fees to which the rates of interest or fees
provided in this Agreement and the other Loan Documents (and stated herein or
therein, as applicable, to be computed on the basis of 360 days or any other
period of time less than a calendar year) are equivalent are the rates so
determined multiplied by the actual number of days in the applicable calendar
year and divided by 360 or such other period of time, respectively.
          (i) All interest hereunder shall be paid in the currency in which the
Loan giving rise to such interest is denominated.
     SECTION 2.14 Alternate Rate of Interest. (a) If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:
     (A) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (B) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 



--------------------------------------------------------------------------------



 



90
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, facsimile or .pdf transmission as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing of Revolving Loans to, or continuation of any
Borrowing of Revolving Loans as, a Eurocurrency Borrowing shall be ineffective,
and any such request for a continuation of a Eurocurrency Borrowing of Facility
A Revolving Loans or Canadian Revolving Loans denominated in dollars shall be
deemed to be a request to convert such Borrowing to an ABR Borrowing, (ii) if
any Borrowing Request requests a Eurocurrency Borrowing of Facility A Revolving
Loans or Canadian Revolving Loans denominated in dollars, such Borrowing shall
be made as an ABR Borrowing and (iii) if any Borrowing Request requests (or any
Interest Rate Election requests a conversion to or continuation of) a
Eurocurrency Borrowing of Facility B Revolving Loans other than Canadian
Revolving Loans, such Borrowing shall be made as an Alternate Rate Borrowing
(and any request set forth in such Interest Rate Election shall be deemed to be
a request to convert such Borrowing to an Alternate Rate Borrowing).
          (b) If at any time:
     (A) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Overnight LIBO Rate; or
     (B) the Administrative Agent is advised by the Required Lenders that the
Overnight LIBO Rate will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in any Overnight LIBO Borrowing;
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone, facsimile or .pdf transmission as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the Lenders that the circumstances giving rise
to such notice no longer exist, any Overnight LIBO Borrowing shall be made as an
Alternate Rate Borrowing.
     SECTION 2.15 Increased Costs. (a) If any Change in Law shall:
     (A) subject any Lender or any Issuing Bank to any (or any increase in any)
Other Connection Taxes with respect to this Agreement or any other Loan
Document, any Letter of Credit, or any participation in a Letter of Credit or
any Loan made or Letter of Credit issued by it, except any such Taxes imposed on
or measured by its net income or profits (however denominated), capital taxes
imposed by the Canadian Governmental Authority or franchise taxes imposed in
lieu of net income, profits or Canadian capital taxes and except to the extent
the Loan Parties have paid additional amounts to such Lender or Issuing Bank
with respect to such Taxes pursuant to Section 2.17;

 



--------------------------------------------------------------------------------



 



91
     (B) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or Overnight LIBO Rate) or any Issuing Bank; or
     (C) impose on any Lender or any Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans, Overnight
LIBO Loans, Bankers’ Acceptances of BA Equivalent Loans made by such Lender or
any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Overnight LIBO Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any
Letter of Credit, Swingline Loan or Protective Advance, or of purchasing or
accepting Bankers’ Acceptances or making or maintaining BA Equivalent Loans or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.
          (b) If any Lender or any Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or such Issuing Bank’s capital or on the capital
of such Lender’s or such Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit, Swingline Loans or Protective Advances held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or any Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be

 



--------------------------------------------------------------------------------



 



92
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 270 days prior to the date
that such Lender or such Issuing Bank, as the case may be, notifies the Borrower
Representative of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.
     SECTION 2.17 Taxes. (a) Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes;
provided that if any applicable law (as determined in the good faith discretion
of an applicable Withholding Agent (as defined below)) requires the deduction or
withholding of any Taxes from any such payment (including, for the avoidance of
doubt, any such deduction or withholding required to be made by the applicable
Loan Party, the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent, any Collateral Agent or, in the case of any
Lender that is treated as a partnership for U.S. federal income tax purposes, by
such Lender for the account of any of its direct or indirect beneficial owners),
the applicable Loan Party, the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent, the applicable Collateral Agent, the
Lender or the applicable direct or indirect beneficial owner of a Lender that is
treated as a partnership for U.S. federal income tax purposes (any such person a
“Withholding Agent”) shall make such deductions and timely pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified

 



--------------------------------------------------------------------------------



 



93
Tax or Other Tax, then the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, each Collateral Agent, each Lender, any Issuing Bank or,
in the case of any Lender that is treated as a partnership or a disregarded
entity for U.S. federal income tax purposes, its direct or indirect beneficial
owner, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made.
          (b) The Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
          (c) The Loan Parties shall jointly and severally indemnify the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, each Collateral Agent, each Lender and each Issuing Bank,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid or payable by the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, such Collateral Agent,
such Lender (or its beneficial owner) or such Issuing Bank, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower Representative by the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent, a
Collateral Agent, a Lender or an Issuing Bank (with a copy to the Administrative
Agent), as applicable, shall be conclusive absent manifest error. This paragraph
(c) shall not apply to the extent that the Indemnified Taxes or Other Taxes are
compensated for by an increased payment under Section 2.17(a) or a payment or
reimbursement under Section 2.17(b).
          (d) Each Lender shall indemnify the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent or any Collateral Agent,
as applicable, within 10 days after demand therefor, for the full amount of any
Excluded Taxes attributable to such Lender that are payable or paid by the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent or any Collateral Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
          (e) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, the Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (f) Each US Fee Receiver hereby represents that it is a Permitted Fee
Receiver and agrees, to the extent legally entitled to do so, to update Internal
Revenue Service

 



--------------------------------------------------------------------------------



 



94
Form W-9 (or its successor form) or applicable Internal Revenue Service Form W-8
(or its successor form) upon any change in such Person’s circumstances or if
such form expires or becomes inaccurate or obsolete, and to promptly notify the
Borrower Representative and the Administrative Agent if such Person becomes
legally ineligible to provide such form. In the case of a Lender that is a
domestic partnership or disregarded entity for U.S. federal income tax purposes,
this requirement shall also apply to its beneficial owners. As of the Effective
Date, no Loan Parties will withhold on any fees paid under this Agreement.
     (g) Any Foreign Lender that is entitled to an exemption from or reduction
of any applicable withholding tax with respect to payments hereunder or under
any other Loan Document shall deliver to the Borrower Representative (with a
copy to the Administrative Agent), at the time or times reasonably requested by
the Borrower Representative or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding of
Tax. In addition, any Lender, if requested by the Borrower Representative, the
Administrative Agent or the European Administrative Agent, the Canadian
Administrative Agent or any Collateral Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative, the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent or any Collateral Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such forms shall not be
required if the Foreign Lender is not legally entitled to do so. Without
limiting the generality of the foregoing, in the case of the Company or any
other US Loan Party, any Foreign Lender to the Company or any other US Loan
Party shall, to the extent it is legally entitled to do so, deliver to the
Borrower Representative and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower Representative or the Administrative
Agent), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Company within the meaning of
section 881(c)(3)(B) of the Code, (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (D) the interest payment in
question is not effectively connected with the United States trade or business
conducted by such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly
completed copies of Internal Revenue Service Form W-8BEN,

 



--------------------------------------------------------------------------------



 



95
     (iv) to the extent a Foreign Lender is not the beneficial owner (for
example, where the Foreign Lender is a partnership or participating Lender
granting a typical participation), an Internal Revenue Service Form W-8IMY,
accompanied by a Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or
     (v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower Representative to determine the
withholding or deduction required to be made.
Each Lender agrees that if any form or certification it previously delivered by
it expires or becomes obsolete or inaccurate in any respect, it shall update
such form or certification or promptly notify the Borrower Representative and
the Administrative Agent in writing of its legal inability to do so.
          (h) If the Administrative Agent, the European Administrative Agent,
the Canadian Administrative Agent, any Collateral Agent, any Lender or any
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Indemnified Taxes or Other Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including additional amounts paid by any Loan
Party pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Indemnified Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses (including any Taxes) of
the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, such Collateral Agent, such Lender or such Issuing Bank,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such indemnifying party, upon the request of the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, such
Collateral Agent, such Lender or such Issuing Bank, agrees to repay the amount
paid over pursuant to this Section 2.17(h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, such Collateral Agent, such Lender or such Issuing Bank in
the event the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent, such Collateral Agent, such Lender or such
Issuing Bank is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
any Issuing Bank or Lender be required to pay any amount to any Loan Party the
payment of which would place the Issuing Bank or such Lender in a less favorable
net after-Tax position than the Issuing Bank or such Lender would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, any Collateral Agent, any Lender or any Issuing Bank to
make available its Tax returns (or any

 



--------------------------------------------------------------------------------



 



96
other information relating to its Taxes which it deems confidential) to the
Borrowers or any other Person nor shall it be construed to require the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, any Collateral Agent, any Lender or any Issuing Bank, as
the case may be, to apply for or otherwise initiate any refund contemplated in
this Section 2.17.
          (i) All amounts set out, or expressed to be payable under any Loan
Document by any party to the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent, any Collateral Agent, any Lender or
any Issuing Bank which (in whole or in part) constitute the consideration for
VAT purposes shall be deemed to be exclusive of any VAT which is chargeable in
connection therewith. If, in connection with this Agreement, VAT is chargeable
to, or in respect of any payment made by any Loan Party to, the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent, any
Collateral Agent, any Lender or any Issuing Bank, such Loan Party shall promptly
pay to the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, such Collateral Agent, such Lender or such Issuing Bank,
as the case may be, an amount equal to the amount of such VAT (and the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, such Collateral Agent, such Lender or such Issuing Bank,
as the case may be, shall promptly provide an appropriate VAT invoice to such
party).
          (j) For the avoidance of doubt and without duplication, where any
party is required under any Loan Document to reimburse the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent, any
Collateral Agent, any Lender or any Issuing Bank, as the case may be, for any
costs or expenses, that party shall also at the same time pay and indemnify each
such Administrative Agent, European Administrative Agent, the Canadian
Administrative Agent, Collateral Agent, any Lender or any Issuing Bank, as the
case may be, against all VAT and any stamp duty, registration or other similar
tax payables, in each case incurred in connection with the entry into,
performance or enforcement of any Loan Document.
          (k) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
     SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Local Time, on the date when due, in immediately
available funds, without set-off or counterclaim. Except as otherwise expressly
set forth herein, all payments of Loans shall be paid in the currency in which
such Loans were made and shall be made for the account of the relevant Lenders
pro rata in accordance with the respective unpaid principal amounts of the Loans
made to the applicable Borrower held by them. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, the
European Administrative Agent or the Canadian Administrative Agent, as
applicable, be deemed to have been received on the next succeeding Business Day
for purposes of calculating interest thereon. All such payments shall be made to
(i) with respect to payments of Facility A Loans, LC Disbursements of any
Issuing Bank in respect of Facility A Letters of Credit, fronting fees payable
to any Issuing Bank in respect of Facility A Letters of Credit, fees

 



--------------------------------------------------------------------------------



 



97
payable pursuant to Section 2.12(a), participation fees in respect of Facility A
Letters of Credit payable pursuant to Section 2.12(b), and fees payable pursuant
to Section 2.12(c), the Administrative Agent at its offices at 10 South
Dearborn, 22nd Floor, Chicago, Illinois 60603 USA, (ii) with respect to payments
of Canadian Loans, LC Disbursements of any Issuing Bank in respect of Canadian
Letters of Credit, fronting fees payable to any Issuing Bank in respect of
Canadian Letters of Credit, the Canadian Administrative Agent at its offices at
200 Bay Street, Royal Bank Plaza, Floor 18, Toronto M57 2J2 Canada and (iii) for
payments of Facility B Loans other than Canadian Loans, LC Disbursements of any
Issuing Bank in respect of Facility B Letters of Credit other than Canadian
Letters of Credit, fronting fees payable to any Issuing Bank in respect of
Facility B Letters of Credit other than Canadian Letters of Credit, the European
Administrative Agent at its offices at 125 London Wall, London EC2Y 5AJ, United
Kingdom, except payments to be made directly to an Issuing Bank or a Swingline
Lender as expressly provided herein and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. Each of the Administrative Agent, the European Administrative
Agent and the Canadian Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient,
in like funds, promptly following receipt thereof. If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments hereunder shall be made in dollars, except that all
payments in respect of Loans (and interest thereon) and LC Exposures shall be
made in the same currency in which such Loan was made or Letter of Credit
issued. During any Full Cash Dominion Period, solely for purposes of determining
the amount of Loans available for borrowing purposes, checks (in addition to
immediately available funds applied pursuant to Section 2.10(b)) from
collections of items of payment and proceeds of any Collateral shall be applied
in whole or in part against the applicable Obligations as of 10:00 a.m., Local
Time, on the Business Day of receipt, subject to actual collection.
          (b) Any proceeds of Collateral of any Loan Party received by the
Administrative Agent or any Collateral Agent (i) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct or (ii) at any other time, not constituting (A) a
specific payment of principal, interest, fees or other sum payable under the
Loan Documents (which shall be applied as specified by the Borrowers), (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11) or
(C) amounts to be applied from the Collection Account (which shall be applied in
accordance with Section 2.10(b)), shall be applied, subject to the Intercreditor
Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent, the
European Administrative Agent, the Canadian Administrative Agent, any Collateral
Agent and any Issuing Bank from, or guaranteed by, such Loan Party under the
Loan Documents (other than in connection with Banking Services Obligations,
Acceptance Obligations, Swap Obligations or Synthetic Lease Obligations),
second, to pay any fees or expense reimbursements then due to the Lenders from,
or guaranteed by, such Loan Party under the Loan Documents (other than in
connection with Banking Services, Acceptance Obligations, Swap Obligations or
Synthetic Lease Obligations), third, to pay interest due in respect of the
Protective Advances owing by or guaranteed by such Loan Party, ratably, fourth,
to pay the principal of the Protective Advances owing by or guaranteed by such
Loan Party, ratably, fifth, to pay interest then due and payable on the Loans
(other than the Protective Advances) and unreimbursed LC Disbursements,

 



--------------------------------------------------------------------------------



 



98
in each case owing or guaranteed by such Loan Party, ratably, sixth, to prepay
principal on the Loans (other than the Protective Advances) and unreimbursed LC
Disbursements owing or guaranteed by such Loan Party, ratably, seventh, to pay
an amount to the US Collateral Agent equal to 103% of the aggregate undrawn face
amount of all outstanding Letters of Credit issued on behalf of, or guaranteed
by, such Loan Party, to be held as cash collateral for such Obligations, eighth,
to the payment of any amounts owing with respect to Banking Services
Obligations, Acceptance Obligations and Secured Swap Obligations owing or
guaranteed by such Loan Party, ratably, ninth, to the payment of any other
Secured Obligations (other than Synthetic Lease Obligations) due to the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, any Collateral Agent or any Lender by, or guaranteed by,
such Loan Party, ratably, and tenth, any balance remaining after the Secured
Obligations shall have been paid in full and no Letters of Credit shall be
outstanding (other than Letters of Credit which have been cash collateralized in
accordance with the foregoing) shall be paid over to the applicable Loan Party
at its Funding Account. Notwithstanding anything to the contrary contained in
this Agreement, unless so directed by the Borrower Representative, or unless a
Default is in existence, none of the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, the Collateral Agents
nor any Lender shall apply any payment which it receives from Collateral
Proceeds to any Eurocurrency Loan of a Class, except (a) on the expiration date
of the Interest Period applicable to any such Eurocurrency Loan or (b) in the
event, and only to the extent, that there are no outstanding ABR Loans,
Overnight LIBO Loans or Canadian Prime Rate Loans of the same Class and, in any
such event, the Borrowers shall pay the break funding payment required in
accordance with Section 2.16. Each of the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent and the Lenders shall
have the continuing and exclusive right to apply and reverse and reapply any and
all such proceeds and payments to any portion of the Secured Obligations to
maximize realization of the Collateral (it being understood that,
notwithstanding the foregoing, in no event shall payments be made pursuant to
levels “eighth”, “ninth” or “tenth” above prior to the payment in full of all
obligations described in levels “first” through “seventh” above).
Notwithstanding the foregoing, any such application of proceeds from Collateral
of the European Loan Parties and the Canadian Loan Parties shall be made solely
in respect of Obligations of the European Loan Parties and the Canadian Loan
Parties, respectively.
          (c) At the election of the Administrative Agent, the European
Administrative Agent or the Canadian Administrative Agent, as the case may be,
all payments of principal, interest, LC Disbursements, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.03), and other sums payable by any Borrower
under the Loan Documents, may be paid from the proceeds of Borrowings made by
such Borrower hereunder whether made following a request by the Borrower
Representative pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of such Borrower maintained
with the Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent. Each Borrower hereby irrevocably authorizes (i) the
Administrative Agent, the European Administrative Agent or the Canadian
Administrative Agent, as applicable, to make a Borrowing for the purpose of
paying each payment of principal, interest and fees owing by such Borrower as it
becomes due hereunder or any other amount due from such Borrower under the Loan
Documents and agrees that all such amounts charged shall constitute Loans
(including Swingline Loans, but such a Borrowing may only constitute a
Protective Advance if it is to reimburse costs,

 



--------------------------------------------------------------------------------



 



99
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable and (ii) the Administrative Agent, the European Administrative
Agent or the Canadian Administrative Agent, as applicable, to charge any deposit
account of such Borrower maintained with such Agent for each payment of
principal, interest and fees owing by such Borrower as it becomes due hereunder
or any other amount due from such Borrower under the Loan Documents.
          (d) If any Lender shall, by exercising any right of set-off or
counterclaim, as a result of Section 2.18(b) or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrowers pursuant to and in accordance with the express terms of this
Agreement (other than Section 2.18(b)) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
          (e) Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrowers will not make such payment, the Administrative Agent, the
European Administrative Agent or the Canadian Administrative Agent, as
applicable, may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as the case may be, the amount due. In
such event, if the Borrowers have not in fact made such payment, then each of
the Lenders or the applicable Issuing Bank, as the case may be, severally agrees
to repay to the Administrative Agent, the European Administrative Agent and the
Canadian Administrative Agent, if applicable, forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, the European
Administrative Agent or the Canadian Administrative Agent, if applicable, at a
rate determined by the relevant Administrative Agent in accordance with banking
industry rules on interbank compensation or in the case of amounts due in
dollars, the Federal Funds Effective Rate if greater.

 



--------------------------------------------------------------------------------



 



100
          (f) If any Lender shall fail to make any payment required to be made
by it hereunder, then the Administrative Agent and, if applicable, the European
Administrative Agent and/or the Canadian Administrative Agent, may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by it for the account of such Lender to satisfy such
Lender’s obligations hereunder until all such unsatisfied obligations are fully
paid.
     SECTION 2.19 Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, or is otherwise a Departing
Lender (as defined below), then:
     (a) such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future, (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (and the Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment)
and (iii) would not breach any applicable law;
     (b) the Borrowers may, at their sole expense and effort, require such
Lender or any Defaulting Lender (each herein, a “Departing Lender”), upon notice
to the Departing Lender and the Administrative Agent, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee specified by the Borrowers that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrowers shall have received the prior written consent of
the Administrative Agent (and if a Commitment is being assigned, the Issuing
Banks), which consent shall not unreasonably be withheld or delayed, (ii) the
Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
Swingline Loans and Protective Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts), (iii) any processing and recordation fee
owing pursuant to Section 9.04(c)(iv) in connection with such assignment shall
be paid by the applicable Borrower and (iv) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Departing Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.
     SECTION 2.20 Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent, any
Collateral Agent, any Issuing

 



--------------------------------------------------------------------------------



 



101
Bank or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent,
such Collateral Agent, such Issuing Bank or such Lender. The provisions of this
Section 2.20 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, any Collateral Agent,
any Issuing Bank or any Lender in reliance upon such payment or application of
proceeds. The provisions of this Section 2.20 shall survive the termination of
this Agreement.
     SECTION 2.21 Bankers’ Acceptances. (a) The Canadian Borrower may issue
Bankers’ Acceptances denominated in Canadian Dollars for acceptance and purchase
by the Facility B Lenders in accordance with the provisions of Section 2.01,
Section 2.03 and this Section 2.21.
          (b) Term. Each Bankers’ Acceptance shall have a Contract Period of
approximately thirty days, sixty days, ninety days or one hundred and eighty
days or (with the consent of each affected Lender) two hundred and seventy days
or three hundred and sixty-five days, subject to availability. No Contract
Period shall extend beyond the Maturity Date. If such Contract Period would
otherwise end on a day that is not a Business Day, such Contract Period shall
end on the next preceding day that is a Business Day.
          (c) Discount Rate. On each Borrowing date on which Bankers’
Acceptances are to be accepted, the Canadian Administrative Agent shall advise
the Canadian Borrower as to the Canadian Administrative Agent’s determination of
the applicable Discount Rate for the Bankers’ Acceptances which any of the
Facility B Lenders have agreed to purchase.
          (d) Purchase. Each Facility B Lender agrees to purchase a Bankers’
Acceptance accepted by it. The Canadian Borrower shall sell, and such Facility B
Lender shall purchase, the Bankers’ Acceptance at the applicable Discount Rate.
Such Facility B Lender shall provide to the Canadian Funding Office the Discount
Proceeds less the Acceptance Fee payable by the Canadian Borrower with respect
to such Bankers’ Acceptance. Such proceeds will then be made available to the
Canadian Borrower by the Canadian Administrative Agent crediting an account as
directed by the Canadian Borrower with the aggregate of the amounts made
available to the Canadian Administrative Agent by such Facility B Lenders and in
like funds as received by the Canadian Administrative Agent.
          (e) Sale. Each Facility B Lender may from time to time hold, sell,
rediscount or otherwise dispose of any or all Bankers’ Acceptances accepted and
purchased by it.
          (f) Power of Attorney for the Execution of Bankers’ Acceptances. To
facilitate borrowings under the Facility B Commitments by way of B/As, the
Canadian Borrower hereby appoints each Facility B Lender as its attorney to sign
and endorse on its behalf, in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such

 



--------------------------------------------------------------------------------



 



102
Facility B Lender, blank forms of B/As. In this respect, it is each Facility B
Lender’s responsibility to maintain an adequate supply of blank forms of B/As
for acceptance under this Agreement. The Canadian Borrower recognizes and agrees
that all B/As required to be accepted and purchased by any Facility B Lender and
which are signed and/or endorsed on its behalf by a Facility B Lender shall bind
the Canadian Borrower as fully and effectually as if signed in the handwriting
of and duly issued by the proper signing officers of the Canadian Borrower. Each
Facility B Lender is hereby authorized to issue such B/As endorsed in blank in
such face amounts as may be determined by such Facility B Lender; provided that
the aggregate amount thereof is equal to the aggregate amount of B/As required
to be accepted and purchased by such Facility B Lender. No Facility B Lender
shall be liable for any damage, loss or other claim arising by reason of any
loss or improper use of any such instrument except the gross negligence or
willful misconduct of such Facility B Lender or its officers, employees, agents
or representatives. On request by the Canadian Borrower, a Facility B Lender
shall cancel all forms of B/As which have been pre-signed or pre-endorsed by or
on behalf of the Canadian Borrower and which are held by such Facility B Lender
and have not yet been issued in accordance herewith. Each Facility B Lender
shall maintain a record with respect to B/As held by it in blank hereunder,
voided by it for any reason, accepted and purchased by it hereunder, and
cancelled at their respective maturities. Each Facility B Lender agrees to
provide such records to the Canadian Borrower at the Canadian Borrower’s expense
upon request.
          (g) Execution. Drafts drawn by the Canadian Borrower to be accepted as
Bankers’ Acceptances shall be signed by a duly authorized officer or officers of
the Canadian Borrower or the Borrower Representative or by their respective
attorneys including attorneys appointed pursuant to Section 2.21(f) above.
Notwithstanding that any Person whose signature appears on any Bankers’
Acceptance may no longer be an authorized signatory for the Canadian Borrower or
Borrower Representative, as applicable, at the time of issuance of a Bankers’
Acceptance, that signature shall nevertheless be valid and sufficient for all
purposes as if the authority had remained in force at the time of issuance and
any Bankers’ Acceptance so signed shall be binding on the Canadian Borrower.
          (h) Issuance. The Canadian Administrative Agent, promptly following
receipt of a notice of borrowing, continuation or conversion by way of Bankers’
Acceptances, shall advise the applicable Facility B Lenders of the notice and
shall advise each such Facility B Lender of the face amount of Bankers’
Acceptances to be accepted by it and the applicable Contract Period (which shall
be identical for all Facility B Lenders). The aggregate face amount of Bankers’
Acceptances to be accepted by a Facility B Lender shall be determined by the
Administrative Agent by reference to such Facility B Lender’s Applicable
Percentage of the issue of Bankers’ Acceptances, except that, if the face amount
of a Bankers’ Acceptance which would otherwise be accepted by a Facility B
Lender would not be C$100,000, or a whole multiple thereof, the face amount
shall be increased or reduced by the Canadian Administrative Agent in its sole
discretion to C$100,000, or the nearest whole multiple of that amount, as
appropriate; provided that after such issuance, the Borrowers shall be in
compliance with the Revolving Exposure Limitations.
          (i) Waiver of Presentment and Other Conditions. The Canadian Borrower
waives presentment for payment and any other defense to payment of any amounts
due to a Facility B Lender in respect of a Bankers’ Acceptance accepted and
purchased by it pursuant to

 



--------------------------------------------------------------------------------



 



103
this Agreement which might exist solely by reason of the Bankers’ Acceptance
being held, at the maturity thereof, by such Facility B Lender in its own right
and the Canadian Borrower agrees not to claim any days of grace if such Facility
B Lender as holder sues the Canadian Borrower on the Bankers’ Acceptance for
payment of the amount payable by the Canadian Borrower thereunder. On the
specified maturity date of a B/A, or the date of any prepayment thereof in
accordance with this Agreement, if earlier, the Canadian Borrower shall pay to
such Facility B Lender that has accepted such B/A the full face amount of such
B/A (or shall make provision for payment by way of conversion or continuation in
accordance with Section 2.08) in full and absolute satisfaction of its
obligations with respect to such B/A, and after such payment, the Canadian
Borrower shall have no further liability in respect of such B/A (except to the
extent that any such payment is rescinded or reclaimed by operation of law or
otherwise) and such Facility B Lender shall be entitled to all benefits of, and
will make and otherwise be responsible for all payments due to the redeeming
holder or any third parties under, such B/A.
          (j) BA Equivalent Loans by Non BA Lenders. Whenever the Canadian
Borrower requests a borrowing by way of Bankers’ Acceptances, each Non BA Lender
shall, in lieu of accepting and purchasing any B/As, make a Loan (a “BA
Equivalent Loan”) to the Canadian Borrower in the amount and for the same term
as each Draft which such Lender would otherwise have been required to accept and
purchase hereunder. Each such Lender will provide to the Canadian Administrative
Agent the amount of Discount Proceeds of such BA Equivalent Loan for the account
of the Canadian Borrower in the same manner as such Lender would have provided
the Discount Proceeds in respect of the Draft which such Lender would otherwise
have been required to accept and purchase hereunder. Each such BA Equivalent
Loan will bear interest at the same rate that would result if such Lender had
accepted (and been paid an acceptance fee) and purchased (on a discounted basis)
a B/A for the relevant Contract Period (it being the intention of the parties
that each such BA Equivalent Loan shall have the same economic consequences for
the relevant Lenders and the Canadian Borrower as the B/A that such BA
Equivalent Loan replaces). All such interest shall be paid in advance on the
date such BA Equivalent Loan is made, and will be deducted from the principal
amount of such BA Equivalent Loan in the same manner in which the discounted
portion of a B/A would be deducted from the face amount of the B/A. Subject to
the repayment requirements of this Agreement, on the last day of the relevant
Contract Period for such BA Equivalent Loan, the Canadian Borrower shall be
entitled to convert each such BA Equivalent Loan into another type of Loan, or
to roll over each such BA Equivalent Loan into another BA Equivalent Loan, all
in accordance with the applicable provisions of this Agreement. Each Non BA
Lender may, at its discretion, request in writing to the Canadian Administrative
Agent and the Canadian Borrower that BA Equivalent Loans made by it shall be
evidenced by Discount Notes.
          (k) Terms Applicable to BA Equivalent Loans. For greater certainty,
all provisions of this Agreement that are applicable to B/As shall also be
applicable, mutatis mutandis, to BA Equivalent Loans, and notwithstanding any
other provision of this Agreement, all references to principal amounts or any
repayment or prepayment of any Loans that are applicable to B/As or BA Drawings
shall be deemed to refer to the full face amount thereof in the case of B/As and
to the principal amount of any portion thereof consisting of BA Equivalent
Loans. As set out in the definition of “Bankers’ Acceptances”, that term
includes Discount Notes and all terms of this Agreement applicable to Bankers’
Acceptances (including the provisions of Section 2.21(f) relating to their
execution by the Facility B Lenders under power of

 



--------------------------------------------------------------------------------



 



104
attorney) shall apply equally to Discount Notes evidencing BA Equivalent Loans
with such changes as may in the context be necessary. For greater certainty:
     (i) the term of a Discount Note shall be the same as the Contract Period
for Bankers’ Acceptances accepted and purchased on the same Borrowing date in
respect of the same borrowing;
     (ii) an acceptance fee will be payable in respect of a Discount Note and
shall be calculated at the same rate and in the same manner as the Acceptance
Fee in respect of a Bankers’ Acceptance; and
     (iii) the Discount Rate applicable to a Discount Note shall be the Discount
Rate applicable to Bankers’ Acceptances accepted by a Facility B Lender that is
not a Schedule I Lender in accordance with the definition of “Discount Rate” on
the same Borrowing date or date of continuation or conversion, as the case may
be, in respect of the same borrowing for the relevant Contract Period.
          (l) Depository Bills and Notes Act. At the option of the Canadian
Borrower and any Revolving Lender, Bankers’ Acceptances under this Agreement to
be accepted by such Facility B Lender may be issued in the form of depository
bills for deposit with The Canadian Depository for Securities Limited pursuant
to the Depository Bills and Notes Act (Canada). All depository bills so issued
shall be governed by the provisions of this Section 2.21.
          (m) Acceptance Fees. Upon acceptance of a Bankers’ Acceptance by a
Facility B Lender, the Canadian Borrower shall pay to the Canadian
Administrative Agent on behalf of such Facility B Lender a fee (the “Acceptance
Fee”) calculated on the face amount of the Bankers’ Acceptance at a rate per
annum equal to the Applicable Spread on the basis of the number of days in the
Contract Period for such Bankers’ Acceptance. Any adjustment to the Acceptance
Fee (including any adjustment as necessary to reflect the operation of
Section 2.13(e)) shall be computed based on the number of days remaining in the
Contract Period of such Bankers’ Acceptances from and including the effective
date of any change in the Applicable Spread. Any increase in such Acceptance Fee
shall be paid by the Canadian Borrower to the Canadian Administrative Agent on
behalf of the Facility B Lenders on the last day of the Contract Period of the
relevant Bankers’ Acceptance. Any decrease in such Acceptance Fee shall be paid
by each Facility B Lender to the Canadian Borrower, through the Canadian
Administrative Agent, on the last day of the Contract Period of the relevant
Bankers’ Acceptance.
     SECTION 2.22 Circumstances Making Bankers’ Acceptances Unavailable. (a) If
prior to the commencement of any Contract Period, (A) the Canadian
Administrative Agent determines in good faith, which determination shall be
conclusive and binding on the Canadian Borrower, and notifies the Canadian
Borrower that, by reason of circumstances affecting the money market, there is
no readily available market for Bankers’ Acceptances, or (B) the Canadian
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Discount Rate or CDOR Rate, as applicable, for such Contract Period; or
(C) the Canadian Administrative

 



--------------------------------------------------------------------------------



 



105
Agent is advised by the Required Facility B Lenders that the Discount Rate or
CDOR Rate, as applicable, for such Contract Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their portion of such BA Drawings included in such Borrowing for such Contract
Period then:
     (i) the right of the Canadian Borrower to request a borrowing by way of BA
Drawing shall be suspended until the Canadian Administrative Agent determines
that the circumstances causing such suspension no longer exist and the Canadian
Administrative Agent so notifies the Canadian Borrower; and
     (ii) any notice relating to a borrowing by way of BA Drawing which is
outstanding at such time shall be deemed to be a notice requesting a borrowing
by way of Canadian Prime Rate Loans (all as if it were a notice given pursuant
to Section 2.03).
          (b) The Administrative Agent shall promptly notify the Canadian
Borrower and the Facility B Lenders of the suspension in accordance with
Section 2.22(a) of the Canadian Borrower’s right to request a borrowing by way
of BA Drawing and of the termination of such suspension.
     SECTION 2.23 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
     (b) the Commitment and Revolving Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;
     (c) if any Swingline Exposure, PA Exposure or LC Exposure exists at the
time a Lender becomes a Specified Defaulting Lender then:
     (i) all or any part of such Swingline Exposure, PA Exposure and LC Exposure
shall be reallocated among the non-Specified Defaulting Lenders in accordance
with their respective Applicable Percentages but only to the extent (x) the sum
of all non-Specified Defaulting Lenders’ Credit Exposures plus, without
duplication, such Specified Defaulting Lender’s PA Exposure, Swingline Exposure
and LC Exposure, does not exceed the total of all non-Specified Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 2.01 are
satisfied at such time; and

 



--------------------------------------------------------------------------------



 



106
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the applicable Administrative Agent (x) first, prepay such PA Exposure
and Swingline Exposure and (y) second, cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
     (iii) if the Borrowers cash collateralizes any portion of such Specified
Defaulting Lender’s LC Exposure pursuant to this Section 2.23(c), no Borrower
shall be required to pay any fees to such Specified Defaulting Lender pursuant
to Section 2.12(b) with respect to such Specified Defaulting Lender’s LC
Exposure during the period such Specified Defaulting Lender’s LC Exposure is
cash collateralized; or
     (iv) if the LC Exposure of the non-Specified Defaulting Lenders is
reallocated pursuant to Section 2.23(c), then the fees payable to the Lenders
pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance
with such non-Specified Defaulting Lenders’ Applicable Percentages;
The Administrative Agent, Canadian Administrative Agent or European
Administrative Agent, as applicable, shall promptly notify the Lenders of any
reallocation described in this Section 2.23(c).
     (d) so long as any Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.23(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.23(c)(i) (and
Defaulting Lenders shall not participate therein); and
     (e) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.18(d)
but excluding Section 2.19(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to any Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder,
(iii) third, if so determined by the Administrative Agent or requested by an
Issuing Bank or Swingline Lender, held in such account as cash collateral for
future funding obligations of the Defaulting Lender in respect of any existing
or future participating interest in any Swingline Loan or Letter of Credit, (iv)

 



--------------------------------------------------------------------------------



 



107
fourth, to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrowers, held in such account as cash collateral
for future funding obligations of the Defaulting Lender in respect of any Loans
under this Agreement, (vi) sixth, to the payment of any amounts owing to the
Lenders or any Issuing Bank or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or such Issuing Bank or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vii) seventh, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
such payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of LC Disbursements which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.02 are satisfied, such payment shall be
applied solely to prepay the Loans of, and reimbursement obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or reimbursement obligations owed to, any Defaulting Lender.
     (f) In the event that the Administrative Agent (or, in the case of any
Facility B Lender, the Canadian Administrative Agent and the European
Administrative Agent), the applicable Borrower(s), the applicable Issuing
Bank(s) and the applicable Swingline Lender(s) each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitments and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
ARTICLE III
Representations and Warranties
     Each Loan Party represents and warrants to the Lenders that:
     SECTION 3.01 Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized or incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 



--------------------------------------------------------------------------------



 



108
     SECTION 3.02 Authorization; Enforceability. (a) The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, examination, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          (b) The choice of governing law provisions contained in this Agreement
and each other Loan Document to which any Loan Party is a party are enforceable
in the jurisdictions where such Loan Party is organized or incorporated or any
Collateral of such Loan Party is located. Any judgment obtained in connection
with any Loan Document in the jurisdiction of the governing law of such Loan
Document will be recognized and be enforceable in the jurisdictions where such
Loan Party is organized or any Collateral is located.
          (c) Subject to applicable Insolvency Laws, no Foreign Loan Party, nor
any of its property or assets has any immunity from jurisdiction of any court or
from any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) under the laws
of the jurisdiction in which such Foreign Loan Party is organized in respect of
its obligations under the Loan Documents to which it or its property or assets
is subject.
          (d) The Loan Documents to which each Foreign Loan Party is a party are
in proper legal form under the laws of the jurisdiction in which each such
Foreign Loan Party is organized or incorporated and existing (i) for the
enforcement thereof against each such Foreign Loan Party under the laws of each
such jurisdiction and (ii) in order to ensure the legality, validity,
enforceability, priority or admissibility in evidence of such Loan Documents. It
is not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Loan Documents to which any Foreign Loan Party
is a party that any such Loan Documents be filed, registered or recorded with,
or executed or notarized before, any court or other authority in the
jurisdiction in which any such Foreign Loan Party is organized or that any
registration charge or stamp or similar tax be paid on or in respect of the
applicable Loan Documents or any other document, except for any such filing,
registration, recording, execution or notarization that is referred to in
Section 3.16 or is not required to be made until enforcement of the applicable
Loan Document.
     SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of its Subsidiaries, (c)
except as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Loan Party
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by any Loan Party or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien,



--------------------------------------------------------------------------------



 



109

or require the sharing of any Lien, on any asset of any Loan Party or any of its
Subsidiaries, except as provided in the Collateral Documents.
     SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (reported on a
monthly basis) (i) as of and for the fiscal years ended December 30, 2006 and
December 29, 2007, reported on by Deloitte & Touche LLP, a registered public
accounting firm, and (ii) as of and for the fiscal quarters and the portion of
the fiscal year ended April, 5, 2008, July 5, 2008 and October 4, 2008,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year end
audit adjustments in the case of the statements referred to in clause
(ii) above. Neither the Company nor any of its consolidated Subsidiaries has any
material Guarantee obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph.
          (b) Except for the Disclosed Matters, since December 29, 2007, there
has been no development, event, or circumstance that has had, or could
reasonably be expected to have, a Material Adverse Effect.
     SECTION 3.05 Properties. (a) As of the date of this Agreement,
Schedule 3.05 sets forth the address of each parcel of real property that is
owned or leased by each Group Member. Each of such leases and subleases is valid
and enforceable in accordance with its terms and is in full force and effect,
and no material default by any party to any such lease or sublease exists. Each
of the Loan Parties and its Subsidiaries has good and indefeasible (or in the
Province of Ontario, Canada, marketable and insurable) title to, or valid
leasehold interests in, all its real and personal property, free of all Liens
other than Permitted Liens, except where failure would not reasonably be
expected to have a Material Adverse Effect.
          (b) Each Loan Party and its Subsidiaries owns, or is licensed to use,
all material Intellectual Property that is necessary to its business as
currently conducted and the use thereof by the Loan Parties and its Subsidiaries
does not infringe in any material respect upon the rights of any other Person,
and the Loan Parties’ rights thereto are not subject to any licensing agreement
or similar arrangement.
     SECTION 3.06 Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting the Loan Parties or any of their Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.



--------------------------------------------------------------------------------



 



110

          (b) Except for the Disclosed Matters (i) no Loan Party nor any of its
Subsidiaries has received notice of any claim with respect to any material
Environmental Liability or knows of any basis for it to have or be affected by
any material Environmental Liability and (ii) except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Loan Party nor any of its
Subsidiaries (1) has failed to comply with any applicable Environmental Law or
to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law or (2) has become subject to any
Environmental Liability.
          (c) Since the Effective Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
     SECTION 3.07 Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 3.08 Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940 or shall register as, conduct its
business or take any action which shall cause it to be registered for the
purposes of the European Communities (Markets in Financial Instruments)
Regulations 2007.
     SECTION 3.09 Taxes. Each Loan Party and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except Taxes that are being contested in good faith by appropriate proceedings
and for which such Loan Party or such Subsidiary, as applicable, has set aside
on its books adequate reserves. No tax liens have been filed and no claims are
being asserted with respect to any such taxes. Each Borrower is resident for Tax
purposes only in the jurisdiction of its establishment or incorporation as the
case may be. Each Loan Party and its Subsidiaries has withheld all employee
withholdings and has made all employer contributions to be withheld and made by
it pursuant to applicable law on account of the Canada and Quebec pension plans,
employment insurance and employee income taxes.
     SECTION 3.10 ERISA; Benefit Plans. (a) Except as could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect: (i) no ERISA Event has occurred or is reasonably expected to occur;
(ii) each Loan Party and each of its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, the Code and any other federal, state or local
laws relating to the Plans, and with all regulations and published
interpretations thereunder; (iii) all amounts required by applicable law with
respect to, or by the terms of, any retiree welfare benefit arrangement
maintained by any Loan Party or any of its ERISA Affiliates has an obligation to
contribute have been accrued in accordance with Statement of Financial
Accounting Standards No. 106; (iv) the present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial



--------------------------------------------------------------------------------



 



111

statements reflecting such amounts, exceed the fair market value of the assets
of such Plan allocable to such accrued benefits.
          (b) As of the Effective Date, Schedule 3.10 lists all Foreign Benefit
Arrangements and Foreign Pension Plans currently maintained or contributed to by
the Loan Parties and their Subsidiaries. Except as could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect: (i) all employer and employee contributions (including insurance
premiums) required by applicable law or by the terms of any Foreign Benefit
Arrangement or Foreign Pension Plan (including any policy held thereunder) have
been made, or, if applicable, accrued in accordance with normal accounting
practices; (ii) the accrued benefit obligations of each Foreign Pension Plan
(based on those assumptions used to fund such Foreign Pension Plan) with respect
to all current and former participants do not exceed the assets of such Foreign
Pension Plan; (iii) each Foreign Pension Plan that is required to be registered
has been registered and has been maintained in good standing with applicable
regulatory authorities; and (iv) each such Foreign Benefit Arrangement and
Foreign Pension Plan is in compliance (A) with all material provisions of
applicable law and all material applicable regulations and regulatory
requirements (whether discretionary or otherwise) and published interpretations
thereunder with respect to such Foreign Benefit Arrangement or Foreign Pension
Plan and (B) with the terms of such plan or arrangement.
          (c) (i) All pension schemes operated or maintained for the benefit of
a Loan Party or any of its Subsidiaries, Affiliates or ERISA Affiliates comply
with all provisions of the relevant law and employ reasonable actuarial
assumptions; (ii) no Loan Party or any of its Subsidiaries, Affiliates or ERISA
Affiliates has any unsatisfied liability in respect of any pension scheme and
there are no circumstances which may give rise to any such liability; (iii) all
pension schemes operated by or maintained for the benefit of a Loan Party or any
of its Subsidiaries, Affiliates or ERISA Affiliates and/or any of its or their
respective current or former employees are, to the extent required by applicable
law, funded or reserved; except in the case of subclauses (i), (ii) and (iii),
to the extent failure to do so (or, with the expiry of a grace period, the
giving of notice, the making of any determination under the Loan Documents or
any combination of any of the foregoing taking into account all remedies of the
Loan Parties under the Loan Documents) could reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect.
          (d) Except as could not reasonably be expected to result, individually
or in the aggregate, a Material Adverse Effect:
     (i) There are no outstanding disputes concerning the assets held in any
Canadian Pension Plans or Canadian Benefit Plans pursuant to any funding
agreement;
     (ii) All employee contributions to any Canadian Pension Plans and Canadian
Benefit Plans required to be made by way of authorized payroll deduction have
been properly withheld and fully paid into such plans in a timely fashion;



--------------------------------------------------------------------------------



 



112

     (iii) All reports and disclosures relating to any Canadian Pension Plans
and Canadian Benefit Plans required by any applicable laws or regulations have
been filed or distributed in a timely fashion;
     (iv) To the knowledge of the Loan Parties, there have been no improper
withdrawals, or applications of, the assets of any Canadian Pension Plans;
     (v) No amount is owing by or in respect of any Canadian Pension Plans under
the ITA or any provincial taxation statute;
     (vi) No Canadian Pension Plan is a defined benefit pension plan that is
registered with the applicable governmental authorities for such plans;
     (vii) The Loan Parties, after diligent enquiry, have neither any knowledge,
nor any grounds for believing, that any of the Canadian Pension Plans is the
subject of an investigation, any other proceeding, an action or a claim;
     (viii) No promises of benefit improvements under any Canadian Benefit Plan
or Canadian Pension Plan have been made; and
     (ix) Except as disclosed in Schedule 3.10, no Canadian Benefit Plan
provides benefits to retired employees or promises benefits at and after
retirement to active employees.
     SECTION 3.11 Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Confidential Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, and taken as a whole, not misleading; provided that, with respect to
projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date.
     SECTION 3.12 No Default. No Loan Party nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound in any respect that could reasonably be expected to have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.
     SECTION 3.13 Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date, (i) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the



--------------------------------------------------------------------------------



 



113

present fair saleable value of the property of each Loan Party will be greater
than the amount that will be required to pay the probable liability of its debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities generally become absolute and matured; (iii) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become due, absolute and matured;
(iv) each Loan Party will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted after the Effective Date; (v) no Loan Party has
ceased paying its current obligations in the ordinary course of business as they
generally become due, (vi) the property of each Loan Party, at a fair valuation,
is greater than the total amount of its debts and liabilities, subordinated,
contingent or otherwise; (vii) each Loan Party’s property is sufficient, if
disposed of at a fairly conducted sale under legal process, to enable payment of
all its obligations, due and accruing due; and (viii) in the case of a German
Loan Party (A) it is not in a situation to admit its inability or shall be
unable to pay its debts as they fall due (Zahlungsunfähigkeit), (B) it is not
over-indebted (überschuldet) or in a situation to file for insolvency because of
any of the reasons set out in Sections 17 to 19 of the German Insolvency Code
(Insolvenzordnung), (C) its management is not required by law to file for
insolvency because of any of the circumstances specified in the preceding
sub-clauses (A) or (B) and (D) a competent court has not initiated any measures
pursuant to Section 21 of the German Insolvency Code (Insolvenzordnung).
          (b) No Loan Party intends to, or will permit any of its Subsidiaries
to, and no Loan Party believes that it or any of its Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Subsidiary
and the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary.
     SECTION 3.14 Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date. As of the Effective Date, all premiums in respect of such insurance have
been paid. The Loan Parties believe that the insurance maintained by or on
behalf of the Loan Parties and their Subsidiaries are adequate.
     SECTION 3.15 Capitalization and Subsidiaries. Schedule 3.15 sets forth, as
of the Effective Date, (a) a correct and complete list of the name and
relationship to the Company of each and all of the Company’s Subsidiaries, (b) a
true and complete listing of each class of authorized Equity Interests of each
Borrower (other than the Company), of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable (to the extent such
concepts are applicable), and owned beneficially and of record by the Persons
identified on Schedule 3.15, and (c) the type of entity of the Company and each
of its Subsidiaries. All of the issued and outstanding Equity Interests owned by
any Loan Party in its Subsidiaries has been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and is fully paid and non assessable.
     SECTION 3.16 Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the applicable Collateral Agent, for the benefit of the
Agents, the Lenders and the Issuing Banks, and upon filing of UCC financing
statements and the taking of any other actions or making of filings required for
perfection under the laws of the relevant Collateral Documents and specified in
such



--------------------------------------------------------------------------------



 



114

Collateral Documents, as necessary (including but not limited to the filing of
financing statements under the PPSA), and, if applicable, the taking of actions
or making of filings with respect to Intellectual Property registrations or
applications issued or pending as specified, and, in the case of real property,
filing of the Mortgages as necessary, such Liens constitute perfected and
continuing Liens on the Collateral, securing the applicable Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral, except in the case of Permitted
Liens, to the extent any such Permitted Liens would have priority over the Liens
in favor of the US Collateral Agent, the Canadian Collateral Agent or the
European Collateral Agent, as applicable, pursuant to any applicable law. As of
the Effective Date, the jurisdictions in which the filing of UCC financing
statements (or their equivalent under the PPSA) are necessary are listed on
Schedule 3.16 and the jurisdictions in which the filing of the Mortgages are
necessary are listed on Schedule 3.16.
     SECTION 3.17 Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns, and no material unfair labor practice charges,
against any Loan Party or its Subsidiaries pending or, to the knowledge of the
Borrowers, threatened. The terms and conditions of employment, hours worked by
and payments made to employees of the Loan Parties and their Subsidiaries have
not been in material violation of the Fair Labor Standards Act, the Employee
Standards Act (Ontario), or any other applicable federal, provincial,
territorial, state, local or foreign law dealing with such matters. All material
payments due from any Loan Party or any of its Subsidiaries, or for which any
claim may be made against any Loan Party or any of its Subsidiaries, on account
of wages, vacation pay and employee health and welfare insurance and other
benefits, including on account of the Canada and Quebec pension plans, have been
paid or accrued as a liability on the books of the Loan Party or such
Subsidiary.
     SECTION 3.18 Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.
     SECTION 3.19 Centre of Main Interests. For the purposes of the Council of
the European Union Regulation No. 1346/2000 on Insolvency Proceedings, each
European Loan Party’s centre of main interests (as that term is used in
Article 3(1) therein) is situated in its jurisdiction of incorporation and it
has no “establishment” (as that term is used in Article 2(h) therein) in any
other jurisdiction.
     SECTION 3.20 Regulation H. No Mortgage encumbers improved real property
that is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act
of 1968.



--------------------------------------------------------------------------------



 



115

     SECTION 3.21 Certain Documents. The Borrower Representative has delivered
to the Administrative Agent a complete and correct copy of any agreements
governing the Euro Notes Documentation and the Synthetic Lease Documentation,
including any material amendments, supplements or modifications with respect to
any of the foregoing.
ARTICLE IV
Conditions
     SECTION 4.01 Effective Date. Subject to Section 9.27, the effectiveness of
this Agreement and the obligations of the Lenders to make Loans and of the
Issuing Banks to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions (other than clause
(e) below) is satisfied (or waived in accordance with Section 9.02) (it being
understood that clause (e) shall be satisfied on the first day following the
Effective Date (with no grace period applicable thereto)):
     (a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile or .pdf
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies (or
facsimile or .pdf copies) of the Loan Documents and such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender and written opinions of the Loan Parties’ counsel, addressed
to the Administrative Agent (and, where applicable, the Canadian Administrative
Agent and the European Administrative Agent), the Issuing Banks and the Lenders.
     (b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Company and its
Subsidiaries for their 2006 and 2007 fiscal years, (ii) unaudited interim
consolidated financial statements of the Company and its Subsidiaries for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, (iii) quarterly projections for each fiscal
quarter ending January 3, 2009 through December 31, 2009 and (iv) annual
projections for fiscal year 2010 through 2011.
     (c) Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary, Assistant Secretary or authorized manager or director, which shall
(A) certify the resolutions of its Board of Directors, Board of Managers,
shareholders, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers or managers of such Loan Party authorized to sign the Loan Documents to
which



--------------------------------------------------------------------------------



 



116

it is a party, and (C) contain appropriate attachments, including the
certificate or articles of incorporation or organization of each Loan Party
certified by the relevant authority of the jurisdiction of organization of such
Loan Party, a true and correct certified (if applicable) copy of its by-laws,
memorandum and articles of association or operating, management or partnership
agreement and (with respect to any European or Canadian Loan Party) a certified
list of its shareholders; and (ii) a long form certificate of good standing,
status or compliance, as applicable, for each Loan Party from its jurisdiction
of organization (to the extent such concept is relevant or applicable in such
jurisdiction).
     (d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of the Borrower
Representative and dated the initial Borrowing date (i) stating that no Default
has occurred and is continuing, (ii) stating that the representations and
warranties contained in Article III are true and correct as of such date, and
(iii) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.
     (e) Fees. The Lenders, the Agents and the Lead Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsel), on
or before the Effective Date. All such amounts will be paid with proceeds of
Loans made on the Effective Date and will be reflected in the funding
instructions given by the Borrower Representative to the Administrative Agent on
or before the Effective Date.
     (f) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where assets of the Loan
Parties (other than the European Loan Parties) are located, and such search
report shall reveal no liens on any of the assets of the Loan Parties except for
liens permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.
     (g) Funding Accounts. The Administrative Agent shall have received a notice
from the Borrower Representative setting forth the deposit account(s) of the
Borrowers (the “Funding Accounts”) to which the Lender is authorized by the
Borrowers to transfer the proceeds of any Borrowings requested or authorized
pursuant to this Agreement.
     (h) Collateral Access and Control Agreements. (i) The Borrowers shall have
used commercially reasonable efforts to obtain the Collateral Access Agreements
required to be provided pursuant to the Security Agreements and any such
agreements so obtained shall have been delivered to the Administrative Agent and
(ii) the Administrative Agent shall have received (x) each Deposit Account
Control Agreement and Lock Box Agreement required to be provided pursuant to the
Security Agreements and (y) each account transfer agreement or other document
that the European Administrative Agent deems necessary to ensure future
compliance with Section 5.17.
     (i) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of each Borrower (other than the European
Borrower, which shall provide a representation as to solvency in a director’s
certificate).



--------------------------------------------------------------------------------



 



117

     (j) Borrowing Base Certificate. The Administrative Agent shall have
received (a) an Aggregate Borrowing Base Certificate which calculates the
Aggregate Borrowing Base as of December 6, 2008 and (b) a US Borrowing Base
Certificate, Canadian Borrowing Base Certificate and European Borrowing Base
Certificate which calculates each such Borrowing Base as of December 6, 2008.
     (k) Closing Availability. After giving effect to all Borrowings to be made
on the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder, and with all of the
Loan Parties’ indebtedness, liabilities and obligations current, the Loan
Parties’ Aggregate Availability shall not be less than $125,000,000.
     (l) Pledged Stock; Stock Powers; Pledged Notes. The US Collateral Agent,
the Canadian Collateral Agent or the European Collateral Agent, as applicable
and with the exception of the Netherlands Loan Parties, shall have received
(i) the certificates representing shares of Equity Interests pledged pursuant to
the applicable Security Agreements, together with an undated stock power or
stock transfer form, as applicable, for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the US Collateral Agent, the Canadian Collateral Agent
or the European Collateral Agent, as applicable and with the exception of the
Netherlands Loan Parties, pursuant to the Security Agreements endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof or pursuant to a duly notarized German Share Pledge Agreement
and the German Partnership Interest Pledge Agreement.
     (m) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by any Collateral Agent to be
filed, registered or recorded in order to create in favor of the applicable
Collateral Agent, for the benefit of the Agents, the Lenders and the Issuing
Banks, a perfected Lien on the Collateral described therein, prior and superior
in right to any other Person (other than with respect to Liens expressly
permitted by Section 6.02), shall be in proper form for filing, registration or
recordation.
     (n) Approvals. All material governmental and third party approvals
(including landlords’ and other consents) necessary in connection with the
Transactions, the continuing operations of the Company and its Subsidiaries and
the transactions contemplated hereby shall have been obtained and be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority that would
restrain, prevent or otherwise impose adverse conditions on the Transactions or
the financing contemplated hereby.
     (o) Environmental Reports. The Administrative Agent shall have received
environmental reports with respect to the real properties of the Company and its
Subsidiaries specified by the Administrative Agent from firm(s) satisfactory to
the Administrative Agent, which reports shall be in form and substance
reasonably satisfactory to the Administrative Agent. Any environmental hazards
or liabilities



--------------------------------------------------------------------------------



 



118

identified in any such environmental reports shall indicate the Loan Parties’
plans with respect thereto.
     (p) Mortgages, etc. The US Collateral Agent shall have received, with
respect to each Mortgaged Property, each of the following, in form and substance
reasonably satisfactory to the Administrative Agent:
     (i) a Mortgage on such property;
     (ii) evidence that a counterpart of the Mortgage has been recorded in the
place necessary, in the Administrative Agent’s judgment, to create a valid and
enforceable first priority Lien in favor of the US Collateral Agent for the
benefit of itself and the Lenders;
     (iii) ALTA or other mortgagee’s title insurance policy, together with such
endorsements thereto as may be required by the applicable Collateral Agent;
     (iv) an ALTA survey prepared and certified to the US Collateral Agent by a
surveyor acceptable to the Administrative Agent; and
     (v) an opinion of counsel in the state in which such parcel of real
property is located in form and substance and from counsel reasonably
satisfactory to the Administrative Agent; and such other information,
documentation, and certifications as may be reasonably required by the
Administrative Agent.
     (q) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the applicable terms of
the Security Agreements (including Section 5.09 of this Agreement and the
applicable provisions of the Security Agreements).
     (r) Appraisals and Field Exams. The Administrative Agent shall have
received appraisals of Inventory and real property and field exams from
appraisers satisfactory to the Administrative Agent.
     (s) Customer List. The Administrative Agent shall have received a true and
complete list of the names and addresses of the wholesale customers of each Loan
Party.
     (t) Letter of Credit Application. The Administrative Agent shall have
received a properly completed letter of credit application if the issuance of a
Letter of Credit will be required on the Effective Date.
     (u) [Reserved].
     (v) USA Patriot Act. Each Lender shall have received all information
necessary to enable such Lender to identify each Borrower and each other Loan
Party to



--------------------------------------------------------------------------------



 



119

the extent required for compliance with the Patriot Act or other “know your
customer” and anti-money laundering rules and regulations.
     (w) Acknowledgement and Consent. The Administrative Agent shall have
received an Acknowledgement and Consent, substantially in the form of Schedule 1
to the US Security Agreement, duly executed by each issuer of any US Pledged
Stock or US Pledged Note that is not a US Loan Party, in form and substance
reasonably acceptable to the Administrative Agent.
     (x) Synthetic Lease Documents. The Administrative Agent shall have received
duly executed copies of the Synthetic Lease Documentation, including the
Synthetic Lease Amendment, in form and substance reasonably acceptable to the
Administrative Agent.
     (y) Subordination Agreement. The Administrative Agent shall have received a
duly executed copy of the Hong Kong Subordination Agreement.
     (z) Global Note. The Administrative Agent shall have received a duly
executed copy of an intercompany global note, in form and substance reasonably
acceptable to it, among all of the Loan Parties existing on the Effective Date.
     (aa) Repayment of Existing Mexx Indebtedness. On the Effective Date, the
Administrative Agent shall have received satisfactory evidence that the Existing
Mexx Indebtedness shall have been repaid and/or cancelled and all documentation
representing such indebtedness shall have been terminated or that adequate
measures shall have been taken to terminate such documentation, except as
otherwise agreed by the Administrative Agent.  
     (bb) Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent, the European Administrative Agent,
the Canadian Administrative Agent, any Collateral Agent, any Issuing Bank, any
Lender or their respective counsel may have reasonably requested.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. After the
Effective Date, the Administrative Agent shall make available to the Lenders
executed versions of the Loan Documents. Notwithstanding the foregoing, neither
this Agreement nor the obligations of the Lenders to make Loans and of any
Issuing Bank to issue Letters of Credit hereunder shall become effective unless
each of the foregoing conditions (other than clause (e) as set forth above) is
satisfied (or waived pursuant to Section 9.02) at or prior to 2:00 p.m., New
York time, on January 15, 2009, (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).
     SECTION 4.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
     (a) The representations and warranties of the Loan Parties set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of such



--------------------------------------------------------------------------------



 



120

Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except that such representations and warranties
(i) that relate solely to an earlier date shall be true and correct as of such
earlier date and (ii) shall be true and correct in all respects if they are
qualified by a materiality standard.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
     (c) Each Borrowing and each issuance of any Letter of Credit shall be made
in compliance with the Revolving Exposure Limitations.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 4.02. Notwithstanding the failure to satisfy the
conditions precedent set forth in paragraphs (a) or (b) of this Section, unless
otherwise directed by the Required Lenders, the Administrative Agent may, but
shall have no obligation to, continue to make (or authorize the European
Administrative Agent or Canadian Administrative Agent to make) Loans and an
Issuing Bank may, but shall have no obligation to, issue or cause to be issued
any Letter of Credit (or amend, renew or extend any Letter of Credit) for the
ratable account and risk of Lenders from time to time if the Administrative
Agent believes that making such Loans or issuing or causing to be issued (or
amending, renewing or extending) any such Letter of Credit is in the best
interests of the Lenders (it being understood that in no event shall the
Administrative Agent continue to make (or authorize the European Administrative
Agent or the Canadian Administrative Agent to make) Revolving Loans or an
Issuing Lender issue (or amend, renew or extend) Letters of Credit if an Event
of Default pursuant to clauses (a), (b), (d) (solely with respect to a failure
to be in compliance with Section 6.16, (h), (i), (m), (n), (o) or (p) of
Article VII shall have occurred and be continuing).
ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full in cash and all Letters of Credit shall have expired or terminated (or have
been cash collateralized in accordance with Section 2.06(j) hereof) and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:
     SECTION 5.01 Financial Statements; Borrowing Base and Other Information.
The Company will furnish to the Administrative Agent (with copies to be provided
to each Lender by the Administrative Agent):
     (a) within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in



--------------------------------------------------------------------------------



 



121

comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or another registered public accounting firm of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, accompanied by any required auditors’
communications to the Audit Committee related to significant deficiencies and
material weaknesses prepared by said accountants;
     (b) within 45 days after the end of each of the first three fiscal quarters
of the Company, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer of the Borrower Representative
as presenting fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;
     (c) within 30 days (or, with respect to the twelfth fiscal month of each
fiscal year, within 60 days) after the end of each fiscal month of the Company
(other than the third, sixth and ninth fiscal month of each fiscal year), its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal month and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments;
     (d) concurrently with any delivery of financial statements under clause
(a), (b) or (c) above, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit C (i) certifying, in the
case of the financial statements delivered under clause (b) or (c), as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments, (ii) certifying as to whether a Default has occurred and, if
a Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.16 and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;



--------------------------------------------------------------------------------



 



122

     (e) concurrently with any delivery of financial statements under clause
(a) above, an auditor’s report of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Event of Default (which
report may be limited to the extent required or advised by accounting rules or
guidelines);
     (f) as soon as available, but in any event 15 days prior to the end of each
fiscal year of the Company, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement in form acceptable to the Administrative Agent) of the
Company for each month of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Administrative Agent;
     (g) as soon as available, but in any event within 20 days of the end of
each fiscal month (or, following the date that is three months after the
Effective Date, within three Business Days of the end of each week at any time
during a Level 1 Minimum Aggregate Availability Period), an Aggregate Borrowing
Base Certificate, a US Borrowing Base Certificate, a Canadian Borrowing Base
Certificate and a European Borrowing Base Certificate, in each case which
calculates such Borrowing Base, and supporting information in connection
therewith, together with any additional reports with respect to the Aggregate
Borrowing Base, the US Borrowing Base, the Canadian Borrowing Base or the
European Borrowing Base of a Borrower as the Administrative Agent or any
Collateral Agent may reasonably request; provided that no Canadian Borrowing
Base Certificate or European Borrowing Base Certificate or additional reports
with respect thereto shall be required if the European Sublimit or Canadian
Sublimit, as applicable, shall have been terminated;
     (h) as soon as available but in any event within 20 days of the end of each
fiscal month (or, following the date that is three months after the Effective
Date, within three Business Days of the end of each week at any time during a
Level 1 Minimum Aggregate Availability Period) and at such other times as may be
reasonably requested by the Administrative Agent or any Collateral Agent, as of
the period then ended:
     (i) a detailed aging of each Loan Party’s Accounts (1) including all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (2) reconciled to the applicable Borrowing Base Certificate
delivered as of such date prepared in a manner reasonably acceptable to the
Administrative Agent, together with a summary specifying the name, address, and
balance due for each Account Debtor;
     (ii) a schedule detailing the Loan Parties’ Inventory, in form satisfactory
to the Administrative Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as the Administrative Agent has previously



--------------------------------------------------------------------------------



 



123

indicated to the Loan Parties are deemed by the Administrative Agent to be
appropriate, (2) including a report of any variances or other results of
Inventory counts performed by the Loan Parties since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by any Loan Party and complaints and claims made against any Loan
Party), and (3) reconciled to the applicable Borrowing Base Certificate
delivered as of such date;
     (iii) a worksheet of calculations prepared by the Loan Parties to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;
     (iv) a reconciliation of the Loan Parties’ Accounts and Inventory between
the amounts shown in the applicable Loan Party’s general ledger and financial
statements and the reports delivered pursuant to clauses (i) and (ii) above; and
     (v) a reconciliation of the loan balance per the Loan Parties’ general
ledger to the loan balance under this Agreement;
     (i) as soon as available but in any event within 20 days of the end of each
fiscal month and at such other times as may be requested by the Administrative
Agent, as of the month then ended, a schedule and aging of the Loan Parties’
accounts payable, delivered electronically in a text formatted file acceptable
to the Administrative Agent;
     (j) within 45 days of each March 31 and September 30, in the case of the US
Loan Parties and Canadian Loan Parties, or within 15 days of the end of each
calendar month, in the case of the European Loan Parties, (or upon the
reasonable request of the Administrative Agent), an updated customer list for
each Loan Party, which list shall state the customer’s name, mailing address and
phone number (to the extent available) and shall be certified as true and
correct by a Financial Officer of the Borrower Representative;
     (k) promptly upon the Administrative Agent’s reasonable request:
     (i) copies of invoices in connection with the invoices issued by the Loan
Parties in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;
     (ii) copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party; and
     (iii) a schedule detailing the balance of all intercompany accounts of the
Loan Parties;



--------------------------------------------------------------------------------



 



124

     (l) as soon as possible and in any event within 30 days of filing thereof,
copies of all U.S. federal income tax returns (including all related schedules)
filed by any Loan Party with the U.S. Internal Revenue Service; provided
that for taxable years during which the Company or any Loan Party did not incur
any  loss and for which the Company or any Loan Party is not utilizing any net
operating loss carrybacks or forwards, the Company is required to provide only
copies of page one through four and material related schedules of U.S. federal
income tax returns filed for such taxable years.
     (m) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the U.S. Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Company to its shareholders generally, as the case may be; provided that any
documents required to be delivered pursuant to this clause (m) shall be deemed
to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed in Section 9.01; or (ii) on which such documents
are posted on the Company’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided further that: (x) upon written request by the
Administrative Agent, the Company shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (y) the Company shall notify (which may be by facsimile or electronic
mail) the Administrative Agent of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents; and
     (n) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any Loan
Party or any Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent, any Collateral Agent or any Lender (through the
Administrative Agent) may reasonably request.
     SECTION 5.02 Notices of Material Events. The Loan Parties will furnish to
the Administrative Agent and each Lender prompt written notice (and in any event
within five days after such Loan Party obtains knowledge of any of the following
events) of the following:
     (a) the occurrence of any Default or Event of Default;
     (b) any actual knowledge of the Loan Parties of, or any receipt of any
notice of, any governmental investigation or any litigation, arbitration or
administrative proceeding commenced or, to the knowledge of any Loan Party,
threatened against any Loan Party or any of its Subsidiaries that (i) seeks
damages in excess of $25,000,000, (ii) seeks material injunctive relief,
(iii) is asserted or instituted against any Plan, Foreign Pension Plan, Foreign
Benefit Arrangement, its fiduciaries or its assets, (iv) alleges criminal
misconduct by any Loan Party or any of its Subsidiaries, or (v) alleges the



--------------------------------------------------------------------------------



 



125

violation of any law regarding, or seeks remedies in connection with, any
Environmental Laws, (vi) contests any tax, fee, assessment, or other
governmental charge in excess of $25,000,000;
     (c) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;
     (d) any loss, damage, or destruction to the Collateral in the amount of
$25,000,000 or more per occurrence or related occurrences, whether or not
covered by insurance;
     (e) any and all default notices received under or with respect to any
leased location or public warehouse where Collateral with a cost in excess of
$2,000,000 is located (which shall be delivered within five Business Days after
receipt thereof);
     (f) the occurrence of any ERISA Event or breach of the representations and
warranties in Section 3.10 that, alone or together with any other ERISA Events
or breaches of such representations and warranties that have occurred, could
reasonably be expected to result in liability of the Loan Parties and their
Subsidiaries, whether directly or by virtue of their affiliate with any ERISA
Affiliate, in an aggregate amount exceeding $25,000,000;
     (g) the release into the environment of any Hazardous Material that is
required by any applicable Environmental Law to be reported to a Governmental
Authority and which could reasonably be expected to lead to any material
Environmental Liability;
     (h) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
     SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Subsidiaries to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and, except where any of the following could not reasonably be
expected to result in a Material Adverse Effect, the rights, qualifications,
licenses, permits, franchises, governmental authorizations, intellectual
property rights, licenses and permits used or useful in the conduct of its
business, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
shall not prohibit any merger, amalgamation, consolidation, liquidation or
dissolution permitted under Section 6.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.



--------------------------------------------------------------------------------



 



126

     SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause
each of its Subsidiaries to, pay or discharge all Material Indebtedness and all
other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
     SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will
cause each of its Subsidiaries to, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 5.06 Books and Records; Inspection Rights. Without limiting
Sections 5.11 or 5.12 hereof, each Loan Party will, and will cause each of its
Subsidiaries to, (a) keep proper books of record and account in which full, true
and correct entries in accordance with GAAP are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent, any Collateral Agent or
any Lender (including employees of the Administrative Agent, any Collateral
Agent, any Lender or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent, any Collateral Agent or any Lender), upon
reasonable prior notice during normal business hours, to visit and inspect its
properties and to examine and make extracts from its books and records,
including environmental assessment reports and Phase I or Phase II studies, and
the applicable Loan Party or Subsidiary will make its officers and independent
accountants available to discuss its affairs, finances and condition with such
representatives, all at such reasonable times as are requested during normal
business hours. For purposes of this Section 5.06, it is understood and agreed
that a single site visit and inspection may consist of examinations conducted at
multiple relevant sites and involve one or more relevant Loan Parties and
Subsidiaries and their respective assets. All such site visits and inspections
shall be at the sole expense of the Loan Parties. The Loan Parties acknowledge
that the Administrative Agent and each Collateral Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to the Loan Parties’ and their respective Subsidiaries assets for
internal use by the Administrative Agent, each Collateral Agent and the Lenders.
     SECTION 5.07 Compliance with Laws. (a) Each Loan Party will, and will cause
each of its Subsidiaries to, comply with all Contractual Obligations and
Requirements of Law applicable to it or its property, except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
     (b) US and Foreign Plans and Arrangements.
     (i) For each Company Plan, each Loan Party will, and will cause each of its
Subsidiaries, Affiliates and ERISA Affiliates to, in a timely fashion comply
with and perform all of its obligations under and in respect of such Company
Plan, including under plan terms, any funding agreements and all applicable laws
and regulatory requirements (whether discretionary or otherwise); and



--------------------------------------------------------------------------------



 



127

     (ii) All employer or employee payments, contributions or premiums required
to be remitted, paid to or in respect of each Company Plan by a Loan Party or
any Subsidiary, Affiliate or ERISA Affiliate thereof shall be paid or remitted
by each Loan Party, or Subsidiary, Affiliate or ERISA Affiliate thereof in a
timely fashion in accordance with the terms thereof, any funding agreements and
all applicable laws; except, in the case of subclauses (i) and (ii) as could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect; and
     (iii) The Loan Parties shall deliver to each Lender: (A) if requested by
such Lender, copies of each annual and other return, report or valuation with
respect to each Company Plan, as filed with any applicable Governmental
Authority; (B) promptly following receipt thereof, copies of any documents
described in Sections 101(k) or 101(l) of ERISA that any Loan Party or any ERISA
Affiliate may request with respect to any Multiemployer Plan; provided, that if
the Loan Parties or any of their ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Loan Parties and/or their ERISA Affiliates shall promptly make a request for
such documents or notices from such administrator or sponsor and the Loan
Parties shall provide copies of such documents and notices to the Administrative
Agent (on behalf of each requesting Lender) promptly after receipt thereof;
(C) promptly after receipt thereof, a copy of any material direction, order,
notice, ruling or opinion that any Loan Party or any Subsidiary, Affiliate or
ERISA Affiliate of any Loan Party may receive from any applicable Governmental
Authority with respect to any Company Plan; (D) notification within 30 days of
(i) any increases having a cost to one or more of the Loan Parties or any
Subsidiary, Affiliate or Loan Party thereof in excess of $10,000,000 per annum
in the aggregate, in the benefits of any existing Company Plan, or (ii) the
establishment of any new Company Plan (or, in the case of any Canadian Plan, any
plan that is a “Registered Pension Plan” as that term is defined under
subsection 248(1) of the Income Tax Act (Canada)), or the commencement of
contributions to any such plan to which any Loan Party, Subsidiary, Affiliate or
ERISA Affiliate was not previously contributing; and (E) notification within
30 days of any voluntary or involuntary termination of, or participation in, a
Company Plan.
     (c) European Loan Party Pension Plans and Benefit Plans.
     (i) No European Loan Party shall establish, nor shall it permit any of its
Subsidiaries or Affiliates to establish, any voluntary pension scheme and/or any
voluntary benefit plan without the prior consent of the Administrative Agent
unless it constitutes an Approved Pension Scheme.
     (ii) Each European Loan Party shall, and shall cause its Subsidiaries and
Affiliates to, maintain and operate its obligations under (A) its benefit plans,
if any, and (B) the voluntary pension schemes and/or voluntary benefit plans



--------------------------------------------------------------------------------



 



128

consented to by the Administrative Agent, if any, in all respects in conformity
with the requirements of applicable law or contract; and
     (iii) All pension schemes applied by a Loan Party or any Subsidiary,
Affiliate or ERISA Affiliate thereof shall comply with all provisions of the
relevant law and employ reasonable actuarial assumptions; and no Loan Party or
any Subsidiary, Affiliate or ERISA Affiliate thereof shall have any unsatisfied
liability in respect of any pension scheme and there shall be no circumstances
which may give rise to any liability; except, in the case of subclauses (ii) and
(iii), as could not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.
          (d) Environmental Covenant. The Loan Parties and each of their
Subsidiaries: (i) shall be at all times in compliance with all applicable
Environmental Laws, and undertake reasonable efforts to ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and (ii) generate, use, treat, store, release, transport,
dispose of, and otherwise manage all Hazardous Materials in a manner that would
not reasonably be expected to result in a material liability to any Loan Party
or any of its Subsidiaries or to materially affect any real property owned or
operated by any of them; and take reasonable efforts to prevent any other Person
from generating, using, treating, storing, releasing, transporting, disposing
of, or otherwise managing Hazardous Materials in a manner that could reasonably
be expected to result in a material liability to, or materially affect any real
property owned or operated by, any Loan Party or any of their Subsidiaries; it
being understood that this clause (d) shall be deemed not breached by a
noncompliance with any of the foregoing (i) or (ii) if, upon learning of such
noncompliance or any condition that results from such noncompliance, any
affected Loan Parties and Subsidiaries promptly develop and diligently implement
a response to such noncompliance and any such condition that is consistent with
principles of prudent environmental management and all applicable Environmental
Laws, and such response and condition, in the aggregate with any other such
responses and conditions, could not reasonably be expected to have a Material
Adverse Effect.
     SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used only
for working capital needs and general corporate purposes in the ordinary course
of business, including refinancing certain existing Indebtedness, acquisitions
and repurchasing capital stock. No part of the proceeds of any Loan and no
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
     SECTION 5.09 Insurance. Each Loan Party will maintain with financially
sound and reputable carriers having a financial strength rating of at least A-
by A.M. Best Company (a) insurance in such amounts (with no greater risk
retention) and against such risks (including loss or damage by fire and loss in
transit; theft, burglary, pilferage, larceny, employee dishonesty, embezzlement,
and other criminal activities; business interruption; and general liability) and
such other hazards, as is customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations and (b) all insurance required pursuant to the Collateral
Documents or (in the case of Loan Parties located outside of the United States)
such other insurance maintained with other carriers as is satisfactory to the



--------------------------------------------------------------------------------



 



129

Administrative Agent in its Permitted Discretion. The Borrowers will furnish to
the Lenders, upon request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained, which may be a Memorandum of
Insurance. The Borrowers shall require all such policies to name the US
Collateral Agent, the Canadian Collateral Agent or the European Collateral Agent
(on behalf of the Agents, the Lenders and the Issuing Banks) as additional
insured or loss payee, as applicable.
     SECTION 5.10 Casualty and Condemnation. The Borrowers (a) will furnish to
the Administrative Agent (for delivery to the Lenders) prompt written notice of
any casualty or other insured damage to any material portion of the Collateral
or the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the net proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
     SECTION 5.11 Appraisals. On no more than two occasions (or, with respect to
appraisals of real property, no more than one occasion) per calendar year, at
the request of the Administrative Agent or any Collateral Agent, the Loan
Parties will provide the Administrative Agent or such Collateral Agent with
appraisals or updates thereof of their Inventory or real property, as
applicable, from an appraiser selected and engaged by the Administrative Agent
or such Collateral Agent, and prepared on a basis satisfactory to the
Administrative Agent or such Collateral Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations. Notwithstanding the foregoing, in addition to the appraisals
permitted above, there shall be no limitation on the number of Inventory or real
property appraisals (a) during any Level 1 Minimum Aggregate Availability Period
or (b) if an Event of Default shall have occurred and be continuing. For
purposes of this Section 5.11, it is understood and agreed that a single
Inventory or real estate appraisal may consist of examinations conducted at
multiple relevant sites, both domestic and international, and involve one or
more relevant Loan Parties and their assets. All such Collateral appraisals
shall be at the sole expense of the Loan Parties.
     SECTION 5.12 Field Examinations. At the request of the Administrative Agent
or any Collateral Agent, the Loan Parties will permit, upon reasonable notice,
the Administrative Agent and/or any Collateral Agent to conduct field
examinations during normal business hours to ensure the adequacy of Collateral
included in any Borrowing Base and related reporting and control systems. Two
such field examinations per calendar year shall be at the sole expense of the
Loan Parties; provided that there shall be no limitation on the number or
frequency of field examinations at the sole expense of the Loan Parties
(a) during any Level 1 Minimum Aggregate Availability Period or (b) if an Event
of Default shall have occurred and be continuing. For purposes of this
Section 5.12, it is understood and agreed that a single field examination may be
conducted at multiple relevant sites, both domestic and international, and
involve one or more relevant Loan Parties and their assets.
     SECTION 5.13 [Reserved].



--------------------------------------------------------------------------------



 



130

     SECTION 5.14 Additional Collateral; Further Assurances. (a) Subject to
applicable law, the Company and each Subsidiary that is a Loan Party shall cause
each of its Subsidiaries formed or acquired after the date of this Agreement and
organized under the laws of the United States, Canada, the Netherlands, Germany
or, solely to the extent any such Subsidiary formed or acquired after the date
hereof opens any deposit account that the European Administrative Agent
determines is part of the European Borrower’s cash structure, any other member
state of the European Union, or, in each case, any political subdivision thereof
(within five Business Days after such formation or acquisition, or such longer
period as may be agreed to by the Administrative Agent) (A) in accordance with
the terms of this Agreement to become a Loan Party by executing the Joinder
Agreement set forth as Exhibit D hereto (the “Joinder Agreement”) or such other
Loan Guaranty in form and substance satisfactory to the Administrative Agent and
(B) to execute and deliver such amendments, supplements or documents of
accession to any Collateral Documents as the applicable Collateral Agent deems
necessary for such new Subsidiary grant to such Collateral Agent (for the
benefit of the Agents, the Lenders and the Issuing Banks) a perfected first
priority security interest in the Collateral described in such Collateral
Document with respect to such new Subsidiary. Upon execution and delivery of
such documents and agreements, each such Person (i) shall automatically become a
Loan Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the applicable Collateral Agent (in each case for the benefit of
the Agents, the Lenders and the Issuing Banks), in any property of such Loan
Party which constitutes Collateral, including any parcel of real property
located in the U.S. owned by any Loan Party.
          (b) (i) The Company and each Subsidiary that is a US Loan Party will
cause (a) 100% (or such lesser percentage owned by the Company or such US Loan
Party, as applicable) of the issued and outstanding Equity Interests of each of
its direct domestic Subsidiaries and (b) 65% (or such greater percentage that,
due to a change in applicable law after the date hereof, (1) could not
reasonably be expected to cause the undistributed earnings of such foreign
Subsidiary as determined for U.S. federal income tax purposes to be treated as a
deemed dividend to such foreign Subsidiary’s U.S. parent and (2) could not
reasonably be expected to cause any other material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each foreign Subsidiary directly owned by the Company
or any US Loan Party to be subject at all times to a first priority, perfected
Lien in favor of the US Collateral Agent pursuant to the terms and conditions of
the Loan Documents or other security documents as the Administrative Agent shall
reasonably request and (ii) each Subsidiary of the Company that is a Foreign
Loan Party (other than any Account Party) will cause 100% of the issued and
outstanding Equity Interests of each of its direct Subsidiaries that is
organized in the same jurisdiction as such Foreign Loan Party to be subject at
all times to a first priority, perfected Lien in favor of the applicable
Collateral Agent pursuant to the terms and conditions of the Loan Documents or
other security documents as the Administrative Agent shall reasonably request.
          (c) Without limiting the foregoing, each Loan Party will and will
cause each Subsidiary to execute and deliver, or cause to be executed and
delivered, to the Administrative Agent and each Collateral Agent such documents,
agreements and instruments, and will take or



--------------------------------------------------------------------------------



 



131

cause to be taken such further actions (including the filing and recording of
financing statements, fixture filings, mortgages, deeds of trust, hypothecs and
other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by law or which the
Administrative Agent or any Collateral Agent may, from time to time, reasonably
request to carry out the terms and conditions of this Agreement and the other
Loan Documents and to ensure perfection and priority of the Liens created or
intended to be created by the Collateral Documents, all at the expense of the
Loan Parties (including, for the avoidance of doubt, to reflect any change in
the Secured Parties hereunder). In addition, each Loan Party will execute and
deliver, or cause to be executed and delivered, to the Administrative Agent and
each Collateral Agent filings with any governmental recording or registration
office in any jurisdiction required by the Administrative Agent or any
Collateral Agent, in the exercise of its Permitted Discretion, in order to
perfect or protect the Liens of the applicable Collateral Agent granted under
any Collateral Document in any Intellectual Property.
          (d) If any material assets (including any real property or
improvements thereto or any interest therein) are acquired by the Company or any
Subsidiary that is a Loan Party (or (x) any deposit accounts opened by any
Subsidiary of the Company organized under the laws of any member state of the
European Union or (y) any existing deposit accounts of any Subsidiary of the
Company organized under the laws of any member state of the European Union are
determined by the European Administrative Agent, in its Permitted Discretion, to
comprise part of the European Borrower’s cash structure) after the Effective
Date (other than assets constituting Collateral under the Security Agreement
that become subject to the Lien in favor of the Agents, Lenders and Issuing
Banks upon acquisition thereof), the Company will notify the Administrative
Agent and the Lenders thereof, the Borrower will promptly cause such assets (in
the case of any deposit accounts referred to above, solely to the extent the
European Administrative Agent determines such deposit accounts are part of the
European Borrower’s cash structure) to be subjected to a Lien securing the
Secured Obligations and will take, and cause its Subsidiaries that are Loan
Parties to take, such actions as shall be necessary or reasonably requested by
the Administrative Agent or any Collateral Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section and Section
4.01(p), all at the expense of the Loan Parties.
     SECTION 5.15 Financial Assistance. (a) Each Netherlands Loan Party and its
Subsidiaries shall comply in all respects with applicable legislation governing
financial assistance, including Sections 2:98C and 2:207C of the Dutch Civil
Code. Each Canadian Loan Party and German Loan Party shall comply in all
respects with applicable legislation governing financial assistance.
          (b) The obligations of the Norwegian Loan Parties hereunder shall be
limited, if (and only if) required by the provisions as set out in the Norwegian
Private Limited Liability Companies Act 1997, regulating unlawful financial
assistance and other prohibited loans, guarantees and joint and several
liability and it is understood that the liability of the Norwegian Loan Parties
hereunder only applies to the extent permitted by the provisions of the
Norwegian Private Limited Liability Companies Act.
     SECTION 5.16 Collateral Access Agreements and Deposit Account Control
Agreements. The Borrowers shall (i) use its commercially reasonable efforts to
deliver to the

 



--------------------------------------------------------------------------------



 



132
Administrative Agent any Collateral Access Agreements required pursuant to the
Security Agreements and (ii) deliver to the Administrative Agent any Deposit
Account Control Agreement required to be delivered pursuant to any Security
Agreement, in each case, in form and substance reasonably acceptable to the
Administrative Agent.
     SECTION 5.17 Transfer of Accounts of European Loan Parties. Upon the
occurrence of a European Account Transfer Trigger Event, the European Loan
Parties shall either (i) immediately cause all of their deposit accounts to be
transferred to the name of the European Administrative Agent or (ii) to the
extent such deposit accounts cannot be transferred to the European
Administrative Agent, promptly open new deposit accounts with (and in the name
of) the European Administrative Agent, and the European Loan Parties shall
ensure that all monies owing to them will immediately be re-directed to the
transferred or new accounts held by the European Administrative Agent.
     SECTION 5.18 European Cash Management. (a) Except as otherwise provided in
this Agreement or any other Loan Document, the Company and each European Loan
Party will, and will cause each of their Subsidiaries to, ensure that all cash
collections (other than any Specified Cash Collections) of such entity continue
to be swept (whether directly or indirectly) or otherwise deposited into the
Collection Accounts of the European Loan Parties in substantially the same
manner as in effect on the date hereof.
     (b) On the 15th day of each calendar month (or, if such date is not a
Business Day, on the first Business Day thereafter) (the “Transfer Date”), the
European Borrower shall deposit, or shall cause to be deposited, the Netherlands
Intercompany Receivable Amount (calculated as of the Transfer Date), if any,
into a Collection Account of the European Borrower.
     SECTION 5.19 Post-Closing Items(a) . The Company and its Subsidiaries, as
applicable, shall take or cause to be taken each action set forth on
Schedule 5.19 and such action is to be completed within the time period set
forth on Schedule 5.19 for such action, it being understood that the
Administrative Agent may, in its sole discretion, grant extensions to the time
period set forth thereon.
ARTICLE VI
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full in cash and all Letters of Credit have
expired or terminated (or have been cash collateralized in accordance with
Section 2.06(j) hereof) and all LC Disbursements shall have been reimbursed, the
Loan Parties covenant and agree, jointly and severally, with the Lenders that:
     SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any of
its Subsidiaries to, create, incur or suffer to exist any Indebtedness, except:
     (a) the Secured Obligations;



--------------------------------------------------------------------------------



 



133

     (b) Indebtedness existing on the date hereof and set forth on Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;
     (c) Indebtedness of any Borrower to any Subsidiary or any other Borrower
and of any Subsidiary to any Borrower or any other Subsidiary; provided that
(i) Indebtedness of any Subsidiary that is not a Loan Party to any Borrower or
any Subsidiary that is a Loan Party shall be subject to Section 6.04(d),
Section 6.04(f) and Section 6.04(g) and (ii) Indebtedness of any Borrower to any
Subsidiary and Indebtedness of any Subsidiary that is a Loan Party to any
Borrower or to any other Subsidiary that is not a Loan Party shall be
subordinated to the Secured Obligations on terms reasonably satisfactory to the
Administrative Agent;
     (d) Guarantees by any Borrower of Indebtedness of any Subsidiary or any
other Borrower and by any Subsidiary of Indebtedness of any Borrower or any
other Subsidiary; provided that (i) the Indebtedness so Guaranteed is permitted
by this Section 6.01, (ii) Guarantees by any Borrower or any Subsidiary that is
a Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.04(e) and (iii) Guarantees permitted under this clause
(d) shall be subordinated to the Secured Obligations of the applicable
Subsidiary if, and on the same terms as, the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;
     (e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that (i) such Indebtedness is incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this paragraph (e) shall not exceed $75,000,000 at any time outstanding;
     (f) Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in paragraphs (b), (e), (i), (j),
(k), (l) and (m) of this Section 6.01; provided that, unless otherwise expressly
permitted by this Section 6.01, (i) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so extended, refinanced, replaced or renewed,
(ii) any Liens securing such Indebtedness are not extended to any additional
property of any Loan Party or any of their respective Subsidiaries, (iii) no
Loan Party or Subsidiary of any Loan Party that is not originally obligated with
respect to repayment of such Indebtedness is required to become obligated with
respect thereto, (iv) such extension, refinancing, replacement or renewal does
not result in a shortening of the average weighted maturity of the Indebtedness
so extended, refinanced, replaced or renewed and (v) if the Indebtedness that is
refinanced, replaced, renewed, or extended was subordinated in right of payment
to the Secured Obligations, then the terms and conditions of the refinancing,
replacement, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as



--------------------------------------------------------------------------------



 



134

favorable to the Administrative Agent and the Lenders as those that were
applicable to the refinanced, replaced, renewed, or extended Indebtedness;
     (g) Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
     (h) Indebtedness of any Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;
     (i) Indebtedness of the Company or any other US Loan Party; provided that
both immediately before and immediately after giving pro forma effect thereto
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the Company shall be in compliance with Section 6.16 (determined on a Pro
Forma Basis in respect of the Test Period in effect at such time, to the extent
applicable); provided further the aggregate principal amount of Indebtedness
permitted by this paragraph (i) shall not exceed $200,000,000 at any one time
outstanding;
     (j) Indebtedness of Foreign Subsidiaries that are not Loan Parties;
provided that the aggregate principal amount of Indebtedness permitted by this
paragraph (j) shall not exceed $50,000,000 at any time outstanding;
     (k) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this paragraph (k) shall not exceed $50,000,000 at
any time outstanding;
     (l) Indebtedness in respect of the Existing Euro Notes;
     (m) Indebtedness in respect of the Synthetic Lease Documentation;
     (n) Capital Lease Obligations in connection with sale and leaseback
transactions permitted pursuant to Section 6.14;
     (o) Indebtedness of any German Loan Party under (i) direct pension
commitments or (ii) old-age part-time arrangements, to the extent such German
Loan Party is required by applicable law to enter into such old-age part-time
arrangements, provided that statutory insolvency protection measures for
liabilities under (i) and (ii) are fulfilled;
     (p) earn-out obligations pursuant to the Mac & Jac Purchase Agreement in an
aggregate amount not to exceed $40,000,000;
     (q) a Guarantee granted pursuant to a declaration of joint and several
liability used for the purpose of Section 2:403 of the Dutch Civil Code
(Burgerlijk Wetboek) (and



--------------------------------------------------------------------------------



 



135

any residual liability under such declaration arising pursuant to section
2:404(2) of the Dutch Civil Code) by a Netherlands Loan Party;
     (r) any joint and several liability arising under any fiscal unity (fiscale
eenheid) between the Netherlands Group Members; and
     (s) other unsecured Indebtedness not otherwise permitted by this
Section 6.01; provided the aggregate principal amount of all Indebtedness
permitted by this paragraph (s) shall not exceed $100,000,000 at any time
outstanding.
     SECTION 6.02 Liens. No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
     (a) Liens created pursuant to any Loan Document;
     (b) Permitted Encumbrances;
     (c) any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereof and set forth on Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of such Borrower or
Subsidiary, (ii) such Lien shall secure only those obligations which it secures
on the date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof except to the extent permitted
by clause (f) of Section 6.01 and (iii) for the avoidance of doubt, no such Lien
securing any bilateral operating facility shall be permitted;
     (d) Liens on fixed or capital assets acquired, constructed or improved by
any Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Subsidiary or any other Borrower or Subsidiary;
     (e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of such Borrower or Subsidiary or any other Borrower or
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase



--------------------------------------------------------------------------------



 



136

the outstanding principal amount thereof except to the extent permitted by
clause (f) of Section 6.01;
     (f) Liens (i) of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon or (ii) in
favor of a banking institution arising as a matter of law, encumbering amounts
credited to deposit or securities accounts (including the right of set-off) and
which are within the general parameters customary in the banking industry;
     (g) Liens arising out of sale and leaseback transactions permitted pursuant
to Section 6.14;
     (h) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
     (i) Liens securing Indebtedness permitted by Section 6.01(i) in an
aggregate amount not to exceed $75,000,000 at any time outstanding;
     (j) Liens securing Indebtedness permitted by Section 6.01(j); provided that
such Lien shall only apply to the property of the applicable Foreign Subsidiary;
     (k) Liens securing Indebtedness permitted pursuant to Section 6.01(m);
provided that such Lien shall not apply to any property or assets of the Company
or any Subsidiary other than (i) the real property subject to such Lien on the
date hereof (prior to giving effect to this amendment and restatement) and
(ii) Liens on the Collateral, subject to the Intercreditor Agreement;
     (l) Liens securing Indebtedness permitted pursuant to Section 6.01(o), to
the extent required by mandatory law; provided that such Lien shall only apply
to the property of the applicable German Loan Party
     (m) Liens relating to pooled deposit or sweep accounts of the European
Borrower and its Affiliates to the extent permitted under the applicable
European Security Agreement; and
     (n) Liens not otherwise permitted by this Section 6.02 so long as
(i) neither (A) the aggregate outstanding principal amount of the obligations
secured thereby nor (B) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to the
Borrowers and all Subsidiaries) $25,000,000 at any one time and (ii) such Liens
do not cover any Collateral other than any non-consensual Liens arising by
operation of law.
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (i) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clause (a) above, (ii) Inventory, other than those permitted under clauses
(a) and (b) of the definition of Permitted Encumbrance and clause (a) above or
(iii) real property, other than those permitted under clauses (a), (b), (f) and
(g) of the



--------------------------------------------------------------------------------



 



137

definition of Permitted Encumbrance and clause (a) and (g) above or, in each
case, other than as provided in Section 6.02(k). Notwithstanding anything to the
contrary contained in this Agreement or any Collateral Document (including any
provision for, reference to, or acknowledgement of, any Lien or Permitted Lien),
nothing herein and no approval by the Administrative Agent, any Collateral Agent
or the Lenders of any Lien or Permitted Lien (whether such approval is oral or
in writing) shall be construed as or deemed to constitute a subordination by the
Administrative Agent, any Collateral Agent or the Lenders of any security
interest or other right, interest or Lien in or to the Collateral or any part
thereof in favor of any Lien or Permitted Lien or any holder of any Lien or
Permitted Lien.
     SECTION 6.03 Fundamental Changes. (a) No Loan Party will, nor will it
permit any of its Subsidiaries to, amalgamate with, merge into or consolidate
with any other Person, or permit any other Person to amalgamate with, merge into
or consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Subsidiary of a Borrower may merge or
amalgamate into a Borrower in a transaction in which such Borrower is the
surviving entity, (ii) any Loan Party (other than a Borrower) may merge or
amalgamate into or with any Loan Party in a transaction in which the surviving
entity is a Loan Party, (iii) any Subsidiary may transfer its assets to a Loan
Party and any Subsidiary which is a non-Loan Party may transfer its assets to a
non-Loan Party, (iv) any Subsidiary may liquidate or dissolve if (x) the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders
and (y) in connection with any such dissolution of a Loan Party, all the assets
of such Loan Party are transferred to another Loan Party, and (v) any non-Loan
Party may merge into, amalgamate with or consolidate with, another non-Loan
Party; provided that any such merger, amalgamation or consolidation involving a
Person that is not a wholly owned Subsidiary immediately prior to such merger,
amalgamation or consolidation shall not be permitted unless also permitted by
Section 6.04.
          (b) No Loan Party will, nor will it permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Company and its Subsidiaries on the Effective Date and businesses reasonably
related or incidental thereto (including the provision of services).
     SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any of its Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger or amalgamation with any Person
that was not a Loan Party and a wholly owned Subsidiary prior to such merger or
amalgamation) any Equity Interests, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger, amalgamation or otherwise),
except:
     (a) Permitted Investments, subject to, in the case of Loan Parties, control
agreements in favor of the applicable Collateral Agent (in each case for the
benefit of the applicable Agents, the applicable Lenders and the applicable
Issuing Banks) or otherwise



--------------------------------------------------------------------------------



 



138

subject to a perfected security interest in favor of the applicable Collateral
Agent (in each case for the benefit of the applicable Agents, the applicable
Lenders and the applicable Issuing Banks);
     (b) investments (and commitments (including consummation of any “put”
arrangement in connection therewith) in respect thereof) in existence on the
date of this Agreement and described on Schedule 6.04 and renewals, replacements
and extensions thereof;
     (c) investments by the Loan Parties and their Subsidiaries in Equity
Interests in their respective Subsidiaries; provided that in the case of any
investments made pursuant to this paragraph (c) after the Effective Date by Loan
Parties in Subsidiaries that are not Loan Parties, both immediately before and
immediately after giving pro forma effect thereto, (i) no Default or Event of
Default shall have occurred and be continuing, (ii) the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such investment is to occur
shall be at least the Required Fixed Charge Coverage Ratio (determined on a Pro
Forma Basis in respect of the Test Period in effect at such time) and (iii) no
Level 2 Minimum Aggregate Availability Period shall be in effect;
     (d) loans or advances made by (i) any Borrower to any Subsidiary or any
other Borrower or (ii) any Subsidiary to any Borrower or any other Subsidiary,
provided that in the case of any loans and advances made by Loan Parties to
Subsidiaries that are not Loan Parties, both immediately before and immediately
after giving pro forma effect thereto, (i) no Default or Event of Default shall
have occurred and be continuing, (ii) the Fixed Charge Coverage Ratio for the
Test Period in effect at the time such investment is to occur shall be at least
the Required Fixed Charge Coverage Ratio (determined on a Pro Forma Basis in
respect of the Test Period in effect at such time) and (iii) no Level 2 Minimum
Aggregate Availability Period shall be in effect;
     (e) Guarantees constituting Indebtedness permitted by Section 6.01,
provided that in the case of any Indebtedness of Subsidiaries that are not Loan
Parties that is Guaranteed by any Loan Party, both immediately before and
immediately after giving pro forma effect thereto, (i) no Default or Event of
Default shall have occurred and be continuing, (ii) the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such investment is to occur
shall be at least the Required Fixed Charge Coverage Ratio (determined on a Pro
Forma Basis in respect of the Test Period in effect at such time) and (iii) no
Level 2 Minimum Aggregate Availability Period shall be in effect;
     (f) investments made by any Loan Party in any Subsidiary that is not a Loan
Party of the types described in paragraphs (c), (d) and (e) of this
Section 6.04; provided that both immediately before and after giving pro forma
effect thereto, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) no Level 2 Minimum Aggregate Availability Period shall be in
effect; provided further that the aggregate principal amount of all investments
permitted by this paragraph (f) shall not exceed $50,000,000 at any time
outstanding.



--------------------------------------------------------------------------------



 



139

     (g) investments (including loans and advances) made by any Loan Party in
any Subsidiary that is not a Loan Party; provided that (i) such investments are
made in the ordinary course of business in connection with the Company’s and its
Subsidiaries’ cash management systems and (ii) both immediately before and
immediately after giving pro forma effect thereto, (x) no Default or Event of
Default shall have occurred and be continuing and (y) no Level 2 Minimum
Aggregate Availability Period shall be in effect.
     (h) loans or advances made by any Loan Party and the Subsidiaries to their
employees on an arms’-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $5,000,000 in the aggregate at any time
outstanding;
     (i) subject to the applicable provisions of any Security Agreements
(including Sections 4.2(a) and 4.4 of the US Security Agreement and
Sections 4.2(a) and 4.4 of the Canadian Security Agreement, and any comparable
provision of any European Security Agreement, Netherlands Security Agreement or
German Security Agreement), notes payable, or stock or other securities issued
by Account Debtors to any Loan Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor’s Accounts in the ordinary course
of business, consistent with past practices;
     (j) investments in the form of Swap Agreements permitted by Section 6.08;
     (k) investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges or amalgamates with a Borrower or any
Subsidiary (including in connection with a Permitted Acquisition), so long as
such investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation, merger or amalgamation;
     (l) investments received in connection with the dispositions of assets
permitted by Section 6.05;
     (m) investments constituting deposits described in clauses (c) and (d) of
the definition of the term “Permitted Encumbrances”;
     (n) Permitted Acquisitions; provided that both immediately before and
immediately after giving pro forma effect thereto, (i) no Default or Event of
Default shall have occurred and be continuing, (ii) the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such Permitted Acquisition is to
occur shall be at least the Specified Fixed Charge Coverage Ratio (determined on
a Pro Forma Basis in respect of the Test Period in effect at such time) and
(iii) no Level 1 Minimum Aggregate Availability Period shall be in effect;
     (o) Guarantees by the Company or any of its Subsidiaries of leases (other
than Capital Leases) or of other obligations of the Company or any of its
Subsidiaries that do not constitute Indebtedness, in each case entered into in
the ordinary course of business;
     (p) investments of the assets of Kate Spade LLC in a joint venture
organized under the laws of Japan; provided that both immediately before and
immediately after



--------------------------------------------------------------------------------



 



140

giving pro forma effect thereto no Default or Event of Default shall have
occurred and be continuing; provided further that the aggregate principal amount
of all investments permitted by this paragraph (p) shall not exceed $15,000,000;
     (q) purchases of additional Equity Interests in Lucky Brand Dungarees, Inc.
pursuant to the Lucky Brand Purchase Agreement in an aggregate amount not to
exceed $25,000,000; and
     (r) other investments not otherwise permitted by this Section 6.04;
provided that both immediately before and immediately after giving pro forma
effect thereto, (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the Fixed Charge Coverage Ratio for the Test Period in effect
at the time such investment is to occur shall be at least the Required Fixed
Charge Coverage Ratio (determined on a Pro Forma Basis in respect of the Test
Period in effect at such time) and (iii) no Level 2 Minimum Aggregate
Availability Period shall be in effect; provided further that the aggregate
principal amount of all investments permitted by this paragraph (q) shall not
exceed $50,000,000 in any fiscal year of the Company;
provided that, in the event that any investment, loan or advance is made in any
Person through substantially concurrent interim transfers of any amount through
one or more other Subsidiaries, then such other substantially concurrent interim
transfers shall be disregarded for purposes of this Section 6.04.
     SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any of its
Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:
     (a) sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;
     (b) sales, transfers and dispositions to any Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall be made in compliance with Section 6.10 and 6.04;
     (c) sales, transfers and dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof;
     (d) sales, transfers and dispositions of investments permitted by clauses
(g), (i) and (j) of Section 6.04;
     (e) sale and leaseback transactions permitted pursuant to Section 6.14;
     (f) dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;



--------------------------------------------------------------------------------



 



141

     (g) sales, transfers and other dispositions of assets that are not
permitted by any other paragraph of this Section; provided that (i) the
aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this paragraph (g) shall not exceed an amount equal
to 15% of Total Assets and (ii) the Net Proceeds received from any such sales,
transfers or other dispositions are used to prepay Loans or cash collateralize
Letters of Credit hereunder in accordance with Section 2.11(c);
     (h) licenses of Intellectual Property that are in furtherance of, or
integral to, other business transactions entered into by the Company or a
Subsidiary in the ordinary course of business;
     (i) Restricted Payments permitted by Section 6.09;
     (j) dispositions of cash and Permitted Investments in the ordinary course
of business or in connection with a transaction otherwise permitted under this
Agreement; and
     (k) dispositions of cash and property permitted by Section 6.04(g),
provided that all sales, transfers, leases and other dispositions permitted
hereby permitted by paragraphs (b) (to the extent the applicable transaction is
not solely among Loan Parties), (e), (g), (h), (i) and (j) above shall be made
for fair value and for at least 75% cash consideration.
     SECTION 6.06 [Reserved].
     SECTION 6.07 [Reserved].
     SECTION 6.08 Swap Agreements. No Loan Party will, nor will it permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which any Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of any
Subsidiary of the Company), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower or any
Subsidiary.
     SECTION 6.09 Restricted Payments; Certain Payments of Indebtedness. (a) No
Loan Party will, nor will it permit any of its Subsidiaries to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) each Loan
Party and its Subsidiaries may declare and pay dividends or other distributions
with respect to its common stock payable solely in additional shares of its
common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock;
(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests; (iii) the Company may make payments required to be made
pursuant to the Permitted Company Deferral Plan; and (iv) the Company may make
Restricted Payments, not exceeding $5,000,000 during any fiscal year, pursuant
to and in accordance with equity incentive plans or other benefit plans for
management or employees of the Company and the Subsidiaries and for deceased and
terminated employees and present and former directors (including from their
estates).



--------------------------------------------------------------------------------



 



142

          (b) No Loan Party will, nor will it permit any of its Subsidiaries to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
     (A) payment of Indebtedness created under the Loan Documents;
     (B) payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness, other than (x) payments in respect of
the Subordinated Indebtedness prohibited by the subordination provisions thereof
(including, for the avoidance of doubt, the Hong Kong Intercompany Loan and,
except as provided pursuant to clause (H) below, the Hong Kong Intercompany
Receivable) and (y) payments or repayments of any kind which result in a breach
of Section 5.15 (Financial Assistance), including but not limited to any
payments (including interest) or repayments with respect to the Existing Euro
Notes and the €293,000,000 intercompany indebtedness between LCI Acquisition
U.S. Inc. as lender and Mexx Europe International B.V. as borrower with the
proceeds (directly or indirectly) of any Borrowings hereunder by the Canadian
Borrower or the European Borrower;
     (C) refinancings, replacements and renewals of Indebtedness to the extent
permitted by Section 6.01;
     (D) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
     (E) payment of Indebtedness owed to the Company or any Group Member;
     (F) payment of Indebtedness owed by non-Loan Parties to Loan Parties;
     (G) payment in respect of one or more bilateral operating facilities
provided by financing entities outside of the United States in an aggregate
amount not to exceed $25,000,000;
     (H) payments to Liz Claiborne International Limited in respect of the Hong
Kong Intercompany Receivable the proceeds of which shall be used to pay (i) its
operating costs and expenses and other corporate overhead costs and expenses
which are reasonable and customary, in each case incurred in the ordinary course
of business, consistent with past practice, (ii) franchise and excise taxes and
other fees, taxes and expenses required to maintain its corporate existence,
(iii) customary salary, bonus



--------------------------------------------------------------------------------



 



143

and other benefits payable to officers and employees, consistent with past
practice or (iv) taxes that are due and payable by Liz Claiborne International
Limited; and
     (I) other payments in respect of Indebtedness; provided (i) that both
immediately before and immediately after giving pro forma effect thereto, (x) no
Default or Event of Default shall have occurred and be continuing, (y) the Fixed
Charge Coverage Ratio for the Test Period in effect at the time such payment is
to occur shall be at least the Required Fixed Charge Coverage Ratio (determined
on a Pro Forma Basis in respect of the Test Period in effect at such time) and
(z) no Level 2 Minimum Aggregate Availability Period shall be in effect and
(ii) in no event shall any payments or repayments of any kind be made with
respect to the Existing Euro Notes with proceeds of European Loans or Canadian
Loans hereunder.
     SECTION 6.10 Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable to such Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among any Borrower and any Subsidiary not involving any other
Affiliate, (c) any loans, advances, Guarantees and other investments permitted
by Section 6.04(c), (d) or (e), (d) any Indebtedness permitted under Section
6.01(c) or (d), (e) any Restricted Payment permitted by Section 6.09, (f) loans
or advances to employees permitted under Section 6.04, (g) the payment of
reasonable fees to directors of any Borrower or any Subsidiary who are not
employees of such Borrower or Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrowers or their Subsidiaries in the ordinary
course of business and (h) any issuances of securities or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock options, equity incentive and stock ownership plans
approved by a Borrower’s or Subsidiary’s board of directors.
     SECTION 6.11 Restrictive Agreements. No Loan Party will, nor will it permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Subsidiaries
to create, incur or permit to exist any Lien upon any of its material
(individually or in the aggregate) property or assets, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its Equity Interests or to make or repay loans or advances to any Borrower or
any other Subsidiary or to Guarantee Indebtedness of any Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions imposed on the Loan Parties existing on the
date hereof identified on Schedule 6.11 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements



--------------------------------------------------------------------------------



 



144

relating to the sale of a Subsidiary or assets pending such sale, provided such
restrictions and conditions apply only to the Subsidiary or assets that is to be
sold and such sale is permitted hereunder, and (iv) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness.
     SECTION 6.12 Amendment of Material Documents. No Loan Party will, nor will
it permit any of its Subsidiaries to, amend, modify or waive any of its rights
under (a) any agreement relating to any Subordinated Indebtedness, the Synthetic
Lease Documentation, Euro Notes Documentation or any Indebtedness permitted
pursuant to Section 6.01(i) or (b) its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational
documents, in each case to the extent any such amendment, modification or waiver
would be materially adverse to the Lenders.
     SECTION 6.13 Capital Expenditures. The Loan Parties will not, nor will it
permit any Subsidiary to, incur or make any Capital Expenditures during any
fiscal year of the Company set forth below in an amount exceeding the amount set
forth opposite such period:

              Maximum Period   Capital Expenditures
2009
  $ 85,000,000  
2010 and thereafter
  4% of the total sales of the Company and its
 
  Subsidiaries for the fiscal year most recently ended

     SECTION 6.14 Sale and Leaseback Transaction. No Loan Party will, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Company or any Subsidiary that
is made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is either (a) consummated within 90 days after the
Company or such Subsidiary acquires or completes the construction of such fixed
or capital asset or (b) a sale and leaseback of the Global Headquarters on terms
reasonably satisfactory to the Administrative Agent.
     SECTION 6.15 Changes in Fiscal Periods. No Loan Party will, nor will it
permit any Subsidiary to, permit the fiscal year of such Loan Party to end on a
day other than the Saturday closest to January 1 or change the Company’s method
of determining fiscal quarters or fiscal months.
     SECTION 6.16 Fixed Charge Coverage Ratio. The Loan Parties will not permit
the Fixed Charge Coverage Ratio, as of the last day of any fiscal month, for any
Test Period ending during any period set forth below to be less than the ratio
set forth below opposite such period:



--------------------------------------------------------------------------------



 



145

         
Period
  Fixed Charge Coverage
Ratio
The Effective Date through but not including January 2, 2010
    1.25 to 1.00  
 
       
January 2, 2010 and thereafter
    1.50 to 1.00  

ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:
     (a) a Borrower shall fail to pay any principal of any Loan owing by it or
any reimbursement obligation owing by it in respect of any LC Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;
     (b) a Borrower shall fail to pay any interest on any Loan owing by it or
any fee or any other amount owing by it (other than an amount referred to in
paragraph (a) of this Article) payable under this Agreement, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in or in connection with this Agreement or any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any respect when made or deemed made (or in any material respect if
such representation or warranty is not by its terms already qualified as to
materiality);
     (d) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;
     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied (i) for a period of five days after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of Section 5.01, 5.02(other than
Section 5.02(a)), 5.03 (other than with respect to a Loan Party’s existence)
through 5.07, 5.09, 5.10 or 5.12 of this Agreement, (ii) for a period of 5 days
after such breach if such breach relates to the provisions of Section 5.18,
(iii) for a period of 15 days after the earlier of any Loan Party’s knowledge of
such breach or notice



--------------------------------------------------------------------------------



 



146

thereof from the Administrative Agent (which notice will be given at the request
of any Lender) if such breach relates to terms or provisions of any other
Section of this Agreement or any other Loan Document or (iv) for a period beyond
any period of grace (if any) provided in such other Loan Document.
     (f) any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable subject
to any applicable grace periods;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (h) (i)  an involuntary proceeding (including the filing of any notice of
intention in respect thereof) shall be commenced or an involuntary petition
shall be filed seeking (A) bankruptcy, liquidation, winding-up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Subsidiary of a Loan Party (other than any member
of the European Group) or its debts, or of a substantial part of its assets,
under any Insolvency Law now or hereafter in effect, (B) the composition,
rescheduling, reorganization, examination, arrangement or readjustment of, or
other relief from, or stay of proceedings to enforce, some or all of the debts
or obligations of any Loan Party or any Subsidiary of a Loan Party (other than a
member of the European Group), (C) the appointment of a receiver, interim
receiver, receiver and manager, liquidator, provisional liquidator,
administrator, examiner, trustee, custodian, sequestrator, conservator,
examiner, agent or similar official for any Loan Party or any Subsidiary of a
Loan Party (other than a member of the European Group) or for any substantial
part of its assets or (D) possession, foreclosure, seizure or retention, sale or
other disposition of, or other proceedings to enforce security over any
substantial part of the assets of any Loan Party or any Subsidiary of a Loan
Party (other than a member of the European Group) and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
     (ii) any corporate action, legal proceedings or other procedure or step is
taken in relation to:
     (A) the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration, examination or reorganisation (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any member of
the European Group;



--------------------------------------------------------------------------------



 



147

     (B) a composition, compromise, assignment or arrangement with any creditor
of any member of the European Group;
     (C) the appointment of a liquidator, receiver, administrative receiver,
administrator, examiner, compulsory manager or other similar officer in respect
of any member of the European Group or any of its assets; or
     (D) enforcement of any Lien over any assets of any member of the European
Group,
     or any analogous procedure or step is taken with respect to any member of
the European Group or its assets in any applicable jurisdiction;
     (iii) any expropriation, attachment, sequestration, distress or execution
or any analogous process in any jurisdiction affects any asset or assets of a
member of the European Group having an aggregate value of $10,000,000 and is not
discharged within 30 days;
     (a) (i) any Loan Party or any Subsidiary of a Loan Party (other than a
member of the European Group) shall (A) voluntarily commence any proceeding,
file any petition, pass any resolution or make any application seeking
liquidation, reorganization, administration or other relief under any Insolvency
Law now or hereafter in effect, (B) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (h) of this Article, (C) apply for or consent to the appointment of
a receiver, interim receiver, receiver and manager, liquidator, assignee,
trustee, custodian, sequestrator, administrator, examiner, conservator or
similar official for such Loan Party or any such Subsidiary of a Loan Party or
for a substantial part of its assets, (D) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (E) make a
general assignment for the benefit of creditors or (F) take any action for the
purpose of effecting any of the foregoing;
     (ii) any member of the European Group is unable or admits inability to pay
its debts as they fall due or is deemed to or declared to be unable to pay its
debts under applicable law, suspends or threatens to suspend making payments on
any of its debts or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness;
     (iii) the value of the assets of any member of the European Group is less
than its liabilities (taking into account contingent and prospective
liabilities); or
     (iv) a moratorium is declared in respect of any indebtedness of any member
of the European Group (if a moratorium occurs, the ending of the moratorium will
not cure any Event of Default caused by that moratorium).



--------------------------------------------------------------------------------



 



148

     (j) any Loan Party or any Subsidiary of a Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $25,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has acknowledged coverage) shall be rendered against
any Loan Party, any Subsidiary of any Loan Party or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of any Loan Party
or any Subsidiary of any Loan Party to enforce any such judgment or any Loan
Party or any Subsidiary of any Loan Party shall fail within 30 days to discharge
one or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal by proper
proceedings diligently pursued;
     (l) (i) an ERISA Event shall have occurred, (ii) a trustee shall be
appointed by a United States district court to administer any Plan, (iii) the
PBGC shall institute proceedings to terminate any Plan, (iv) any Loan Party or
any of their respective ERISA Affiliates shall have been notified by the sponsor
of a Multiemployer Plan that it has incurred or will be assessed Withdrawal
Liability to such Multiemployer Plan and such entity does not have reasonable
grounds for contesting such Withdrawal Liability or is not contesting such
Withdrawal Liability in a timely and appropriate manner; or (v) any other event
or condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, could, in the opinion of the Required
Lenders, reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect;
     (m) a Change in Control shall occur;
     (n) the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;
     (o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document; or
     (p) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan



--------------------------------------------------------------------------------



 



149

Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms);
then, and in every such event (other than an event with respect to any Borrower
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to a Borrower described in
paragraph (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers. Upon the occurrence and the continuance of an Event of Default,
the Administrative Agent, the Canadian Administrative Agent, the European
Administrative Agent and each Collateral Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to it under
the Loan Documents or at law or equity, including all remedies provided under
the UCC and the PPSA.
ARTICLE VIII
The Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent and the Collateral Agents
          (a) Each of the Lenders and the Issuing Banks hereby irrevocably
appoints the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent and each Collateral Agent, each of them
individually as its agent and authorizes the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent and each Collateral
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
          (b) Any bank serving as the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent or a Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent or a Collateral Agent, and such bank and its Affiliates may
accept deposits from, lend money to, invest in and generally engage in any kind
of business with the Loan Parties or any Subsidiary of a Loan Party or other
Affiliate thereof as if it were not



--------------------------------------------------------------------------------



 



150

the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent or a Collateral Agent hereunder.
          (c) Neither the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent nor any Collateral Agent shall have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) neither the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent nor
any Collateral Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent nor any Collateral Agent shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Loan Documents that such Agent
is required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth in the Loan Documents, neither the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent nor any Collateral Agent
shall have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the bank serving as the Administrative
Agent, the European Administrative Agent, the Canadian Administrative Agent or
any Collateral Agent or any of its Affiliates in any capacity. Neither the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent nor any Collateral Agent shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct. Neither the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent nor any
Collateral Agent shall be deemed to have knowledge of any Default unless and
until written notice thereof is given to such Agent by the Borrower
Representative or a Lender, and neither the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent nor any Collateral Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the adequacy, accuracy or
completeness of any information (whether oral or written) set forth or in
connection with any Loan Document, (v) the legality, validity, enforceability,
effectiveness, adequacy or genuineness of any Loan Document or any other
agreement, instrument or document, (vi) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vii) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent or any Collateral Agent.
          (d) The Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent and each Collateral Agent shall each be entitled
to rely upon, and shall not incur any liability for relying upon, (i) any
representation, notice, request, certificate, consent, statement, instrument,
document or other writing or communication believed



--------------------------------------------------------------------------------



 



151

by it to be genuine, correct and to have been authorized, signed or sent by the
proper Person, (ii) any statement made to it orally or by telephone and believed
by it to be made or authorized by the proper Person or (iii) any statement made
by a director, authorized signatory or employee of any Person regarding any
matters which may reasonably be assumed to be within his or her knowledge or
within his or her power to verify. The Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent and each Collateral
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
          (e) The Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent and each Collateral Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent, the European Administrative
Agent, the Canadian Administrative Agent or each Collateral Agent, as the case
may be. The Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent and each Collateral Agent and any such sub-agent
may perform any and all its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent and each Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent and each Collateral Agent, as the case may be.
          (f) Subject to the appointment and acceptance of a successor
Administrative Agent, European Administrative Agent, the Canadian Administrative
Agent or Collateral Agent, as the case may be, as provided in this paragraph,
the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent and each Collateral Agent, may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor (which shall, (x) in the case of the
European Collateral Agent only, be an Affiliate of the Administrative Agent
acting through an office in the United Kingdom and (y) in the case of the
Canadian Administrative Agent only, be an Affiliate of the Administrative Agent
acting through a branch or an office in Canada). If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Agent gives notice of its resignation, then
the retiring Agent may, on behalf of the Lenders and the Issuing Banks, appoint
its successor in such capacity, which shall be a commercial bank or an Affiliate
of any such commercial bank or a Lender (and (x) in the case of the European
Collateral Agent only, be an Affiliate of the Administrative Agent acting
through an office in the United Kingdom and (y) in the case of the Canadian
Collateral Agent only, be an Affiliate of the Administrative Agent acting
through an office in Canada). Upon the acceptance of its appointment as
Administrative Agent, European Administrative Agent, Canadian Administrative
Agent or a Collateral Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges,
obligations and duties of the retiring Administrative Agent, European
Administrative Agent, Canadian Administrative Agent or Collateral Agent, and the
retiring Administrative Agent, European Administrative



--------------------------------------------------------------------------------



 



152

Agent, Canadian Administrative Agent or Collateral Agent shall be discharged
from its duties and any further obligations hereunder. The retiring
Administrative Agent, European Administrative Agent, Canadian Administrative
Agent or Collateral Agent shall, at its own cost, make available to the
successor Administrative Agent, European Administrative Agent, Canadian
Administrative Agent or Collateral Agent any documents and records and provide
any assistance which the successor Administrative Agent, European Administrative
Agent, Canadian Administrative Agent or Collateral Agent may reasonably request
for the purposes of performing its functions as Administrative Agent, European
Administrative Agent, Canadian Administrative Agent or Collateral Agent under
the Loan Documents. The fees payable by the Borrowers to a successor
Administrative Agent, European Administrative Agent, Canadian Administrative
Agent or Collateral Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s, European Administrative Agent’s, Canadian Administrative
Agent’s or Collateral Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Administrative Agent, European Administrative Agent, Canadian Administrative
Agent or Collateral Agent.
          (g) Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the European Administrative Agent, the
Canadian Administrative Agent any Collateral Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, any Collateral Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
          (h) Each Lender hereby agrees that (a) it has been provided access to
each Report prepared by or on behalf of the Administrative Agent; (b) neither
the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent nor any Collateral Agent (i) makes any representation or
warranty, express or implied, as to the completeness or accuracy of any Report
or any of the information contained therein or any inaccuracy or omission
contained in or relating to a Report and (ii) shall be liable for any
information contained in any Report; (c) the Reports are not comprehensive
audits or examinations, and that any Person performing any field examination
will inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel and that neither the
Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent nor any Collateral Agent undertakes any obligation to
update, correct or supplement the Reports; (d) it will keep all Reports
confidential and strictly for its internal use, and it will not share the Report
with any other Person except as otherwise permitted pursuant to Section 9.12 of
this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, each Collateral Agent
and any such other Person preparing a Report harmless from and against,



--------------------------------------------------------------------------------



 



153

the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender (except as permitted pursuant to Section 9.12 of this
Agreement).
          (i) The US Collateral Agent shall act as the secured party, on behalf
of the Administrative Agent, the Lenders and the Issuing Banks, with respect to
all Collateral of each Loan Party that is organized in any jurisdiction, other
than any Participating Member State or Canada, the Canadian Collateral Agent
shall act as the secured party, on behalf of the Administrative Agent, the
Lenders and the Issuing Banks, with respect to all Collateral of each Loan Party
that is organized under the laws of Canada or any province or other political
subdivision thereof and the European Collateral Agent shall act as the secured
party, on behalf of the Administrative Agent, the Lenders and the Issuing Banks,
with respect to all Collateral of a Loan Party that is organized in any
Participating Member State.
          (j) Each Lender, each Issuing Bank, the US Collateral Agent, the
Canadian Collateral Agent, the European Administrative Agent, the Canadian
Administrative Agent and the Administrative Agent appoints the European
Collateral Agent to act as security trustee under and in connection with the
Netherlands Security Agreement and the English Security Agreement on the terms
and conditions set forth on Schedule 8.
          (k) The Syndication Agents and Documentation Agent shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.
          (l) For the purposes of holding any security granted by any Borrower
or any other Loan Party pursuant to the laws of the Province of Quebec to secure
payment of any bond issued by any Borrower or any Loan Party, each Agent, each
Lender and each Issuing Bank hereby irrevocably appoints and authorizes the
Canadian Collateral Agent and, to the extent necessary, ratifies the appointment
and authorization of the Canadian Collateral Agent, to act as the person holding
the power of attorney (i.e. “fondé de pouvoir”) (in such capacity, the
“Attorney”) of the Agents, the Lenders and the Issuing Banks as contemplated
under Article 2692 of the Civil Code of Québec, and to enter into, to take and
to hold on its behalf, and for its benefit, any hypothec, and to exercise such
powers and duties that are conferred upon the Attorney under any hypothec.
Moreover, without prejudice to such appointment and authorization to act as the
person holding the power of attorney as aforesaid, each Agent, each Lender and
each Issuing Bank hereby irrevocably appoints and authorizes the Canadian
Collateral Agent (in such capacity, the “Custodian”) to act as agent and
custodian for and on behalf of the Agents, the Lenders and the Issuing Banks to
hold and be the sole registered holder of any bond which may be issued under any
hypothec, the whole notwithstanding Section 32 of An Act respecting the special
powers of legal persons (Quebec) or any other applicable law, and to execute all
related documents. Each of the Attorney and the Custodian shall: (a) have the
sole and exclusive right and authority to exercise, except as may be otherwise
specifically restricted by the terms hereof, all rights and remedies given to
the Attorney and the Custodian (as applicable) pursuant to any hypothec, bond,
pledge, applicable laws or otherwise, (b) benefit from and be subject to all
provisions hereof with respect to the Canadian Collateral Agent mutatis
mutandis, including, without limitation, all such provisions with respect to the
liability or



--------------------------------------------------------------------------------



 



154

responsibility to and indemnification by the Agents, the Lenders and the Issuing
Banks, and (c) be entitled to delegate from time to time any of its powers or
duties under any hypothec, bond, or pledge on such terms and conditions as it
may determine from time to time. Any person who becomes an Agent, a Lender or an
Issuing Bank shall, by its execution of an Assignment and Assumption, be deemed
to have consented to and confirmed: (i) the Attorney as the person holding the
power of attorney as aforesaid and to have ratified, as of the date it becomes
an Agent, a Lender or an Issuing Bank, as applicable all actions taken by the
Attorney in such capacity, and (ii) the Custodian as the agent and custodian as
aforesaid and to have ratified, as of the date it becomes an Agent, a Lender or
an Issuing Bank, all actions taken by the Custodian in such capacity. The
substitution of the Canadian Collateral Agent pursuant to the provisions of this
Article VIII shall also constitute the substitution of the Attorney and the
Custodian.
     (m) Each Lender and each Issuing Bank hereby irrevocably appoints the
European Collateral Agent to constitute, register, manage and enforce any
security interest created by any Collateral Document governed by French law on
its behalf in accordance with the provisions of article 2328-1 of the French
Civil Code.
     (n) In relation to any Collateral Document governed by Austrian law (each
an “Austrian Collateral Document”), each Lender, each Issuing Bank and each Loan
Party organized under Austrian law hereby
               (i) grants to the European Collateral Agent a power of attorney
(Vollmacht):
               (a) to execute for and on behalf of each of them any and all
Austrian Collateral Documents, any related notices and to do and perform all
acts it deems necessary or desirable to create valid rights (including rights in
rem (dingliche Rechte)) under any Austrian Collateral Document in their favor;
and
               (b) to appoint for and on behalf of each of them, itself or any
other Person as its representative in relation to any Austrian Collateral
Document, to exercise for and on behalf of them all rights set forth in the
Austrian Collateral Documents in their favor (including, without limitation, the
right to give notice, to make any declaration in relation thereto, to enforce
the security rights, to make all calculations in relation thereto and to release
the security as provided therein).
               (ii) agrees that the European Collateral Agent also acts for
others and itself in relation to the Austrian Collateral Documents, any related
notice and any measure or other act (including, without limitation, legal
proceedings in Austrian courts) it deems necessary at any time from time to
time; and
          (iii) authorizes the European Collateral Agent to authorize any other
Person with substitute powers to act for and on behalf of them.
          (o) In relation to any Collateral Document governed by Italian law
(each an “Italian Collateral Document”), each Lender, each Issuing Bank and each
Agent hereby grants to the European Collateral Agent a power of attorney (i.e.
mandato con rappresentanza) in order to:



--------------------------------------------------------------------------------



 



155  

                    (a) execute in its name and on its behalf any and all
Italian Collateral Documents in the capacity of secured creditor (creditore
garantito); and
                    (b) appoint in its name and on its behalf the European
Collateral Agent as its agent under such Italian Collateral Document, and
therefore to exercise in its name and on its behalf any and all rights set forth
therein in favor of the secured creditors (which shall include, without
limitation, the right to send any notice and make any declaration thereunder,
the right to enforce the security and to make any calculation in relation
thereto and the right to release the security in the circumstances set forth
therein).
          (p) Each Lender and each Issuing Bank hereby irrevocably appoints the
European Collateral Agent to constitute, register, manage and enforce any
security interest created by any Collateral Document governed by Spanish  law on
its behalf and therefore to exercise in its name and on its behalf any and all
rights in favor of the Secured Parties (which shall include, without limitation,
the right to send any notice and make any declaration thereunder, the right to
enforce the security and to make any calculation in relation thereto and the
right to release the security in the circumstances set forth therein).
          (q) In relation to any Collateral Document governed the laws of
Germany (for the purposes of this Article VIII, each a “German Law Security
Agreement”), each Lender, each Agent, each Issuing Bank, each other Secured
Party and each Foreign Loan Party hereby:

  (i)   grants to the European Collateral Agent a power of attorney (Vollmacht):
    (A)   to execute for and on behalf of each of them any German Law Security
Agreement, any related notices and to do and perform all acts it deems necessary
or desirable to create valid rights (including rights in rem (dingliche Rechte))
under any German Law Security Document in their favor and to execute for and on
behalf of each of them any German Security Trust Agreement appointing the
European Collateral Agent as security trustee with respect to any security
interest created under the German Law Security Agreements; and     (B)   to
appoint for and on behalf of each of them, itself or any other Person as its
representative in relation to any German Law Security Agreement, to exercise for
and on behalf of them all rights set forth in any German Law Security Agreement
in their favor (including, without limitation, the right to give notice, to make
any declaration in relation thereto, to enforce the security rights, to make all
calculations in relation thereto and to release the security as provided
therein).

     (ii) releases the European Collateral Agent from the restrictions of
section 181 German Civil Code (BGB), in particular, but not limited to, with
respect to the exercise of the power of attorney (Vollmacht) granted pursuant to
this Article VIII and agrees that the European Collateral Agent also acts for
others and itself in relation to any German Law Security Agreement, any related
notice and any measure or other act (including, without



--------------------------------------------------------------------------------



 



156

limitation, legal proceedings in Germany) it deems necessary at any time from
time to time; and
          (iii) authorizes the European Collateral Agent to authorize any other
Person with substitute powers to act for and on behalf of them.
Each German Loan Party represents to each of the Lenders that the release
granted pursuant to Section 11.07 is effective under the term of its
constitutional documents. 
          (r) Each of the Lenders hereby acknowledges that is has received and
reviewed the Intercreditor Agreement and agrees to be bound by the terms
thereof. Each Lender (and each Person that becomes a Lender hereunder pursuant
to Section 9.04) hereby (i) acknowledges that JPMorgan Chase Bank, N.A. is
acting under the Intercreditor Agreement in multiple capacities as the
Collateral Agent and the Credit Agreement Representative (as defined in the
Intercreditor Agreement) and (ii) waives any conflict of interest, now
contemplated or arising hereafter, in connection therewith and agrees not to
assert against JPMorgan Chase Bank, N.A. any claims, causes of action, damages
or liabilities of whatever kind or nature relating thereto. Each Lender (and
each Person that becomes a Lender hereunder pursuant to Section 9.04) hereby
authorizes and directs JPMorgan Chase Bank, N.A. to enter into the Intercreditor
Agreement on behalf of such Lender and agrees that JPMorgan Chase Bank, N.A., in
its various capacities thereunder, may take such action on its behalf as is
contemplated by the terms of the Intercreditor Agreement. Each Lender hereby
agrees that, notwithstanding anything herein to the contrary, the Lien and
security interest granted to the US Collateral Agent on the US Collateral
pursuant to this Agreement or any other Loan Document and the exercise of any
right or remedy by the US Collateral Agent hereunder or under any other Loan
Document are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement, this
Agreement and any other Loan Document, the terms of the Intercreditor Agreement
shall govern and control with respect to any right or remedy.
ARTICLE IX
Miscellaneous
     SECTION 9.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by facsimile, in the case of any
notice to the European Administrative Agent, or by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or .pdf
transmission, in the case of any notice to any other Person, as follows:
     (i) if to any Loan Party, to the Borrower Representative at:
Liz Claiborne, Inc.
5901 West Side Avenue (or One Claiborne Avenue)
North Bergen, New Jersey 07047



--------------------------------------------------------------------------------



 



157

Attention: Robert Vill
Telephone: 201-295-7515
Facsimile: 201-295-7825
with a copy to the General Counsel
Liz Claiborne, Inc.
5901 West Side Avenue (or One Claiborne Avenue)
North Bergen, New Jersey 07047
Attention: The General Counsel
Telephone: 212-626-3240
Facsimile: 212-626-5746
     (ii) if to the Administrative Agent, the US Collateral Agent or the US
Swingline Lender, to:
JPMorgan Chase Bank, N.A.
270 Park Avenue, 44th Floor
New York, NY 10017
Attention: Donna DiForio
Facsimile: 646-534-2274
     (iii) if to the European Collateral Agent, to:
J.P. Morgan Europe Limited
10 Aldermanbury
London EC2V 7RF
United Kingdom
Attention: Tim Jacob
Facsimile: +44 20 7325 6813
     (iv) if to the European Administrative Agent or the European Swingline
Lender, to:
J.P. Morgan Europe Limited
Loans Agency 9th floor
125 London Wall
London EC2Y 5AJ
United Kingdom
Attention: Loans Agency
Facsimile: +44 20 7777 2360
     (v) if to the Canadian Collateral Agent, to:
J.P. Morgan Chase Bank, N.A., Toronto Branch
200 Bay Street
Royal Bank Plaza, Floor 18
Toronto M57 2J2 Canada



--------------------------------------------------------------------------------



 



158

Attention: Dan Howat
Telecopy: (416) 981-2375
     (vi) if to the Canadian Administrative Agent or the Canadian Swingline
Lender, to:
J.P. Morgan Chase Bank, N.A., Toronto Branch
200 Bay Street
Royal Bank Plaza, Floor 18
Toronto M57 2J2 Canada
Attention: Dan Howat
Telecopy: (416) 981-2375
     (vii) if to any Issuing Bank, as notified to the Administrative Agent and
the Borrower Representative.
     (viii) if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or .pdf transmission shall be
deemed to have been given when sent; provided that if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to Event of Default certificates delivered pursuant to
Section 5.01(e) unless otherwise agreed by the Administrative Agent, the
Canadian Administrative Agent and/or the European Administrative Agent, as the
case may be, and the applicable Lender; provided further that notices to the
European Administrative Agent must be delivered by facsimile. The Administrative
Agent or the Borrower Representative (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

 



--------------------------------------------------------------------------------



 



159

          (c) Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
          (d) Any notice or document to be delivered to any Loan Party
incorporated or domiciled in Austria under or in connection with the this
Agreement or any other Loan Document shall be sent to an address located outside
of the territory of the Republic of Austria (unless it is necessary and
reasonably desirable for the perfection of any Collateral Document or any
security interest for such notice or document to be sent to an address located
within the territory of the Republic of Austria).
     SECTION 9.02 Waivers; Amendments. (a) No failure or delay by any Agent, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
any Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time.
          (b) Neither this Agreement nor any other Loan Document (other than the
Intercreditor Agreement) nor any provision hereof or thereof may be waived,
amended or modified except (i) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrowers (and, in the
case of any such waiver, amendment or modification that changes any provision of
the Loan Guaranty, the other Loan Parties) and the Required Lenders or (ii) in
the case of any other Loan Document (other than the Intercreditor Agreement),
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the applicable Collateral Agent (to the extent it is a
party to such Loan Document) and each Loan Party that is a party thereto, with
the consent of the Required Lenders; provided that no such agreement shall (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) increase the advance rates set forth in the definition of US Borrowing
Base, Canadian Borrowing Base or European Borrowing Base without the written
consent of each Lender, (v) change Section 2.18(b) or (d) in a manner that would
alter the manner in which payments are shared or change any provision requiring
ratable funding, without the written consent of each Lender, (vi) modify
eligibility criteria, as such eligibility criteria are in effect on



--------------------------------------------------------------------------------



 



160

the Effective Date (including adding new categories of eligible assets or
eliminating any category of the reserves), in any manner that has the effect of
weakening or eliminating any applicable eligibility criteria or increasing the
amounts available to be borrowed hereunder without the written consent of the
Supermajority Lenders, (vii) reduce or eliminate reserves related to the
Synthetic Lease Obligations without the consent of each Lender, (viii) change
any of the provisions of this Section or the definition of “Required Lenders” or
“Supermajority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, (ix) release any
Loan Guarantor from its obligation under its Loan Guaranty (except as otherwise
permitted herein or in the other Loan Documents), without the written consent of
each Lender, (x) except as provided in paragraph (c) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender, (xi) add additional available currencies to
any Facility without the written consent of each Lender directly affected
thereby, (xii) change Section 2.11(c) without the written consent of the
Supermajority Lenders or (xiii) increase the total Commitments without the
written consent of the Supermajority Lenders; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent, any Issuing Bank or any Swingline Lender hereunder without the prior
written consent of such Agent, such Issuing Bank or such Swingline Lender, as
the case may be. The Administrative Agent may also amend the Commitment Schedule
to reflect assignments entered into pursuant to Section 9.04.
          (c) Neither the Intercreditor Agreement nor any provision thereof may
be waived, amended or modified except with the consent of the Required Lenders.
          (d) The Lenders hereby irrevocably authorize each Collateral Agent, at
its option and in its sole discretion, to release any Liens granted to such
Collateral Agent by the Loan Parties on any Collateral (i) upon the termination
of the all Commitments, payment and satisfaction in full in cash of all Secured
Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner reasonably
satisfactory to each affected Lender, (ii) constituting property being sold or
disposed of in compliance with the terms of this Agreement, (iii) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies by a Collateral Agent or the Lenders pursuant to
Article VII, or (v) if such Liens were granted by any Loan Party with respect to
which 100% of its Equity Interests have been sold in a transaction permitted
pursuant to Section 6.05. Except as provided in the preceding sentence, no
Collateral Agent will release any Liens on Collateral without the prior written
authorization of the Required Lenders. The Lenders hereby irrevocably authorize
the Administrative Agent, at its option and in its sole discretion, to release
any Loan Guarantor from its obligation under its Loan Guaranty if 100% of the
Equity Interests of such Loan Guarantor have been sold in a transaction
permitted pursuant to Section 6.05. Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.



--------------------------------------------------------------------------------



 



161

          (e) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement; provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash, at par,
the Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of paragraph
(b) of Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting
Lender in same day funds on the day of such replacement (1) all interest, fees
and other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrowers hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
     SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) Borrowers shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the European Administrative Agent, the Canadian Administrative Agent, each
Collateral Agent, each Lead Arranger, each Bookrunner and their respective
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, the European Administrative Agent, the Canadian
Administrative Agent, the Lead Arrangers, each Collateral Agent and each
Bookrunner (limited, in the absence of an actual conflict of interest, to one
counsel and one third party appraiser and/or field examiner in each relevant
jurisdiction), as the case may be, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by any Agent, any Bookrunner, any Issuing Bank or any Lender, including the
reasonable fees, charges and disbursements of any counsel for any Agent, any
Issuing Bank or any Lender, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Borrowers under this Section
include, without limiting the generality of the foregoing, costs and expenses
incurred in connection with:
     (i) appraisals, subject to the limitations set forth in Section 5.11;
     (ii) insurance reviews;



--------------------------------------------------------------------------------



 



162

     (iii) field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or any Collateral
Agent or the internally allocated fees for each Person employed by the
Administrative Agent or any Collateral Agent with respect to each field
examination, together with the reasonable fees and expenses associated with
collateral monitoring services performed by the Specialized Due Diligence Group
of the Administrative Agent (and the Borrowers agree to modify or adjust the
computation of the Borrowing Base—which may include maintaining additional
Reserves, modifying the advance rates or modifying the eligibility criteria for
the components of the Borrowing Base—to the extent required by the
Administrative Agent as a result of any such evaluation, appraisal or
monitoring);
     (iv) background checks regarding senior management, as deemed necessary or
appropriate in the sole discretion of the Administrative Agent;
     (v) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Liens of each Collateral Agent;
     (vi) sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
     (vii) forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.
     All of the foregoing costs and expenses may be charged when due to the
Borrowers as Revolving Loans or to another deposit account, all as described in
Section 2.18(c).
          (b) The Borrowers shall, jointly and severally, indemnify the Agents,
the Lead Arrangers, the Issuing Banks and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated thereby, the performance by the parties hereto of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any of their Subsidiaries, or any Environmental Liability related in any way
to any Loan Party or any of their Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a



--------------------------------------------------------------------------------



 



163

party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrowers fail to pay any amount required
to be paid by it to any Agent, any Issuing Bank or any Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to
such Agent, such Issuing Bank or such Swingline Lender, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against such Agent, such Issuing Bank or such Swingline Lender in its
capacity as such.
          (d) To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
     SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit and, for the avoidance of
doubt, any successor by merger of any Lender), except that (i) the Loan Parties
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Loan Party without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agents, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) Subject to the conditions set forth in paragraph (c)(ii) below,
any Lender may assign to one or more assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
     (i) the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an



--------------------------------------------------------------------------------



 



164

Affiliate of a Lender, an Approved Fund or, if a Default has occurred and is
continuing, any other assignee; and
     (ii) the Administrative Agent and any Issuing Bank that has Letters of
Credit outstanding in an aggregate amount in excess of $5,000,000 at such time.
          (c) Assignments shall be subject to the following additional
conditions:
     (i) except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, unless each of the Borrower Representative and the Administrative
Agent otherwise consent; provided that (1) no such consent of the Borrower
Representative shall be required if an Event of Default has occurred and is
continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;
     (ii) in order to comply with the Dutch Act on the Financial Supervision
(Wet op het financieel toezicht), the amount transferred by any Lender under
this Section 9.04(c)(ii) at any time shall include an outstanding portion of at
least €50,000 (or its equivalent in other currencies) or such other amount as
may be required from time to time by the Dutch Act on the Financial Supervision
(or implementing legislation) or if less, the new Lender shall confirm in
writing to the Borrowers that it is a professional market party within the
meaning of the Dutch Act on the Financial Supervision;
     (iii) each partial assignment shall be made as an assignment of a
proportionate part of all of the assigning Lender’s rights and obligations under
this Agreement;
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 to be paid by the assignee or the assignor; and
     (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal, provincial,
territorial and state securities laws.
     For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:



--------------------------------------------------------------------------------



 



165

     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (d) Subject to acceptance and recording thereof pursuant to paragraph
(e) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (g) of this Section.
          (e) The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, each
Collateral Agent, the Issuing Banks and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, the
Issuing Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
          (f) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (c)(iv)
of this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
          (g) (i) Any Lender may, without the consent of the Borrowers, any
Agent, any Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other



--------------------------------------------------------------------------------



 



166

entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Agents, the Issuing Banks and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (g)(ii) of this Section, the
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender (without
duplication of any benefits of the Lender under such Sections) and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender; provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative and the Administrative Agent, the European
Administrative Agent or the Canadian Administrative Agent, as applicable, is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers and any Withholding Agent, to comply
with Section 2.17(g) as though it were a Lender.
          (h) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.



--------------------------------------------------------------------------------



 



167

     SECTION 9.05 Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding
(unless the same has been cash collateralized in accordance with Section 2.06(j)
hereof) and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.
     SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or .pdf transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
     SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
or any Loan Guarantor against any and all of the Secured Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The applicable Lender shall promptly notify the



--------------------------------------------------------------------------------



 



168

Borrower Representative and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
     SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than Section 9.21 of this Agreement (which shall
be governed by the laws of Germany or the State of New York, as applicable) and
Section 10.10 of this Agreement (which shall be governed by the laws of Germany)
and other than those containing a contrary express choice of law provision)
shall be governed by and construed in accordance with the laws of the State of
New York, but giving effect to federal laws applicable to national banks.
          (b) Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any US Federal
or New York State court sitting in the Borough of Manhattan, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the European
Administrative Agent, the Canadian Administrative Agent, any Collateral Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
          (c) Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
     SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY



--------------------------------------------------------------------------------



 



169

HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
     SECTION 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12 Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by Requirement of Laws
or by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower Representative or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrowers. For the purposes of this Section, “Information” means all information
received from the Borrowers and the other Loan Parties relating to the Borrowers
and the other Loan Parties or their business, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a non-confidential basis prior to disclosure by the Borrowers or any other Loan
Party; provided that, in the case of information received from the Borrowers or
any Loan Party after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT



--------------------------------------------------------------------------------



 



170

WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND
STATE SECURITIES LAWS.
     ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL,
TERRITORIAL AND STATE SECURITIES LAWS.
     SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any Margin Stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
any Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.
     SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrowers that
pursuant to the requirements of such Act, it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
names and addresses of the Borrowers and other information that will allow such
Lender to identify the Borrowers in accordance with such Act. The Borrowers
agree to provide such information to each Lender on request.
     SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
     SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens (in each case for
the benefit of the Agents, the Lenders and the Issuing Banks) in assets which,
in accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than any Collateral
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent and, promptly upon the request of the Administrative Agent,
shall deliver such Collateral to the applicable Collateral Agent or otherwise
deal with such Collateral in accordance with the instructions of the applicable
Collateral Agent.



--------------------------------------------------------------------------------



 



171

     SECTION 9.17 Interest Rate Limitation. (a) Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
          (b) If any provision of this Agreement or of any of the other Loan
Documents would obligate any Loan Party to make any payment of interest or other
amount payable to the Lenders in an amount or calculated at a rate which would
be prohibited by the laws of Canada or of any political subdivision thereof or
would result in a receipt by the Lenders of interest at a criminal rate (as such
terms are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under this Agreement, and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Loan Parties shall be entitled,
by notice in writing to the Canadian Administrative Agent, to obtain
reimbursement from the Lenders in an amount equal to such excess and, pending
such reimbursement, such amount shall be deemed to be an amount payable by the
Lenders to the Borrower Representative. Any amount or rate of interest referred
to in this Section 9.17(b) shall be determined in accordance with generally
accepted actuarial practices and principles as an effective annual rate of
interest over the term that the applicable Loan remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be pro-rated over that period of time and otherwise be
pro-rated over the period from the Effective Date to the Maturity Date and, in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Canadian Administrative Agent shall be conclusive for
the purposes of such determination.
     SECTION 9.18 Waiver of Immunity. To the extent that any Loan Party has, or
hereafter may be entitled to claim or may acquire, for itself, any Collateral or
other assets of the Loan Parties, any immunity (whether sovereign or otherwise)
from suit, jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or otherwise) with respect to itself, any Collateral or any other assets of the
Loan Parties, such Loan Party hereby waives such immunity in respect of its



--------------------------------------------------------------------------------



 



172

obligations hereunder and under any promissory notes evidencing the Loans
hereunder and any other Loan Document to the fullest extent permitted by
applicable Requirements of Law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 9.18 shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.
     SECTION 9.19 Currency of Payment. Each payment owing by any Borrower
hereunder shall be made in the relevant currency specified herein or, if not
specified herein, specified in any other Loan Document executed by the
Administrative Agent, the US Collateral Agent, the Canadian Collateral Agent or
the European Collateral Agent (the “Currency of Payment”) at the place specified
herein (such requirements are of the essence of this Agreement). If, for the
purpose of obtaining judgment in any court, it is necessary to convert a sum due
hereunder in a Currency of Payment into another currency, the parties hereto
agree that the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase such Currency
of Payment with such other currency at the Spot Selling Rate on the Business Day
preceding that on which final judgment is given. The obligations in respect of
any sum due hereunder to any Lender or any Issuing Bank shall, notwithstanding
any adjudication expressed in a currency other than the Currency of Payment, be
discharged only to the extent that, on the Business Day following receipt by
such Lender or Issuing Bank of any sum adjudged to be so due in such other
currency, such Lender or Issuing Bank may, in accordance with normal banking
procedures, purchase the Currency of Payment with such other currency. Each
Borrower agrees that (a) if the amount of the Currency of Payment so purchased
is less than the sum originally due to such Lender or Issuing Bank in the
Currency of Payment, as a separate obligation and notwithstanding the result of
any such adjudication, such Borrower shall immediately pay the shortfall (in the
Currency of Payment) to such Lender or Issuing Bank and (b) if the amount of the
Currency of Payment so purchased exceeds the sum originally due to such Lender
or Issuing Bank, such Lender or Issuing Bank shall promptly pay the excess over
to such Borrower in the currency and to the extent actually received.
     SECTION 9.20 Conflicts. In the event of any conflict between the terms of
this Agreement and the terms of any other Loan Document (other than the
Intercreditor Agreement), the terms of this Agreement shall, to the extent of
such conflict, prevail.
     SECTION 9.21 Parallel Debt. (a) To grant the security and to ensure the
continuing validity of security granted pursuant to any Netherlands Security
Agreement, any German Security Agreement and any Greek Account Pledge Agreement,
as applicable, to the European Collateral Agent, each Netherlands Loan Party,
each German Loan Party and each Greek Loan Party, as applicable (each a
“Relevant Loan Party”), irrevocably and unconditionally undertakes in advance to
pay to the European Collateral Agent amounts equal to any amounts owing from
time to time by a Foreign Loan Party to any Guaranteed Party under (a) any Loan
Document, (b) any Secured Swap Obligations, (c) any Acceptance Obligations
and/or (d) any Banking Services Obligations, in each case as and when those
amounts are due (collectively, in respect of a Relevant Loan Party, its
“Parallel Debt”).



--------------------------------------------------------------------------------



 



173

          (b) Each Relevant Loan Party, the Administrative Agent, the European
Collateral Agent and the other Guaranteed Parties acknowledge that each Parallel
Debt is a several and a separate and independent obligation from, and shall not
in any way limit or affect, the corresponding obligations of a Foreign Loan
Party to any Guaranteed Party under (a) any Loan Document, (b) any Secured Swap
Obligations, (c) any Banking Services Obligations and/or (d) any Acceptance
Obligations (collectively, the “Corresponding Debt”) nor shall the amounts for
which a Relevant Loan Party is liable under its Parallel Debt be limited or
affected in any way by the Corresponding Debt provided that:
     (i) the Parallel Debt of each Relevant Loan Party shall be decreased to the
extent that the Corresponding Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged;
     (ii) the Corresponding Debt shall be decreased to the extent that the
Parallel Debt of a Relevant Loan Party has been irrevocably paid or (in the case
of guarantee obligations) discharged; and
     (iii) the amount of the Parallel Debt of each Relevant Loan Party shall at
all times be equal to the amount of the Corresponding Debt.
     (c) For the purpose of this Section 9.21, the European Collateral Agent
acts in its own name and on behalf of itself and not as agent, representative or
trustee of any Guaranteed Party, and its claims in respect of each Parallel Debt
shall not be held on trust.
     (d) The Liens granted under the Netherlands Security Agreements, the German
Security Agreements and any Greek Account Pledge Agreement, to the European
Collateral Agent to secure each Parallel Debt is granted to the European
Collateral Agent in its capacity as sole creditor of each Parallel Debt.
     (e) All monies received or recovered by the European Collateral Agent
pursuant to this Section 9.21, and all amounts received or recovered by the
European Collateral Agent from or by the enforcement of any Lien granted to
secure a Parallel Debt, shall be applied in accordance with Section 2.18(b).
     (f) The European Administrative Agent shall have its own independent right
to demand and receive payment of each Parallel Debt.
     (g) Without limiting or affecting the European Collateral Agent ‘s rights
against the Loan Parties (whether under this Section 9.21 or under any other
provision of the Loan Documents), each Loan Party acknowledges that:
     (i) nothing in this Section 9.21 shall impose any obligation on the
European Collateral Agent to advance any sum to any Loan Party or otherwise
under any Loan Document, except in its capacity as a Lender; and



--------------------------------------------------------------------------------



 



174

     (ii) for the purpose of any vote taken under any Loan Document, the
European Collateral Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Lender.
     (h) For the avoidance of doubt, (i) the Parallel Debt of each Relevant Loan
Party will become due and payable at the same time the Corresponding Debt (or a
part thereof) becomes due and payable and (ii) a Relevant Loan Party may not
repay or prepay its Parallel Debt unless directed to do so by the European
Collateral Agent or the Lien pursuant to a Netherlands Security Agreement, a
German Security Agreement or a Greek Account Pledge Agreement, as applicable, is
enforced by the European Collateral Agent.
     SECTION 9.22 Canadian Anti-Money Laundering Legislation. (a) Each Borrower
acknowledges that, pursuant to the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other applicable anti-money laundering,
anti-terrorist financing, government sanction and “know your client” laws
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders, the Issuing Banks and the Agents may be required to
obtain, verify and record information regarding the Borrowers and their
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Borrowers, and the transactions
contemplated hereby. Each Borrower shall promptly provide all such information,
including supporting documentation and other evidence, as may be reasonably
requested by any Lender, any Issuing Bank or any Agent, or any prospective
assignee or participant of a Lender, any Issuing Bank or any Agent, in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.
     (b) If the Canadian Administrative Agent has ascertained the identity of
any Borrower or any authorized signatories of the Borrower for the purposes of
applicable AML Legislation, then the Canadian Administrative Agent:
     (i) Shall be deemed to have done so as an agent for each Lender and each
Issuing Bank, and this Agreement shall constitute a “written agreement” in such
regard between each Lender, each Issuing Bank and the Canadian Administrative
Agent within the meaning of the applicable AML Legislation; and
     (ii) Shall provide to each Lender and each Issuing Bank copies of all
information obtained in such regard without any representation or warranty as to
its accuracy or completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders and each of the Issuing Banks agrees that neither
the Canadian Administrative Agent nor any other Agent has any obligation to
ascertain the identity of the Borrowers or any authorized signatories of the
Borrowers on behalf of any Lender or any Issuing Bank, or to confirm the
completeness or accuracy of any information it obtains from any Borrower or any
such authorized signatory in doing so.
     SECTION 9.23 Subordination. Each Loan Party party hereto hereby agrees
that, upon the occurrence and during the continuance of an Event of Default,
unless otherwise agreed by the



--------------------------------------------------------------------------------



 



175

applicable Collateral Agent, all Indebtedness owing to it by the Company or any
of its Subsidiaries shall be fully subordinated to the indefeasible payment in
full in cash of such Loan Party’s Secured Obligations or Guaranteed Obligations,
as the case may be.
     SECTION 9.24 Process Agent. Each Foreign Loan Party hereby irrevocably
designates, appoints and the Company, in the case of any suit, action or
proceeding brought in the United States as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
that may be served in any action or proceeding arising out of or in connection
with this Agreement or any other Loan Document. Such service may be made by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to such such Foreign Loan Party in care of the Company at the
Company’s address set forth in Section 9.01, and such Foreign Loan Party hereby
irrevocably authorizes and directs the Company to accept such service on its
behalf. As an alternative method of service, each Foreign Loan Party irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing (by registered or certified mail, postage prepaid) of copies of
such process to the Company or such Foreign Loan Party at its address specified
in Section 9.01. Each Loan Party agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
     SECTION 9.25 No Novation. The parties hereto agree that the Lenders shall
continue to benefit from any security, guarantee, mortgage, lien or other
encumbrance governed by French law relating to the Existing Credit Agreement in
accordance with article 1278 of the French Civil Code (Code civil).
     SECTION 9.26 French Loan Guarantor. The parties to this Agreement agree
that (a) if a Loan Party fails to pay any amount due and payable hereunder (the
“Defaulting Loan Party”) and as a result a French Loan Guarantor makes any
payment to the Lenders, the Administrative Agent, any Issuing Bank or any
indemnified party arising under the Loan Documents (whether from the proceeds of
the enforcement of any European Security Agreement or under Article X hereof),
such French Loan Guarantor shall be subrogated to any rights the Lenders, the
Administrative Agent, any Issuing Bank or any indemnified party arising under
the Loan Documents may have against the Defaulting Loan Party to the extent of
such payment and the Defaulting Loan Party shall indemnify the French Loan
Guarantor fully therefor (such indemnification being referred to as the
“Indemnification Claim”);
          (b) in the circumstances referred to in paragraph (a) above, the
relevant French Loan Guarantor shall assign the Indemnification Claim to the
European Borrower and such assignment shall thus pro tanto discharge the
obligations of such French Loan Guarantor to the European Borrower under the
relevant French Intercompany Loan;
          (c) as a result of the assignment referred to in paragraph (b) above,
the European Borrower may request payment of the Indemnification Claim from the
Defaulting Loan Party;



--------------------------------------------------------------------------------



 



176

          (d) if the Defaulting Loan Party is the European Borrower, the
provisions of paragraph (a) above shall apply and the Indemnification Claim
shall be set off pro tanto against the the relevant French Intercompany Loan;
and
          (e) the European Borrower undertakes not to declare any French
Intercompany Loan due and payable and the French Loan Guarantors undertake not
to repay the French Intercompany Loans until all Facility B Obligations owing by
the European Loan Parties and the Canadian Loan Parties have been paid in full.
     SECTION 9.27 Effectiveness of Article VIII. Notwithstanding anything to the
contrary contained herein, and notwithstanding the fact that the Effective Date
shall not have occurred, each party hereto hereby acknowledges and agrees that
the provisions of Article VIII shall become effective upon execution of this
Agreement by all of the parties hereto; provided that, prior to the Effective
Date, any references in Article VIII to (a) the “Loan Documents” shall be deemed
to refer to the Existing Loan Documents, the Existing Security Agreements and
any document related thereto, (b) “Section 9.02” shall be deemed to refer to
Section 10.02 of the Existing Credit Agreement, (c) “Section 9.03” shall be
deemed to refer to Section 10.03 in the Existing Credit Agreement, (d)
“Section 9.12” shall be deemed to refer to Section 10.13 in the Existing Credit
Agreement, (e) “Netherlands Security Agreement” or “English Security Agreement”
shall be deemed to refer to each Existing Security Agreement granting a Lien
upon the property or assets of any Subsidiary organized in the Netherlands or
under the laws of England, as applicable, (f) “Collateral Document” shall be
deemed to refer to each document granting a Lien upon any of the property or
assets of any Subsidiary as security for payment of the obligations owing by the
Company or any Subsidiary under the Existing Loan Documents (any such agreement
an “Existing Security Agreement”) and (g) “German Security Trust Agreement”
shall be deemed to refer to each document governed by the laws of Germany
appointing the European Collateral Agent as security trustee with respect to any
security interest created under any German Law Security Agreement and creating
parallel debt obligations in favor of the European Collateral Agent. The
execution by the Administrative Agent and/or the European Collateral Agent of
any Existing Security Agreement and any related security trust agreement is
hereby ratified to the fullest extent permitted by applicable law by each Lender
and Issuing Bank.
ARTICLE X
Loan Guaranty
     SECTION 10.01 Guaranty. (a) Each Loan Guarantor and any of its successors
or assigns (other than those that have delivered a separate Loan Guaranty)
hereby agrees that it is jointly and severally liable for, and, as primary
obligor and not merely as surety, absolutely and unconditionally guarantees, to
the extent permissible under the laws of the country in which such Loan
Guarantor is located or organized, to the Lenders, the Agents and the Issuing
Banks (collectively, the “Guaranteed Parties”) the prompt payment when due,
whether at stated maturity, upon acceleration or otherwise, and at all times
thereafter, of the Secured Obligations and all costs and expenses including,
without limitation, all court costs and attorneys’ and paralegals’ fees
(including allocated costs of in-house counsel and paralegals) and expenses paid
or incurred by the Agents, the Issuing Banks and the Lenders in endeavoring to
collect all or any



--------------------------------------------------------------------------------



 



177

part of the Secured Obligations from, or in prosecuting any action against, any
Borrower, any other Loan Guarantor or any other guarantor of all or any part of
the Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”). Each Loan Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.
All terms of this Loan Guaranty apply to and may be enforced by or on behalf of
any domestic or foreign branch or Affiliate of any Lender that extended any
portion of the Guaranteed Obligations. Notwithstanding anything in the foregoing
to the contrary, in no event shall the Guaranteed Obligations guaranteed
hereunder by any European Loan Party or Canadian Loan Party include the Secured
Obligations of any US Loan Party.
          (b) If any payment by a Loan Guarantor or any discharge given by a
Guaranteed Party (whether in respect of the obligations of any Loan Guarantor or
any security for those obligations or otherwise) is avoided or reduced as a
result of insolvency or any similar event: (a) the liability of each Loan
Guarantor shall continue as if the payment, discharge, avoidance or reduction
had not occurred; and (b) each Guaranteed Party shall be entitled to recover the
value or amount of that security or payment from each Loan Guarantor, as if the
payment, discharge, avoidance or reduction had not occurred.
          (c) The obligations of each Loan Guarantor under this Article X will
not be affected by an act, omission, matter or thing which, but for this
Article X, would reduce, release or prejudice any of its obligations under this
Article X (without limitation and whether or not known to it or any Guaranteed
Party) including: (a) any time, waiver or consent granted to, or composition
with, any Loan Guarantor or other person; (b) the release of any other Loan
Guarantor or any other person under the terms of any composition or arrangement
with any creditor of any member of the European Group; (c) the taking,
variation, compromise, exchange, renewal or release of, or refusal or neglect to
perfect, take up or enforce, any rights against, or security over assets of, any
Loan Guarantor or other person or any non-presentation or non-observance of any
formality or other requirement in respect of any instrument or any failure to
realize the full value of any security; (d) any incapacity or lack of power,
authority or legal personality of or dissolution or change in the members or
status of an Loan Guarantor or any other person; (e) any amendment, novation,
supplement, extension (whether of maturity or otherwise) or restatement (in each
case, however fundamental and of whatsoever nature) or replacement of a Loan
Document or any other document or security; (f) any unenforceability, illegality
or invalidity of any obligation of any person under any Loan Document or any
other document or security; or (g) any insolvency or similar proceedings.
          (d) Without prejudice to the generality of the above, each Loan
Guarantor expressly confirms, as permissible under applicable law, that it
intends that this guarantee shall extend from time to time to any (however
fundamental) variation, increase, extension or addition of or to any of the Loan
Documents and/or any amount made available under any of the Loan Documents for
the purposes of or in connection with any of the following: acquisitions of any
nature; increasing working capital; enabling investor distributions to be made;
carrying out restructurings; refinancing or replacing existing facilities;
refinancing any other indebtedness; making facilities available to new
borrowers; any other variation or extension of the purposes for



--------------------------------------------------------------------------------



 



178

which any such facility or amount might be made available from time to time; and
any fees, costs and/or expenses associated with any of the foregoing.
          (e) Each Loan Guarantor waives any right it may have of first
requiring any Guaranteed Party (or any trustee or agent on its behalf) to
proceed against or enforce any other rights or security or claim payment from
any person before claiming from that Loan Guarantor under this Article X. This
waiver applies irrespective of any law or any provision of a Loan Document to
the contrary.
          (f) This Loan Guaranty is in addition to and is not in any way
prejudiced by any other guarantee or security now or subsequently held by any
Guaranteed Party.
          (g) This Loan Guaranty does not apply to any liability to the extent
that it would result in this Loan Guaranty constituting unlawful financial
assistance within the meaning of Section 2:98(c) and/or Section 2:207(c) of the
Dutch Civil Code and within the meaning of Section 30 of the German Limited
Liability Company Act (GmbHG) or Section 57 of the German Stock Corporation Act
(Aktiengesetz), or any equivalent and applicable provisions under the laws of
the jurisdiction of incorporation of the relevant Loan Guarantor.
          (h) The parties hereto hereby agree that the Guaranteed Obligations of
each Loan Guarantor incorporated under the laws of France shall be limited to
the satisfaction of the French Guaranteed Obligations.
          (i) The guaranty granted by any Loan Guarantor organized under the
laws of Luxembourg (each a “Luxembourg Loan Guarantor”) under this Article X
shall be limited to an aggregate amount not exceeding the higher of (x) 90% of
such Luxembourg Loan Guarantor’s capitaux propres (as referred to in article 34
of the Luxembourg Law of 19 December 2002 on the commercial register and annual
accounts, as amended (the “Law of 2002”) as at the date on which a demand is
made and (y) 90% of such Luxembourg Loan Guarantor’s capitaux propres (as
referred to in article 34 of the Law of 2002) as at the date of this Agreement
(it being understood that the limitations set forth above shall not apply to the
obligations and liabilities of any such Luxembourg Loan Guarantor to the extent
they relate to the obligations and liabilities under any Loan Document of any
subsidiary of the Luxembourg Loan Guarantor which may become a Borrower).
          (j) This Loan Guaranty does not apply to any liability of a Finnish
Loan Party to the extent that it would (i) constitute unlawful financial
assistance within the meaning of chapter 13 section 10 of the Finnish Companies
Act (2006/624, as amended); or constitute unlawful distribution of assets within
the meaning of chapter 13 sections 1 and 2 of the Finnish Companies Act
(2006/624, as amended).
          (k) The guarantee obligations to be assumed by any Italian Loan Party
shall be limited to the extent required to enable the Company to comply with
applicable provision on financial assistance, including, without limitation,
article 2358 of the Italian Civil Code, and accordingly they would not include
any guarantee or security in respect of any indebtedness incurred in relation to
the financing and/or the refinancing of an acquisition or subscription of



--------------------------------------------------------------------------------



 



179

shares issued or to be issued by the Italian Loan Party or by any direct or
indirect controlling entity of the Italian Loan Party.
          (l) The maximum amount that any Italian Loan Party might be required
to pay in respect of its guarantee obligations under this Agreement shall not
exceed the greater of (i) an amount equal to 80% mulitipled by the sum of
(A) the total value of the “patrimonio netto” (as such term is defined in
Article 2424 of the Italian Civil Code) of the Italian Loan Party, as stated
from time to time in its latest financial statements duly approved by a
shareholders’ resolution plus (B) the global amount of intercompany financing
made available to the Italian Loan Party and outstanding other than the
intercompany financing contemplated in item (ii) below and (ii) an amount equal
to 1.50 multipled by the aggregate amount on-lent or made available, directly or
indirectly, by the Borrowers to the Italian Loan Party from amounts borrowed
from the Borrowers under this Agreement; provided, however, that the maximum
amount that the Italian Loan Party might be required to pay in respect of its
guarantee obligations pursuant to this Agreement shall not exceed $300,000,000.
          (m) Notwithstanding anything to the contrary herein, the obligations
and liabilities of a Loan Party incorporated in Sweden (a “Swedish Loan Party”)
under this Agreement and the scope of the Agreement shall be limited if (and
only if) required by an application of the provisions of the Swedish Companies
Act (Sw. aktiebolagslagen (2005:551)) regulating (i) prohibited loans,
guarantees and other security and (ii) distribution of assets (including profits
and dividends and any other form of transfer of value (Sw. värdeöverföring)
within the meaning of the Companies Act) taking into account also any other
security granted and/or guarantee given by a Swedish Loan Party subject to the
corresponding limitation, and it is understood that the obligations of a Swedish
Loan Party for such obligations and liabilities under this Agreement shall apply
only to the extent permitted by the above-mentioned provisions as applied
together with other applicable provisions of the Swedish Companies Act, and the
obligations of the Swedish Loan Party hereunder shall be limited in accordance
herewith.
          (n) Limitation on Guaranty by Swiss Loan Party.
          (i) If and to the extent that (x) any Loan Party incorporated in
Switzerland (each of them a “Swiss Loan Party”) guarantees or secures, or grants
an indemnity in respect of, obligations, liabilities, indemnities or
undertakings of a Loan Party other than the relevant Swiss Loan Party or any of
its Subsidiaries, i.e. obligations, liabilities, indemnities or undertakings of
its (direct or indirect) parent company (upstream security) or its sister
companies (cross-stream security) (“Upstream- or Cross-stream Obligations”), and
(y) the fulfilment of such Upstream- or Cross-stream Obligations constitutes a
repayment of capital (Einlagerückgewähr), a violation of the legally protected
reserves (gesetzlich geschützte Reserven) or the payment of a dividend or
constructive dividend (Gewinnausschüttung) under Swiss corporate law, then the
aggregate liability under such Upstream- or Cross-stream Obligations shall be
limited to that Swiss Loan Party’s Free Reserves Available for Distribution at
the time of the enforcement of the Upstream- or Cross-stream Obligations (all in
accordance with Art. 675 paragraph 2 and Art. 671 paragraph 1 and 2 no. 3 of the
Swiss Code of Obligations or Art. 798 paragraph 1 and Art. 801 of the Swiss Code
of Obligations respectively).





--------------------------------------------------------------------------------



 



180

          (ii) If and only to the extent required by applicable law in force at
the relevant time, for the purpose of clause (i) above, “Free Reserves Available
for Distribution” means the maximum amount of the relevant Swiss Loan Party’s
profits and reserves available for distribution at the time of the enforcement
of Upstream- or Cross-stream Obligations, being equal to the positive difference
between (x) the assets of the relevant Swiss Loan Party and (y) the aggregate of
(A) all liabilities other than Up- and Cross-stream Obligations, (B) the amount
of the registered share capital, and (C) the statutory reserves (gesetzliche
Reserven) to the extent such reserves must be maintained by mandatory law at any
given time. Each such amount shall be established in accordance with Swiss law
and shall be confirmed by the auditors of the relevant Swiss Loan Party based on
an interim audited balance sheet. The relevant Swiss Loan Party shall arrange
for the interim audited balance sheet and the confirmation of the auditors
immediately after having been requested to make a payment or the rights under
any of the Loan Documents have been asserted in relation to Upstream- or
Cross-stream Obligations.
          (iii) Upon the fulfilment of such Upstream- or Cross-stream
Obligations, the relevant Swiss Loan Party in respect of the relevant payments,
shall (x) if and to the extent required by applicable law (including any
applicable treaties for the avoidance of double taxation or bilateral agreements
between Switzerland and the European Union) in force at the relevant time,
(A) use its best endeavours to procure that such payments may be used to
discharge its obligations and liabilities under the Loan Documents without
deduction of Swiss Federal Withholding Tax by discharging the liability of such
tax by notification pursuant to applicable law rather than payment of the tax,
(B) if the notification procedure pursuant to sub-paragraph (A) above does not
apply, deduct the Swiss Federal Withholding Tax at such rate (1) as then in
force or (2) as provided by any applicable treaties for the avoidance of double
taxation or bilateral agreements between Switzerland and the European Union from
any such payments and promptly pay any such Swiss Federal Withholding Tax
deducted to the Swiss Federal Tax Administration, and (C) notify the European
Collateral Agent that such notification or deduction, as applicable, has been
made, and provide the European Collateral Agent with evidence that, as
applicable, such a notification of the Swiss Federal Tax Administration has been
made or such Swiss Federal Withholding Tax deducted has been paid to the Swiss
Federal Tax Administration, (y) use its best endeavours to procure that any
person who is entitled to a full or partial refund of the Swiss Federal
Withholding Tax deducted from such payments will promptly after such deduction
(1) request a refund of the Swiss Federal Withholding Tax under applicable law
(including treaties for the avoidance of double taxation or bilateral agreements
between Switzerland and the European Union), and (2) pay to the European
Collateral Agent upon receipt any amount so refunded; and (z) notwithstanding
anything to the contrary in the Loan Documents, not be required to gross up,
indemnify or hold harmless any Lender for the deduction of Swiss Federal
Withholding Tax, provided that this should not in any way limit any obligations
of the Borrowers or any of the other Loan Parties (other than any Swiss Loan
Party) under the Loan Documents to indemnify the Lenders in respect of the
deduction of the Swiss Federal Withholding Tax and, for the avoidance of doubt,
the amount of any such Swiss Withholding Tax shall constitute Secured
Obligations of the Loan Parties hereunder (other than any Swiss Loan Party).
     SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
any Agent, any Issuing Bank or any Lender to sue any Borrower, any other Loan
Guarantor, any other guarantor, or any



--------------------------------------------------------------------------------



 



181

other Person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.
     As an original and independent obligation under this Loan Guaranty, each
Loan Guarantor shall:
     (a) indemnify each Guaranteed Party and its successors, endorsees,
transferees and assigns and keep the Guaranteed Parties indemnified against all
costs, losses, expenses and liabilities of whatever kind resulting from the
failure by the Loan Parties or any of them, to make due and punctual payment of
any of the Secured Obligations or resulting from any of the Secured Obligations
being or becoming void, voidable, unenforceable or ineffective against any Loan
Party (including, but without limitation, all legal and other costs, charges and
expenses incurred by each Guaranteed Party, or any of them, in connection with
preserving or enforcing, or attempting to preserve or enforce, its rights under
this Loan Guaranty); and
     (b) pay on demand the amount of such costs, losses, expenses and
liabilities whether or not any of the Guaranteed Parties has attempted to
enforce any rights against any Loan Party or any other Person or otherwise.
     SECTION 10.03 No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, winding-up, liquidation, reorganization or
other similar proceeding affecting any Obligated Party, or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or
(iv) the existence of any claim, setoff or other rights which any Loan Guarantor
may have at any time against any Obligated Party, any Agent, any Issuing Bank,
any Lender, or any other person, whether in connection herewith or in any
unrelated transactions.
          (b) The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
          (c) Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of any Agent,
any Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-



--------------------------------------------------------------------------------



 



182

perfection, or invalidity of any indirect or direct security for the obligations
of any Borrower for all or any part of the Guaranteed Obligations or any
obligations of any other guarantor of or other person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by any Agent, any
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).
     SECTION 10.04 Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any other Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
other Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other person. Each Collateral Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.
     SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Agents, the Issuing Banks and the
Lenders and no Obligation is outstanding.
     SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Loan Guarantor’s obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not the Agents,
the Issuing Banks and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to



--------------------------------------------------------------------------------



 



183

acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.
     SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither any Agent, any Issuing Bank nor any Lender shall have any duty to advise
any Loan Guarantor of information known to it regarding those circumstances or
risks.
     SECTION 10.08 [Reserved].
     SECTION 10.09 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any corporate law, or any
provincial, state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be void, voidable, avoidable, invalid or unenforceable on account of the amount
of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Loan Guarantor’s
“Maximum Liability”). This Section with respect to the Maximum Liability of each
Loan Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Loan
Guarantor nor any other person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law. Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders hereunder; provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor’s
obligations hereunder beyond its Maximum Liability.
     SECTION 10.10 Limitations on Enforcement in respect of German Loan Parties
(a) Each Lender agrees to restrict the enforcement of any Loan Guaranty or
indemnity granted pursuant to this Agreement by a German Loan Party which is
constituted in the form of a German limited liability company (Gesellschaft mit
beschränkter Haftung — GmbH) or a limited partnership (Kommanditgesellschaft)
with a GmbH as its sole general partner (Komplementär — GmbH & Co. KG) (each a
“Specified German Guarantor”) to the extent that (i) such Loan Guaranty or
indemnity secures liabilities of its direct or indirect shareholder(s) or
partners (upstream) or any entity affiliated to such shareholder or partner
(verbundenes Unternehmen) within the meaning of section 15 of the German Stock
Corporation Act (Aktiengesetz) (cross-stream) (other than the liabilities of any
Subsidiary of a Specified German Guarantor and, for the avoidance of doubt, the
own liabilities of such Specified German Guarantor) and (ii) the payment under
such Loan Guaranty or indemnity would cause the amount of a Specified German
Guarantor’s net assets (or, if a Specified German Guarantor is a GmbH & Co. KG,
the net assets



--------------------------------------------------------------------------------



 



184

of its general partner), as adjusted pursuant to the following provisions, to
fall below the amount of its or its general partner’s registered share capital
(Stammkapital) (Begründung einer Unterbilanz) or to increase any already
existing capital impairment (Vertiefung einer Unterbilanz) in violation of
sections 30 and 31 GmbHG, (each such event is hereinafter referred to as a
"Capital Impairment"). For the purposes of the calculation of a Capital
Impairment, the following balance sheet items shall be adjusted as follows:
     (i) the amount of any increase of the Specified German Guarantor’s or its
general partner’s registered share capital after the date of this Agreement that
has been effected without prior written consent of the European Administrative
Agent shall be deducted from the Specified German Guarantor’s or its general
partner’s registered share capital
     (ii) loans provided to the Specified German Guarantor or its general
partner by any member of the group shall be disregarded if and to the extent
such loans are subordinated or are considered subordinated by operation of law
and such loans are not shown in the balance sheet as liability of the Specified
German Guarantor or its general partner, as applicable; and
     (iii) loans or other contractual liabilities incurred in violation of the
provisions of the Loan Documents shall be disregarded.
     (b) In a situation where a Specified German Guarantor or its general
partner would not have sufficient assets to maintain its registered share
capital after satisfaction (in whole or in part) of the relevant demand, such
Specified German Guarantor or its general partner shall dispose of all assets,
to the extent legally permitted, which are not necessary for its business (nicht
betriebsnotwendig) on market terms where the relevant assets are shown in the
balance sheet of such Specified German Guarantor or its general partner with a
book value which is significantly lower than the market value of such assets,
unless such disposal would not be commercially justifiable, provided that the
European Collateral Agent consents to the fact that a disposal would not be
commercially justifiable.
     (c) The limitation pursuant to this Section 10.10 shall apply, subject to
the following requirements, if following the call of guarantee obligations by a
Lender, the Specified German Guarantor or its general partner notifies the
European Collateral Agent (“Management Notification”) within 15 Business Days
upon receipt of the relevant demand that a Capital Impairment would occur
(setting out in reasonable detail to what extent a Capital Impairment would
occur and providing prima facie evidence that a realization or other measures
undertaken in accordance with the mitigation provisions set out above would not
prevent such Capital Impairment). If the Management Notification is contested by
the European Collateral Agent or the Lenders, the Specified German Guarantor
undertakes (at its own cost and expense) to arrange for the preparation of a
balance sheet by the applicable auditors in order to have such auditors
determine whether (and if so, to what extent) any payment under the Loan
Guaranty would cause a Capital Impairment (the “Auditor’s Determination”). The
Auditor’s Determination shall be prepared, taking into account the adjustments
set out in Sections 10.10(a)(i), (ii) and (iii)



--------------------------------------------------------------------------------



 



185

above, by applying the generally accepted accounting principles applicable from
time to time in Germany (Grundsätze ordnungsmäßiger Buchführung) based on the
same principles and evaluation methods as constantly applied by the Specified
German Guarantor (and its general partner, if applicable) in the preparation of
its financial statements, in particular in the preparation of its most recent
annual balance sheet, and taking into consideration applicable court rulings of
German courts. The Specified German Guarantor shall provide the Auditor’s
Determination to the European Collateral Agent within 25 Business Days from the
date on which the European Collateral Agent contested the Management
Notification in writing. The Auditor’s Determination shall be binding on the
Specified German Guarantor and the Lenders.
     (d) Notwithstanding the above, the provisions of paragraph (a) of this
Section 10.10 shall not apply:
     (i) if the Specified German Guarantor is party as dominated entity
(beherrschtes Unternehmen) of a domination agreement (Beherrschungsvertrag)
and/or a profit and loss agreement (Gewinnabführungsvertrag) pursuant to section
30 para 1 sentence 2 of the Limited Liability Company Act (GmbHG) unless the
dominating entity is insolvent;
     (ii) if the Specified German Guarantor (or its general partner, if
applicable) has a recourse right (Rückgriffsanspruch) towards its direct or
indirect shareholder(s) or partners (upstream) or any entity affiliated to such
shareholder or partner (verbundenes Unternehmen) within the meaning of section
15 of the German Stock Corporation Act (Aktiengesetz) (cross-stream) which is
fully recoverable (werthaltig), whereby (a) the full recoverability
(Werthaltigkeit) is assumed, unless the Specified German Guarantor sets out in
reasonable detail to what extent the recourse right (Rückgriffsanspruch) is not
fully recoverable (nicht vollwertig) and, if reasonably requested by the
European Collateral Agent, an auditor has confirmed that the recourse right
(Rückgriffsanspruch) is not fully recoverable (nicht vollwertig) pursuant to
section 30 para 1 sentence 2 of the Limited Liability Company Act (GmbHG) and
(b) the Specified German Guarantor ensures that such a recourse right
(Rügriffsanspruch) is agreed with the relevant shareholder, partner or
affiliated entity referred to above;
     (iii) for so long as the Specified German Guarantor or its general partner
fail to deliver the Management Notification and/or the Auditor’s Determination
pursuant to Section 10.10(c), unless the Specified German Guarantor or its
general partner, as applicable, prove in a court proceeding that the disputed
amount is necessary for maintaining its registered share capital;
     (iv) to any amounts borrowed under the Loan Documents to the extent the
proceeds of such borrowing are on-lent to the Specified German Guarantor or its
general partner or its subsidiaries to the extent that any amounts so on-lent
are still outstanding at the time the relevant demand is made against the
Specified German Guarantor or its general partner and the repayment of such
loans as a result of such on-lending is not prohibited by operation of law; or



--------------------------------------------------------------------------------



 



186

     (v) (for the avoidance of doubt) to any amounts borrowed under the Loan
Documents by the Specified German Guarantor or its general partner to the extent
that any amounts so borrowed are still outstanding at the time the relevant
demand for repayment is made against the Specified German Guarantor or its
general partner.
     SECTION 10.11 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Guarantor’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Guarantor’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Guarantor from the Borrowers after the date hereof (whether by loan,
capital infusion or by other means) to (ii) the aggregate Maximum Liability of
all Loan Guarantors hereunder (including such Paying Guarantor) as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Guarantor, the aggregate amount of all monies received
by such Loan Guarantors from the Borrowers after the date hereof (whether by
loan, capital infusion or by other means). Nothing in this provision shall
affect any Loan Guarantor’s several liability for the entire amount of the
Guaranteed Obligations (up to such Loan Guarantor’s Maximum Liability). Each of
the Loan Guarantors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of the
Guaranteed Obligations. This provision is for the benefit of the Administrative
Agent, the Collateral Agents, the Issuing Banks, the Lenders and the Loan
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.
     SECTION 10.12 Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Agents, the Issuing Banks and the
Lenders under this Agreement and the other Loan Documents to which such Loan
Party is a party or in respect of any obligations or liabilities of the other
Loan Parties, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.
     SECTION 10.13 Place of Performance. (a) At all times, the exclusive place
of performance (Erfüllungsort) of all rights and obligations under this
Agreement and the other Loan Documents shall be at place where the
Administrative Agent has its office in New York, New York or any other place
reasonably designated by the Administrative Agent from time to time. The
performance of any rights and obligations under this Agreement and any other
Loan Document shall in no case be deemed to be in the Republic of Austria. For
the avoidance of doubt, all payments made hereunder by any European Loan Party
shall be deemed to be made at



--------------------------------------------------------------------------------



 



187

the place where the applicable Collection Account from which such payment is
made is held and, with respect to any Collection Account held in the Republic of
Austria, payments made from such account hereunder shall be deemed to have been
made at the place where the head office of the European Collateral Agent in the
Netherlands is domiciled or at any other place reasonably designated by the
European Collateral Agent or the European Administrative Agent from time to
time. Payments hereunder are to be made only in bank accounts maintained outside
of the Republic of Austria.
          (b) No original or certified copy of this Agreement or any other Loan
Document shall be brought into the Republic of Austria. Notwithstanding anything
aforesaid, nothing herein shall prevent the parties hereto from bringing an
original or certified copy of this Agreement or any other Loan Document into the
Republic of Austria if this is required to enforce or defend their rights
arising out of, or in connection with, this Agreement or any other Loan
Document.
          (c) In case of any dispute in an Austrian court the parties hereto
agree that the original text of this Agreement and any other Loan Document shall
be explicitly accepted without further evidence (außer Streit gestellt) in such
proceedings. If any party hereto should not explicitly accept (außer Streit
stellen) the original wording of these documents in proceedings in an Austrian
court, such party shall solely bear all stamp duties and other related charges,
fees, interest and costs levied by Austrian tax authorities if consequently a
copy of any or all of such documents need to be submitted to the Austrian court.
ARTICLE XI
The Borrower Representative
     SECTION 11.01 Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, each Borrower hereby appoints, to the extent the Borrower
Representative requests any Loan on behalf of such Borrower, the Borrower
Representative as its agent to receive all of the proceeds of such Loan in the
Funding Account(s), at which time the Borrower Representative shall promptly
disburse such Loan to such Borrower. Neither the Agents, the Lenders nor the
Issuing Banks and their respective officers, directors, agents or employees,
shall be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 11.01.
     SECTION 11.02 Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers,



--------------------------------------------------------------------------------



 



188

or any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Borrower
Representative.
     SECTION 11.03 Employment of Agents. The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.
     SECTION 11.04 Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder, each such notice to
refer to this Agreement describing such Default and stating that such notice is
a “notice of default.” In the event that the Borrower Representative receives
such a notice, the Borrower Representative shall give prompt notice thereof to
the Administrative Agent, the Collateral Agents and the Lenders. Any notice
provided to the Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by the Borrower Representative.
     SECTION 11.05 Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative acceptable to the Administrative Agent. The
Administrative Agent shall give prompt written notice of such resignation to the
Lenders.
     SECTION 11.06 Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Agents and the Lenders the Loan
Documents and all related agreements, certificates, documents, or instruments as
shall be necessary or appropriate to effect the purposes of the Loan Documents,
including without limitation, any Borrowing Base Certificate and any
certificates required pursuant to Article V. Each Borrower agrees that any
action taken by the Borrower Representative or the Borrowers in accordance with
the terms of this Agreement or the other Loan Documents, and the exercise by the
Borrower Representative of its powers set forth therein or herein, together with
such other powers that are reasonably incidental thereto, shall be binding upon
all of the Borrowers.
     SECTION 11.07 Reporting. Each Borrower hereby agrees that such Borrower
shall furnish promptly after each fiscal month to the Borrower Representative a
copy of its Borrowing Base Certificate and any other certificate or report
required hereunder or requested by the Borrower Representative on which the
Borrower Representative shall rely to prepare the Aggregate Borrowing Base
Certificate and the Borrowing Base Certificate of each Borrower and Compliance
Certificates required pursuant to the provisions of this Agreement. For the
purpose of this Section 11, the Borrower Representative of each German Loan
Party is hereby released from the restrictions of section 181 German Civil Code
(BGB). Each German Loan Party represents to each of the Lenders that the release
hereby granted is effective under the term of its constitutional documents.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  BORROWERS:    
 
                LIZ CLAIBORNE, INC.    
 
           
 
  By   /s/ Andrew C. Warren    
 
  Name:  
 
Andrew C. Warren    
 
  Title:   Chief Financial Officer    
 
                LIZ CLAIBORNE CANADA INC.    
 
           
 
  By   /s/ Andrew C. Warren    
 
  Name:  
 
Andrew C. Warren    
 
  Title:   Director    
 
                MEXX EUROPE B.V.    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   Managing Director    

Signature Page to the Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



LOAN PARTIES:

C&C CALIFORNIA, INC.
JUICY COUTURE, INC.
SKYLARK SPORT MARKETING CORPORATION
DB NEWCO CORP.
ENYCE HOLDING LLC
ENYCE, L.L.C.
HAVANA LLC
KATE SPADE LLC
L. C. AUGUSTA, INC.
L.C. CARIBBEAN HOLDINGS, INC.
LC LIBRA, LLC
L.C. LICENSING, INC.
L.C. SERVICE COMPANY, INC.
L.C. SPECIAL MARKETS, INC.
LCI ACQUISITION U.S., INC.
LCI HOLDINGS, INC.
LCI INVESTMENTS, INC.
LCI LAUNDRY, INC.
LIZ CLAIBORNE ACCESSORIES, INC.
LIZ CLAIBORNE ACCESSORIES-SALES, INC.
LIZ CLAIBORNE COSMETICS, INC.
LIZ CLAIBORNE EXPORT, INC.
LIZ CLAIBORNE FOREIGN HOLDINGS, INC.
LIZ CLAIBORNE JAPAN, INC.
LIZ CLAIBORNE PUERTO RICO, INC.
LIZ CLAIBORNE SALES, INC.
LIZ CLAIBORNE SHOES, INC.
LUCKY BRAND DUNGAREES, INC.
LUCKY BRAND DUNGAREES STORES, INC.
MONET INTERNATIONAL, INC.
MONET PUERTO RICO, INC.
SEGRETS, INC.
WESTCOAST CONTEMPO PROMENADE, INC.
WESTCOAST CONTEMPO RETAIL, INC.
WESTCOAST CONTEMPO (U.S.A.) INC.

             
 
  By   /s/ Andrew C. Warren    
 
  Name:  
 
Andrew C. Warren    
 
  Title:   Chief Financial Officer    

Signature Page to the Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  WESTCOAST CONTEMPO FASHIONS LIMITED    
 
           
 
  By:   /s/ Nicholas Rubino    
 
  Name:  
 
Nicholas Rubino    
 
  Title:   Director    

                  LOAN PARTIES:    
 
                LIZ CLAIBORNE, INC    
 
           
 
  By   /s/ Nicholas Rubino    
 
  Narne:  
 
Nicholas Rubino    
 
  Title:   Senior Vice President, Chief
Legal Officer, General Counsel and Secretary    

                  LOAN PARTIES:    
 
                LIZ CLAIBORNE CANADA INC.    
 
           
 
  By   /s/ Nicholas Rubino    
 
  Name:  
 
Nicholas Rubino    
 
  Title:   Director    
 
                MEXX EUROPE B.V.    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
  Name:  
 
Gerard Johannes Berghuis    
 
  Title:   Managing Director    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MEXX AUSTRIA GMBH    
 
           
 
  By   /s/ Gerard Johannes Berghuis /s/ Anurup Singh Pruthi    
 
  Name:  
 
Gerard Johannes Berghuis and Anurup Singh Pruthi    
 
  Title:   directors    
 
                MEXX BELGIUM NV    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   directors    
 
                MEXX SCANDINAVIA FINLAND OY    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   directors    
 
                RETRAIN NV    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   directors    
 
                MEXX BOUTIQUES SARL    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   director    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MEXX DEUTSCHLAND GMBH    
 
           
 
  By   /s/ Gerard Johannes Berghuis /s/ Anurup Singh Pruthi    
 
  Name:  
 
Gerard Johannes Berghuis and Anurup Singh Pruthi    
 
  Title:   directors    
 
                MEXX DIRECT GMBH & CO KG    
 
           
 
  By   /s/ Gerard Johannes Berghuis /s/ Anurup Singh Pruthi    
 
           
 
  Name:   Gerard Johannes Berghuis and Anurup Singh Pruthi    
 
  Title:   directors    
 
                MEXX HOLDING GMBH    
 
           
 
  By   /s/ Gerard Johannes Berghuis /s/ Anurup Singh Pruthi    
 
           
 
  Name:   Gerard Johannes Berghuis and Anurup Singh Pruthi    
 
  Title:   directors    
 
                MEXX MODEHANDELS GMBH    
 
           
 
  By   /s/ Gerard Johannes Berghuis /s/ Anurup Singh Pruthi    
 
           
 
  Name:   Gerard Johannes Berghuis and Anurup Singh Pruthi    
 
  Title:   directors    
 
                VERWALTUNGSGESELLSCHAFT MEXX DIRECT GMBH    
 
           
 
  By   /s/ Gerard Johannes Berghuis /s/ Anurup Singh Pruthi    
 
           
 
  Name:   Gerard Johannes Berghuis and Anurup Singh Pruthi    
 
  Title:   directors    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MEXX HELLAS EPE    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
  Name:  
 
Gerard Johannes Berghuis    
 
  Title:   director    
 
                GIVEN UNDER THE COMMON SEAL OF MEXX IRELAND LIMITED    
 
           
 
  By   /s/ Anurup S. Pruthi & /s/ G. J. Berghuis    
 
           
 
  Name:   Anurup S. Pruthi & G. J. Berghuis    
 
  Title:   director    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   director/secretary    

                  MEXX ITALY S.R.L.    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
  Name:  
 
Gerard Johannes Berghuis     
 
  Title:   director    
 
                MEXX LUXEMBOURG S.A.R.L.    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   director    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  LIZ CLAIBORNE 3 BV    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   managing director    
 
                LIZ CLAIBORNE 2 BV    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   managing director    
 
                MEXX EUROPE BV    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   managing director    
 
                MEXX EUROPE HOLDING BV    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   managing director    
 
                MEXX EUROPE INTERNATIONAL BV    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   managing director    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MEXX GROUP BV    
 
           
 
  By
Name:   /s/ Gerard Johannes Berghuis
 
Gerard Johannes Berghuis    
 
  Title:   managing director    
 
                MEXX HOLDING INTERNATIONAL BV    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   managing director    
 
                MEXX HOLDING NETHERLANDS BV    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   managing director    
 
                MEXX NEDERLAND BV    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   managing director    
 
                MEXX NEDERLAND RETAIL BV    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   managing director    
 
           

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MEXX SCANDINAVIA AS    
 
           
 
  By
Name:   /s/ Gerard Johannes Berghuis
 
Gerard Johannes Berghuis    
 
  Title:   director    
 
                MEXX SOUTHERN EUROPE, S.L.    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   director    
 
                MEXX SCANDINAVIA AKTIEBOLAG    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   director    
 
                MEXX MODEHANDELS AG    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   director    
 
                MEXX SWITZERLAND GMBH    
 
           
 
  By   /s/ Gerard Johannes Berghuis    
 
           
 
  Name:   Gerard Johannes Berghuis    
 
  Title:   director    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MEXX LIMITED    
 
           
 
  By
Name:   /s/ Gerard Johannes Berghuis /s/ Anurup Singh Pruthi
 
Gerard Johannes Berghuis and Anurup Singh Pruthi    
 
  Title:   directors    

                  MEXX DIRECT HOLDING B.V.    
 
           
 
  By
Name:   /s/ Gerard Johannes Berghuis
 
Gerard Johannes Berghuis    
 
  Title:   Managing Director    

Signature Page to Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., individually,
as Administrative Agent, US Collateral Agent and
Lender    
 
           
 
  By
Name:   /s/ Kathleen C. Maggi
 
Kathleen C. Maggi    
 
  Title:   SVP    

                  JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, individually, as Canadian
Administrative Agent and Canadian Collateral
Agent    
 
           
 
  By
Name:   /s/ Dan Howat
 
Dan Howat    
 
  Title:   SVP    

                  J.P. MORGAN EUROPE LIMITED, individually,
as European Administrative Agent and European
Collateral Agent    
 
           
 
  By
Name:   /s/ Tim Jacob
 
Tim Jacob    
 
  Title:   Senior Vice President    

Signature Page to the Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., individually, as
Syndication Agent and Lender    
 
           
 
  By
Name:   /s/ Christine Hutchinson
 
Christine Hutchinson    
 
  Title:   Principal    

                  BANK OF AMERICA, N.A., as Lender    
 
           
 
  By
Name:   /s/ Bernisi Morrin
 
Bernisi Morrin    
 
  Title:   Operations Manager    
 
      GCIB Credit Services supporting    
 
      Business Capital Europe    
 
      Assistant Vice-President    

                  BANK OF AMERICA, N.A., CANADA BRANCH,
as Lender    
 
           
 
  By
Name:   /s/ Clara McGobbon
 
Clara McGobbon    
 
  Title:   A.V.P; Credit Services Consultant    

                  SUNTRUST BANK, individually, as Syndication
Agent and Lender    
 
           
 
  By
Name:   /s/ Patrick Wiggins
 
Patrick Wiggins    
 
  Title:   Vice President    

Signature Page to the Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL
ASSOCIATION, individually, as Documentation
Agent and Lender    
 
           
 
  By
Name:   /s/ Irene Rosen Marks
 
Irene Rosen Marks    
 
  Title:   Managing Director    

                  HSBC BANK USA, N.A., as Lender    
 
           
 
  By   /s/ Elizabeth R. Peck
 
   
 
  Name:   Elizabeth R. Peck    
 
  Title:   Senior Vice President    

                  FORTIS CAPITAL CORPORATION, as Lender    
 
           
 
  By
Name:   /s/ Douglas Riahi
 
Douglas Riahi    
 
  Title:   Managing Director    
 
           
 
  By
Name:   /s/ Steven D. Silverstein
 
Steven D. Silverstein    
 
  Title:   Director    

                  ING BANK N.V., as Lender    
 
           
 
  By
Name:   /s/ A.M.W. Essex
 
A.M.W. Essex    
 
  Title:   Managing Director    

Signature Page to the Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  THE BANK OF NEW YORK MELLON, as Lender    
 
           
 
  By
Name:   /s/ David B. Wirl
 
David B. Wirl    
 
  Title:   Vice President    

                  CITIBANK, N.A., as Lender    
 
           
 
  By
Name:   /s/ Thomas Halsch
 
Thomas Halsch    
 
  Title:   Director & Vice President    

                  U.S. BANK NATIONAL ASSOCIATION, as Lender    
 
           
 
  By
Name:   /s/ Frances W. Josephic
 
Frances W. Josephic    
 
  Title:   Vice President    

Signature Page to the Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES,     as
Lender  
 
         
 
  By
Name:   /s/ Claudia Rost    /s/ G. Rod McWalters
 
Claudia Rost          G. Rod McWalters  
 
  Title:   Vice President       Senior Vice President  

Signature Page to the Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK, as Lender    
 
           
 
  By
Name:   /s/ Liesl Eckhardt
 
Liesl Eckhardt    
 
  Title:   Assistant Vice President    

                  THE HUNTINGTON NATIONAL BANK, as Lender    
 
           
 
  By
Name:   /s/ Jeff D. Blendick
 
Jeff D. Blendick    
 
  Title:   V.P. Loan Syndications    

                  UNION BANK OF CALIFORNIA, N.A., as Lender    
 
           
 
  By
Name:   /s/ Ching Lim
 
Ching Lim    
 
  Title:   Vice President    

Signature Page to the Amended and Restated Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANQUE ARTESIA NEDERLAND N.V., as Lender    
 
           
 
  By
Name:   /s/ A.J.J. Jacobs
 
A.J.J. Jacobs    
 
  Title:   Sr. Account Manager Corporate Banking    
 
           
 
  By
Name:   /s/ mr. W. Hulstein
 
mr. W. Hulstein    
 
  Title:   Branch Manager The Hague    

                  ISRAEL DISCOUNT BANK OF NEW YORK, as Lender    
 
           
 
  By
Name:   /s/ Jeffrey Ackerman
 
Jeffrey Ackerman    
 
  Title:   SVP    
 
                ISRAEL DISCOUNT BANK OF NEW YORK, as Lender    
 
           
 
  By
Name:   /s/ Edward Behnen
 
Edward Behnen    
 
  Title:   AVP    

                  THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
Lender    
 
           
 
  By
Name:   /s/ LILLIANKIM
 
LILLIANKIM    
 
  Title:   AUTHORIZED SIGNATORY    

Signature Page to the Amended and Restated Credit Agreement

 